 



EXECUTION COPY
 
 
U.S.$500,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 30, 2007
Among
DRESSER RAND GROUP INC.,
as Domestic Borrower,
D-R HOLDINGS (France) S.A.S.,
as French Borrower,
THE LENDERS PARTY HERETO,
CITICORP NORTH AMERICA, INC.,
as Administrative Agent,
JPMORGAN CHASE BANK, N.A.
and
UBS SECURITIES LLC,
as Co-Syndication Agents
CITIGROUP GLOBAL MARKETS INC.
and
J.P. MORGAN SECURITIES INC.
and
UBS SECURITIES LLC,
as Joint Lead Arrangers and Joint Book Managers
and
NATIXIS
and
WELLS FARGO BANK, N.A.
as Co-Documentation Agents
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page ARTICLE I
DEFINITIONS        
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Terms Generally
    41  
 
        ARTICLE II
THE CREDITS        
 
       
SECTION 2.01. Commitments
    42  
SECTION 2.02. Loans and Borrowings.
    42  
SECTION 2.03. Requests for Borrowings
    43  
SECTION 2.04. Swingline Loans
    44  
SECTION 2.05. Letters of Credit
    45  
SECTION 2.06. Funding of Borrowings
    51  
SECTION 2.07. Interest Elections
    51  
SECTION 2.08. Termination and Reduction of Commitments
    53  
SECTION 2.09. Repayment of Loans; Evidence of Debt
    53  
SECTION 2.10. Repayment of Revolving Facility Loans
    54  
SECTION 2.11. Prepayment of Loans
    54  
SECTION 2.12. Fees
    55  
SECTION 2.13. Interest
    57  
SECTION 2.14. Alternate Rate of Interest
    57  
SECTION 2.15. Increased Costs
    58  
SECTION 2.16. Break Funding Payments
    59  
SECTION 2.17. Taxes
    60  
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    61  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    64  
SECTION 2.20. Additional Reserve Costs
    65  
SECTION 2.21. Illegality
    65  
SECTION 2.22. Additional Borrowers
    65  
 
        ARTICLE III
REPRESENTATIONS AND WARRANTIES        
 
       
SECTION 3.01. Organization; Powers
    66  
SECTION 3.02. Authorization
    66  
SECTION 3.03. Enforceability
    67  
SECTION 3.04. Governmental Approvals
    67  
SECTION 3.05. Financial Statements
    67  
SECTION 3.06. No Material Adverse Effect
    68  
SECTION 3.07. Title to Properties; Possession Under Leases
    68  
SECTION 3.08. Litigation; Compliance with Laws
    69  

i



--------------------------------------------------------------------------------



 



              Page
SECTION 3.09. Federal Reserve Regulations
    69  
SECTION 3.10. Investment Company Act
    70  
SECTION 3.11. Use of Proceeds
    70  
SECTION 3.12. Tax Returns
    70  
SECTION 3.13. No Material Misstatements
    70  
SECTION 3.14. Employee Benefit Plans
    71  
SECTION 3.15. Environmental Matters
    71  
SECTION 3.16. Mortgages
    72  
SECTION 3.17. Location of Real Property
    72  
SECTION 3.18. Solvency
    72  
SECTION 3.19. Labor Matters
    73  
SECTION 3.20. Insurance
    73  
 
        ARTICLE IV
CONDITIONS OF LENDING        
 
       
SECTION 4.01. All Credit Events
    74  
SECTION 4.02. First Credit Event
    74  
SECTION 4.03. Conditions Precedent to the Initial Borrowing of Each Additional
Borrower
    77  
 
        ARTICLE V
AFFIRMATIVE COVENANTS        
 
       
SECTION 5.01. Existence; Businesses and Properties
    78  
SECTION 5.02. Insurance
    78  
SECTION 5.03. Taxes
    80  
SECTION 5.04. Financial Statements, Reports, etc.
    80  
SECTION 5.05. Litigation and Other Notices
    82  
SECTION 5.06. Compliance with Laws
    82  
SECTION 5.07. Maintaining Records; Access to Properties and Inspections
    82  
SECTION 5.08. Use of Proceeds
    83  
SECTION 5.09. Compliance with Environmental Laws
    83  
SECTION 5.10. Further Assurances
    83  
SECTION 5.11. Fiscal Year
    84  
SECTION 5.12. Proceeds of Certain Dispositions
    84  
SECTION 5.13. Post-Closing Matters
    85  
 
        ARTICLE VI
NEGATIVE COVENANTS        
 
       
SECTION 6.01. Indebtedness
    85  
SECTION 6.02. Liens
    88  
SECTION 6.03. Sale and Lease-Back Transactions
    91  
SECTION 6.04. Investments, Loans and Advances
    92  
SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions
    93  
SECTION 6.06. Dividends and Distributions
    95  

ii



--------------------------------------------------------------------------------



 



              Page
SECTION 6.07. Transactions with Affiliates
    96  
SECTION 6.08. Business of the Domestic Borrower and the Subsidiaries
    98  
SECTION 6.09. Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.
    98  
SECTION 6.10. Capital Expenditures
    100  
SECTION 6.11. Interest Coverage Ratio
    101  
SECTION 6.12. Leverage Ratio
    101  
SECTION 6.13. Swap Agreements
    101  
SECTION 6.14. Designated Senior Debt
    101  
 
        ARTICLE VII
EVENTS OF DEFAULT        
 
       
SECTION 7.01. Events of Default
    101  
SECTION 7.02. Exclusion of Immaterial Subsidiaries
    104  
 
        ARTICLE VIII
THE AGENTS        
 
       
SECTION 8.01. Appointment
    104  
SECTION 8.02. Nature of Duties
    106  
SECTION 8.03. Resignation by the Agents
    106  
SECTION 8.04. Each Agent in Its Individual Capacity
    106  
SECTION 8.05. Indemnification
    106  
SECTION 8.06. Lack of Reliance on Agents
    107  
SECTION 8.07. Sub-Agent
    107  
SECTION 8.08. Appointment of Supplemental Collateral Agents
    107  
 
        ARTICLE IX
MISCELLANEOUS        
 
       
SECTION 9.01. Notices
    108  
SECTION 9.02. Survival of Agreement
    109  
SECTION 9.03. Binding Effect
    109  
SECTION 9.04. Successors and Assigns
    109  
SECTION 9.05. Expenses; Indemnity
    113  
SECTION 9.06. Right of Set-off
    115  
SECTION 9.07. Applicable Law
    115  
SECTION 9.08. Waivers; Amendment
    115  
SECTION 9.09. Interest Rate Limitation
    117  
SECTION 9.10. Entire Agreement
    117  
SECTION 9.11. WAIVER OF JURY TRIAL
    117  
SECTION 9.12. Severability
    118  
SECTION 9.13. Counterparts
    118  
SECTION 9.14. Headings
    118  
SECTION 9.15. Jurisdiction; Consent to Service of Process
    118  

iii



--------------------------------------------------------------------------------



 



              Page
SECTION 9.16. Confidentiality
    119  
SECTION 9.17. Citigroup Direct Website Communications
    119  
SECTION 9.18. Release of Liens and Guarantees
    120  
SECTION 9.19. U.S. Patriot Act
    121  
SECTION 9.20. Judgment
    121  
SECTION 9.21. Substitution of Currency
    121  
SECTION 9.22. Termination or Release
    122  
SECTION 9.23. Pledge and Guarantee Restrictions
    122  
SECTION 9.24. Matters Pertaining to the French Borrower and to any Additional
Foreign Borrower organized under the laws of France
    123  
SECTION 9.25. Reaffirmation of Letters of Credit
    123  

Exhibits, Annexes and Schedules

     
Exhibit A
  Form of Assignment and Acceptance
Exhibit B
  Form of Administrative Questionnaire
Exhibit C-1
  Form of Borrowing Request
Exhibit C-2
  Form of Swingline Borrowing Request
Exhibit D
  Form of Mortgage
Exhibit E-1
  Form of Domestic Collateral Agreement Reaffirmation
Exhibit E-2
  Form of UK Share Charge
Exhibit E-3A
  Form of French Debt Pledge Agreement
Exhibit E-3B
  Form of French Equity Pledge Agreement
Exhibit E-4
  Form of Foreign Guaranty
Exhibit F
  Reserve Costs for Mandatory Costs Rate
Exhibit G
  Form of Solvency Certificate of Dresser-Rand Group Inc.
Exhibit H
  Form of Credit Agreement Supplement
Exhibit I
  Form of TEG Letter
Exhibit J
  Form of Revolving Note  
Schedule 1.01(a)
  Certain Subsidiaries
Schedule 2.01
  Commitments
Schedule 3.01
  Organization and Good Standing
Schedule 3.04
  Governmental Approvals
Schedule 3.07(e)
  Condemnation Proceedings
Schedule 3.07(g)
  Subsidiaries
Schedule 3.07(h)
  Subscriptions
Schedule 3.08(a)
  Litigation
Schedule 3.08(b)
  Violations
Schedule 3.12
  Taxes
Schedule 3.15
Schedule 3.17(a)
  Environmental Matters
Owned Real Property
Schedule 3.17(b)
  Leased Real Property
Schedule 3.19
  Labor Matters
Schedule 3.20
  Insurance

iv



--------------------------------------------------------------------------------



 



     
Schedule 4.02(k)
  Governmental Approvals
Schedule 5.13
  Post-Closing Matters
Schedule 6.01
  Indebtedness
Schedule 6.02(a)
  Liens
Schedule 6.04
  Investments
Schedule 6.07
  Transactions with Affiliates

v



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 30, 2007
(this “Agreement”), among DRESSER-RAND GROUP INC., a Delaware corporation (the
“Domestic Borrower”), and D-R HOLDINGS (France) S.A.S., a corporation organized
under the laws of France (the “French Borrower”), any Additional Foreign
Borrower (as hereinafter defined) that becomes a Borrower (as hereinafter
defined) pursuant to the terms thereof, the LENDERS party hereto from time to
time, CITICORP NORTH AMERICA, INC., as administrative agent (in such capacity,
together with any successor administrative agent appointed pursuant to the
provisions of Article VIII, the “Administrative Agent”) and as collateral agent
(in such capacity, together with any successor collateral agent appointed
pursuant to the provisions of Article VIII, the “Collateral Agent”) for the
Lenders, JPMORGAN CHASE BANK, N.A. and UBS SECURITIES LLC, each as
co-syndication agent (in such capacity, a “Co-Syndication Agent”), CITIGROUP
GLOBAL MARKETS INC., J.P. MORGAN SECURITIES INC. and UBS SECURITIES LLC, as
joint lead arrangers and joint book managers (in such capacity, the “Joint Lead
Arrangers”) and NATIXIS and WELLS FARGO BANK, N.A., as co-documentation agents,
(in such capacity, the “Co-Documentation Agents”).
W I T N E S S E T H:
          WHEREAS, the Domestic Borrower, the French Borrower and D-R Holdings
(UK) Ltd., as borrowers, D-R Interholding, LLC, Citicorp North America, Inc., as
administrative agent and as collateral agent for the Lenders (as defined
therein) and the other parties referred to therein, entered into a Credit
Agreement (the “Existing Credit Agreement”) dated as of October 29, 2004 and the
parties hereto have agreed to amend and restate the Existing Credit Agreement in
its entirety as set forth in this Agreement; and
          WHEREAS, the Borrowers have requested the Lenders to extend credit in
the form of Revolving Facility Loans and Letters of Credit at any time and from
time to time prior to the Revolving Facility Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of U.S.$500.0 million.
          NOW, THEREFORE, the Lenders are willing to extend such credit to the
Borrowers on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
          “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
          “ABR Loan” shall mean any ABR Revolving Loan or Swingline Loan.
          “ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of
ABR Revolving Loans.

 



--------------------------------------------------------------------------------



 



          “ABR Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Alternate Base Rate in
accordance with the provisions of Article II.
          “Additional Foreign Borrower” shall mean any direct or indirect
wholly-owned Foreign Subsidiary of the Domestic Borrower that shall become a
party to this Agreement pursuant to Section 2.22.
          “Additional Foreign Subsidiary Loan Party” shall mean with respect to
each Additional Foreign Borrower, each Wholly Owned Subsidiary of such
Additional Foreign Borrower that (a) is (i) a Foreign Subsidiary, (ii) a
Material Subsidiary and (iii) organized under the same jurisdiction as such
Additional Foreign Borrower and (b) is not (i) a Special Purpose Receivables
Subsidiary, (ii) listed on Schedule 1.01(a), or (iii) a Subsidiary whose
guarantee of the Obligations of such Additional Foreign Borrower is prohibited
under Section 9.23.
          “Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to the product of (a) the LIBO Rate
in effect for such Interest Period and (b) Statutory Reserves applicable to such
Eurocurrency Borrowing, if any.
          “Administrative Agent” shall have the meaning assigned to such term in
the introductory paragraph of this Agreement.
          “Administrative Agent Fees” shall have the meaning assigned to such
term in Section 2.12(c).
          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form of Exhibit B.
          “Affiliate” shall mean, when used with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified.
          “Agent Parties” shall have the meaning assigned to such term in
Section 9.17(c).
          “Agents” shall mean the Administrative Agent and the Collateral Agent.
          “Agreed Security Principles” shall mean any grant of a Lien or
provision of a guarantee by any Person that could:
(a) result in any breach of corporate benefit, financial assistance, capital
preservation, fraudulent preference, thin capitalization rules, retention of
title claims and similar laws or regulations (or analogous restrictions) of the
jurisdiction of organization of such Person;
(b) result in any risk to the officers of such Person of contravention of their
fiduciary duties and/or of civil or criminal liability;

2



--------------------------------------------------------------------------------



 



(c) result in costs (tax, administrative or otherwise) that are materially
disproportionate to the benefit obtained by the beneficiaries of such Lien
and/or guarantee;
(d) result in a breach of a material agreement binding on such Person that may
not be amended or otherwise modified using commercially reasonable efforts to
avoid such breach ; or
(e) result in a Lien being granted over assets, the acquisition of which was
financed from a subsidy or payments, the terms of which prohibit any assets
acquired with such subsidy or payment being used as collateral.
          “Agreement” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
          “Alternate Base Rate” shall mean, for any day, a rate per annum equal
to the greater of (a) Citibank, N.A.’s Base Rate, (b) the three-month
certificate of deposit plus 1/2 of 1% and (c) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1%. If for any reason the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate,
including the failure of the Federal Reserve Bank of New York to publish rates
or the inability of the Administrative Agent to obtain quotations in accordance
with the terms thereof, the Alternate Base Rate shall be determined without
regard to clause (c) of the preceding sentence until the circumstances giving
rise to such inability no longer exist. Any change in the Alternate Base Rate
due to a change in the Base Rate or the Federal Funds Effective Rate shall be
effective on the effective date of such change in the Base Rate or the Federal
Funds Effective Rate, respectively.
          “Applicable Margin” shall mean for any day with respect to any
Eurocurrency Loan that is a Revolving Facility Loan denominated in Dollars or a
Foreign Currency and any ABR Loan that is a Revolving Facility Loan, the
applicable margin per annum set forth below under the caption “Revolving
Facility Loan Eurocurrency Spread,” and “Revolving Facility Loan ABR Spread,” as
applicable, based upon the Leverage Ratio as of the last date of the most recent
fiscal quarter of the Domestic Borrower.

3



--------------------------------------------------------------------------------



 



                              Revolving Facility     Revolving   Loan Leverage  
Facility Loan   Eurocurrency Ratio:   ABR Spread   Spread
Category 1
Equal to or greater than 2.50 to 1.00
    1.50 %     2.50 %
 
               
Category 2
Less than 2.50 to 1.00 but equal to or greater than 2.00 to 1.00
    1.00 %     2.00 %
 
               
Category 3
Less than 2.00 to 1.00 but equal to or greater than 1.50 to 1.00
    0.75 %     1.75 %
 
               
Category 4
Less than 1.50 to 1.00 but equal to or greater than 1.00 to 1.00
    0.50 %     1.50 %
 
               
Category 5
Less than 1.00 to 1.00
    0.25 %     1.25 %

          For purposes of the foregoing, (1) the Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Domestic Borrower’s
fiscal year based upon the consolidated financial information of the Domestic
Borrower and its Subsidiaries delivered pursuant to Section 5.04(a) or (b) and
(2) each change in the Applicable Margin resulting from a change in the Leverage
Ratio shall be effective on the first Business Day after the date of delivery to
the Administrative Agent of such consolidated financial information indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that the Leverage Ratio shall be deemed to be in
Category 1 at the option of the Administrative Agent or the Required Lenders, at
any time during which the Domestic Borrower fails to deliver the consolidated
financial information when required to be delivered pursuant to Section 5.04(a)
or (b), during the period from the expiration of the time for delivery thereof
until such consolidated financial information is delivered.

4



--------------------------------------------------------------------------------



 



          “Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b).
          “Asset Acquisition” shall mean any Permitted Business Acquisition, the
aggregate consideration for which exceeds U.S.$5.0 million.
          “Asset Disposition” shall mean any sale, transfer or other disposition
by the Domestic Borrower or any Subsidiary to any Person other than the Domestic
Borrower or any Subsidiary to the extent otherwise permitted hereunder of any
asset or group of related assets (other than inventory or other assets sold,
transferred or otherwise disposed of in the ordinary course of business) in one
or a series of related transactions, the Net Proceeds from which exceed
$5.0 million.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee, and accepted by the Administrative
Agent and the Borrowers (if required by such assignment and acceptance), in the
form of Exhibit A or such other form as shall be approved by the Administrative
Agent.
          “Availability Period” shall mean the period from the Closing Date to
but excluding the earlier of the Revolving Facility Maturity Date and in the
case of each of the Revolving Facility Loans, Revolving Facility Borrowings,
Swingline Loans, Swingline Borrowings, and Letters of Credit, the date of
termination of the Revolving Facility Commitments.
          “Available Unused Commitment” shall mean, with respect to a Revolving
Facility Lender, at any time of determination, an amount equal to the amount by
which (a) the Revolving Facility Commitment of such Revolving Facility Lender at
such time exceeds (b) the Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time (calculated in respect of any portion of such
Revolving Facility Lender’s Revolving Facility Credit Exposure that is
denominated in a Foreign Currency on the Equivalent thereof in Dollars
determined at such time).
          “Base Rate” shall mean the sum (adjusted to the nearest 0.25% or, if
there is no nearest 0.25% to the next higher 0.25%) of (i) 0.5% per annum,
(ii) the rate per annum obtained by dividing (A) the latest three-week moving
average of secondary market morning offering rates in the United States for
three-month certificates of deposit of major United States money market banks,
such three-week moving average being determined weekly on each Monday (or, if
any such day is not a Business Day, on the next succeeding Business Day) for the
three-week period ending on the previous Friday by Citibank, N.A. on the basis
of such rates reported by certificate of deposit dealers to and published by the
Federal Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by Citibank, N.A.
from three New York certificate of deposit dealers of recognized standing
selected by Citibank, N.A., by (B) a percentage equal to 100% minus the average
of the daily percentages specified during such three-week period by the Federal
Reserve Board for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for Citibank,
N.A. in respect of liabilities consisting of or including (among other
liabilities) three-month U.S. dollar non-personal time deposits in the

5



--------------------------------------------------------------------------------



 



United States and (iii) the average during such three-week period of the maximum
annual assessment rates estimated by Citibank, N.A. for determining the then
current annual assessment payable by Citibank, N.A. to the Federal Deposit
Insurance Corporation (or any successor) for insuring U.S. Dollar deposits in
the United States.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.
          “Borrowers” shall mean, collectively, the Domestic Borrower and the
Foreign Borrowers.
          “Borrowing” shall mean a group of Loans of a single Type under a
single Facility and made on a single date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect.
          “Borrowing Minimum” shall mean (a) in the case of an ABR Revolving
Facility Borrowing, U.S.$5.0 million (or the Equivalent determined on the date
of delivery of the applicable Borrowing Request or notice of repayment in the
applicable Foreign Currency of U.S. $5.0 million), (b) in the case of a
Eurocurrency Revolving Facility Borrowing, U.S.$5.0 million (or the Equivalent
determined on the date of delivery of the applicable Borrowing Request or notice
of repayment in the applicable Foreign Currency of U.S. $5.0 million), and
(c) in the case of a Swingline Borrowing, U.S.$500,000 (or the Equivalent
determined on the date of delivery of the applicable Swingline Borrowing Request
in the applicable Foreign Currency of U.S. $500,000).
          “Borrowing Multiple” shall mean (a) in the case of a Revolving
Facility Borrowing, U.S.$1.0 million as applicable (or the Equivalent determined
on the date of delivery of the applicable Borrowing Request or notice of
repayment in the applicable Foreign Currency of U.S. $1.0 million) and (b) in
the case of a Swingline Borrowing, U.S.$500,000 (or the Equivalent determined on
the date of delivery of the applicable Swingline Borrowing Request or notice of
repayment in the applicable Foreign Currency of U.S. $500,000).
          “Borrowing Request” shall mean a request by a Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C-1.
          “Business” shall mean the business of, among other things, the design,
manufacture, sale, maintenance and repair of gas and steam compression equipment
(including centrifugal and reciprocating compressors and steam and gas
turbines), all as conducted by the Borrowers and their Subsidiaries on the
Closing Date.
          “Business Day” shall mean any day that is not a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
by law to remain closed; provided that when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market and in case of a Loan denominated in Euros, the term
Business Day shall also exclude any day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is not open.

6



--------------------------------------------------------------------------------



 



          “Calculation Period” means, as of any date of determination, the
period of four consecutive fiscal quarters ending on such date or, if such date
is not the last day of a fiscal quarter, ending on the last day of the fiscal
quarter of the Domestic Borrower most recently ended prior to such date.
          “Capital Expenditures” shall mean, for any Person in respect of any
period, the aggregate of all expenditures incurred by such Person during such
period that, in accordance with GAAP, are or should be included in “additions to
property, plant or equipment” or similar items reflected in the statement of
cash flows of such Person; provided, however, that Capital Expenditures for the
Domestic Borrower and its Subsidiaries shall not include:
     (a) expenditures of proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Domestic Borrower and the Subsidiaries within 12 months of receipt of such
proceeds,
     (b) interest capitalized in accordance with GAAP during such period,
     (c) expenditures that are accounted for as capital expenditures of such
Person and that actually are paid for by a third party (excluding the Domestic
Borrower or any Subsidiary) and for which neither the Domestic Borrower nor any
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
Person (whether before, during or after such period),
     (d) the book value of any asset owned by such Person prior to or during
such period to the extent that such book value is included as a capital
expenditure during such period as a result of such Person reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period, provided that (i) any expenditure
necessary in order to permit such asset to be reused shall be included as a
Capital Expenditure during the period that such expenditure actually is made and
(ii) such book value shall have been included in Capital Expenditures when such
asset was originally acquired,
     (e) the purchase price of equipment purchased during such period to the
extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business,
     (f) Investments in respect of a Permitted Business Acquisition, or
     (g) the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time.

7



--------------------------------------------------------------------------------



 



          “Capital Lease Obligations” of any Person shall mean the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.
          “Cash Interest Expense” shall mean, with respect to the Domestic
Borrower and its Subsidiaries on a consolidated basis for any period, Interest
Expense for such period, less the sum of (a) pay-in-kind Interest Expense or
other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Domestic
Borrower or any Subsidiary, including such fees paid in connection with the
Transactions, (c) the amortization of debt discounts, if any, or fees in respect
of Swap Agreements and (d) cash interest income of the Domestic Borrower and its
Subsidiaries for such period; provided that Cash Interest Expense shall exclude
any one-time financing fees paid in connection with the Transactions or any
amendment of this Agreement or upon entering into a Permitted Receivables
Financing.
          A “Change in Control” shall be deemed to occur if (a) at any time, a
“Change in Control” shall occur under the Senior Subordinated Note Indenture or
under any Permitted Senior Debt Securities or Permitted Subordinated Debt
Securities or (b) at any time, any Person or group (within the meaning of
Rule 13d-5 of the Exchange Act as in effect on the Closing Date), shall acquire
ownership, of record or beneficially (within the meaning of Rule 13d-5 of the
Exchange Act as in effect on the Closing Date), directly or indirectly, in the
aggregate Equity Interests representing 35% or more of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Domestic Borrower.
          “Change in Law” shall mean (a) the adoption of any law, rule or
regulation after the Closing Date, (b) any change in law, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any written request,
guideline or directive (whether or not having the force of law but if not having
the force of law, then being one with which the relevant party would customarily
comply) of any Governmental Authority made or issued after the Closing Date.
          “Charges” shall have the meaning assigned to such term in
Section 9.09.
          “Closing” shall mean the effectiveness of this Agreement.
          “Closing Date” shall mean August 30, 2007.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
          “Collateral” shall mean all the “Collateral” as defined in any
Security Document and shall also include the Mortgaged Properties.

8



--------------------------------------------------------------------------------



 



          “Collateral Agent” shall have the meaning given such term in the
introductory paragraph of this Agreement.
          “Collateral Agreements” shall mean the Domestic Collateral Agreement,
the Domestic Collateral Agreement Reaffirmation, the French Collateral Agreement
and the Foreign Collateral Agreement.
          “Collateral and Guarantee Requirement” shall mean the requirement
that:
     (a) on the Closing Date, the Collateral Agent shall have received (i) from
the Domestic Borrower and each Domestic Subsidiary Loan Party a counterpart of
the Domestic Collateral Agreement Reaffirmation duly executed and delivered on
behalf of such Person and (ii) from the Domestic Borrower a counterpart of the
UK Share Charge duly executed and delivered on behalf of such Person together
with share certificates and related stamped, executed in blank stock transfer
forms;
     (b) the Collateral Agent shall have received:
     (i) within thirty (30) days after the Closing Date, (A) from the Domestic
Borrower a counterpart of the French Equity Pledge Agreement and the French Debt
Pledge Agreement, each duly executed and delivered on behalf of such Person, (B)
from the French Borrower, a counterpart of the French Equity Pledge Agreement
and a counterpart of the Foreign Guarantee, in each case, duly executed and
delivered on behalf of such Person and (C) on behalf of itself, the
Administrative Agent, the Lenders and each Issuing Bank on the Closing Date,
favorable written opinions (1) from special counsel to the Administrative Agent
in France and (2) from Gibson, Dunn & Crutcher LLP (Paris), as French counsel to
the Loan Parties with respect to the capacity of the French Borrower and
Dresser-Rand France to enter into the Loan Documents, each (x) dated as of the
date of delivery of the documents set forth in subclauses (A) and (B) of this
clause (b)(i), (y) addressed to each Issuing Bank on the Closing Date, the
Administrative Agent, the Collateral Agent and the Lenders and (z) in form and
substance reasonably satisfactory to the Administrative Agent and covering such
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request, and
     (ii) on or prior to the first date on which any Loans are made to or
Letters of Credit are issued for the account of the French Borrower, from each
French Subsidiary Loan Party a counterpart of the Foreign Guarantee and the
Foreign Collateral Agreement, each duly executed and delivered on behalf of such
Person; provided that any French Subsidiary Loan Party shall only guarantee the
French Subsidiary Obligations;
     (c) on the Closing Date, the Collateral Agent shall have received or shall
otherwise have received a pledge over all the issued and outstanding Equity
Interests of (i) the Borrowers, (ii) each Subsidiary Loan Party directly owned
on the Closing Date by any Loan Party and (iii) any other Material Subsidiary
directly owned on the Closing

9



--------------------------------------------------------------------------------



 



Date by any Loan Party, except, in each case, to the extent that a pledge of
such Equity Interests is not permitted under Section 9.23; and the Collateral
Agent shall have received all certificates or other instruments (if any)
representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;
     (d) in the case of any Person that becomes a Subsidiary Loan Party after
the Closing Date, the Collateral Agent shall have received (A) in the case of a
Domestic Subsidiary Loan Party, a supplement to the Domestic Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Domestic Subsidiary Loan Party, (B) in the case of a French Subsidiary
Loan Party, a Foreign Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such French Subsidiary Loan Party and a
Foreign Guarantee; provided that any French Subsidiary Loan Party shall only
guarantee the French Subsidiary Obligations and (C) in the case of any other
Foreign Subsidiary Loan Party, a Foreign Guarantee and a Foreign Collateral
Agreement, duly executed and delivered on behalf of such Foreign Subsidiary Loan
Party; provided, in each case, that any Foreign Subsidiary Loan Party shall only
guarantee or support Obligations or pledge assets to the extent permitted under
Section 9.23; provided further, in each case, that if any Subsidiary Loan Party
owns Equity Interests of a Material Subsidiary which is a Foreign Subsidiary,
such Equity Interests may be pledged in lieu of the foregoing pursuant to a
foreign pledge agreement, duly executed and delivered on behalf of such
Subsidiary Loan Party;
     (e) after the Closing Date and within the time period set forth in Section
5.10(c), all the outstanding Equity Interests directly owned by a Loan Party of
any Person that becomes (i) a Subsidiary Loan Party or (ii) a Material
Subsidiary after the Closing Date, shall have been pledged pursuant to the
applicable Collateral Agreement, as applicable to the extent permitted under
Section 9.23, and the Collateral Agent shall have received all certificates or
other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank or shall have otherwise received a pledge over such Equity Interests;
     (f) all Indebtedness of any Borrower and each Subsidiary having an
aggregate principal amount in excess of U.S.$10.0 million (other than
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of the Domestic Borrower and the
Subsidiaries) that is owing to any Loan Party shall be evidenced by a promissory
note or an instrument and shall have been pledged pursuant to the applicable
Collateral Agreement, and the Collateral Agent shall have received all such
promissory notes or instruments, together with note powers or other instruments
of transfer with respect thereto endorsed in blank;
     (g) all documents and instruments, including UCC financing statements,
required by law or reasonably requested by the Collateral Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been filed, registered or recorded or delivered
to the Collateral Agent for filing, registration or the

10



--------------------------------------------------------------------------------



 



recording concurrently with, or promptly following, the execution and delivery
of each such Security Document;
     (h) each Loan Party shall have obtained all consents and approvals required
to be obtained by it in connection with the execution and delivery of all
Security Documents (or supplements thereto) to which it is a party and the
granting by it of the Liens thereunder and the performance of its obligations
thereunder; and
     (i) the Collateral Agent shall receive from the applicable Loan Parties the
following documents and instruments relating to Material Real Property located
in the United States that constitutes Collateral on the dates specified below:
     (i) with respect to each Material Real Property located in the United
States, within 60 days following the Closing Date, in the case of such Material
Real Property, and on the date specified in Section 5.10, in the case of such
after-acquired Material Real Property, a Mortgage (or, with respect to the
Existing Texas DOT, an amendment to such deed of trust) duly authorized,
executed and delivered, in form for recording in the recording office of each
jurisdiction where such Material Real Property or such after-acquired Material
Real Property to be encumbered thereby is situated, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, together with
such other instruments as shall be necessary or appropriate (in the reasonable
judgment of the Collateral Agent) to create a Lien under applicable law, all of
which shall be in form and substance reasonably satisfactory to Collateral
Agent, which Mortgage and other instruments shall be effective to create and/or
maintain a first priority Lien on such Material Real Property or such
after-acquired Material Real Property, as the case may be, subject to no Liens
other than Prior Liens and Permitted Encumbrances applicable to such Material
Real Property or such after-acquired Material Real Property, as the case may be;
     (ii) within 60 days following the Closing Date, with respect to each
Material Real Property located in the United States, policies or certificates of
insurance of the type required by Section 5.02;
     (iii) within 60 days following the Closing Date, with respect to each
Material Real Property located in the United States, UCC, judgment and tax Lien
searches (in each case to the extent the same exists in the relevant
jurisdiction) in form and substance satisfactory to Administrative Agent;
     (iv) within 60 days following the Closing Date, evidence acceptable to
Administrative Agent of payment by Borrower of all title insurance premiums,
search and examination charges, mortgage, amendment, filing and recording taxes,
fees and related charges required for the recording of the Mortgages (or, with
respect to the Existing Texas DOT, an amendment to such deed of trust) and
issuance of the title insurance policies referred to in clause (vi) below;

11



--------------------------------------------------------------------------------



 



     (v) within 60 days following the Closing Date, with respect to each
Material Real Property located in the United States, a fully paid policy of
title insurance (or marked up commitment having the same effect of a title
insurance policy) or a binding commitment from the Title Company to issue such
title insurance each in the form approved by the Administrative Agent insuring
the Lien of the Mortgage encumbering such Material Real Property as a valid
first priority Lien (subject to this paragraph (v)) on the Material Real
Property and fixtures described therein. Each policy of title insurance (or
marked up commitment having the same effect of a title insurance policy) shall
be in an amount reasonably satisfactory to the Administrative Agent and shall
(a) be issued by the Title Company, (b) include such coinsurance and reinsurance
arrangements (with provisions for direct access) as shall be reasonably
acceptable to Administrative Agent, (c) have been supplemented by such
endorsements or affirmative insurance (or, where such endorsements are not
available, opinions of special counsel or other professionals reasonably
acceptable to Administrative Agent) as shall be reasonably requested by
Administrative Agent and shall be available in the applicable jurisdiction at
commercially reasonable rates (including, without limitation, endorsements on
matters relating to usury, first loss, last dollar, zoning (or PZR report),
revolving credit, doing business, variable rate, address, separate tax lot,
subdivision, tie in or cluster, deletion of the creditors’ rights exclusion,
contiguity, road access and so-called comprehensive coverage over covenants and
restrictions), (d) include such affidavits and instruments of indemnifications
by Borrower and the applicable Subsidiary as shall be reasonably required to
induce the Title Company to issue the policy or policies (or commitment) and
endorsements contemplated in this paragraph and (e) contain no exceptions to
title other than exceptions for Prior Liens, Permitted Encumbrances and other
exceptions reasonably acceptable to Administrative Agent. With respect to the
legal descriptions attached to the Mortgages encumbering the Material Real
Properties insured by the policies of title insurance described by this clause
(v), in the event the Administrative Agent determines that any Mortgage does not
include all of the real property which is owned by Borrower or a Material
Subsidiary at that particular site, then upon written notice of the
Administrative Agent, Borrower or its Material Subsidiary shall execute and
deliver (at the sole cost and expense of Borrower) all necessary documentation,
including without limitation an amendment to the applicable Mortgage, to cause
the unencumbered portion of said real property to be included in such Mortgage;
notwithstanding the foregoing, with respect to the Existing Texas DOT, the
requirements set forth in this paragraph (v) shall be deemed satisfied if the
Title Company delivers to the Collateral Agent an endorsement T-38 to the title
insurance policy number M-5894-000348602;
     (vi) within 60 days following the Closing Date, American Land Title
Association/American Congress of Surveying and Mapping form surveys for each
Material Real Property for which all necessary fees (where applicable) have been
paid, and dated a date reasonably acceptable to the Administrative Agent,
certified to the Collateral Agent and the issuer of the title insurance policies
in a manner satisfactory to the Administrative Agent by a land surveyor duly

12



--------------------------------------------------------------------------------



 



registered and licensed in the states in which the property described in such
surveys is located and acceptable to the Administrative Agent, showing all
buildings and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects acceptable to the Administrative Agent; and
     (vii) within 60 days following the Closing Date, with respect to each
Material Real Property located in the United States, all such other items as
shall be reasonably necessary in the opinion of counsel to the Lenders to create
a valid and perfected first priority mortgage Lien on such Material Real
Property subject only to Permitted Encumbrances and Prior Liens. Without
limiting the generality of the foregoing, the Administrative Agent shall have
received, on behalf of itself, the Collateral Agent, the Lenders and each
Issuing Bank within 60 days following the Closing Date, opinions of local
counsel for the Loan Parties (i) in states in which the Real Properties are
located, with respect to the enforceability and validity of the Mortgages and
any related fixture filings in form and substance reasonably satisfactory to the
Administrative Agent and (ii) in states in which the Loan Parties party to the
Mortgages located in the United States are organized or formed, with respect to
the valid existence, corporate power and authority of such Loan Parties in the
granting of such Mortgages, in form and substance satisfactory to the
Administrative Agent.
     (j) the Collateral Agent shall receive from the applicable Loan Parties
documents and instruments relating to Material Real Property located outside the
United States that constitutes Collateral that are customarily provided under
the applicable law of the jurisdiction in which such Material Real Property is
located to create a valid and perfected Lien on such Material Real Property
under the applicable law of the jurisdiction in which such Material Real
Property is located; provided that such Material Real Property shall only be
pledged to the extent permitted under Section 9.23, and provided further that
the Administrative Agent may, in its good faith discretion, consent to a waiver
of the pledge of such Material Real Property. With respect to Material Real
Property located outside the United States that constitutes Collateral, such
documents and instruments shall be provided within 90 days after the Closing
Date and with respect to each after-acquired Material Real Property located
outside the United States that constitutes Collateral, such documents and
instruments shall be provided within 90 days after the acquisition of such
Material Real Property.
     (k) With respect to each of the items identified in this definition of
“Collateral and Guarantee Requirement” that are required to be delivered on a
date after the Closing Date, the Administrative Agent, in each case, may (in its
sole discretion) extend such date on two separate occasions by up to 30 days on
each such occasion.
          “Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

13



--------------------------------------------------------------------------------



 



          “Commitments” shall mean (a) with respect to any Lender, such Lender’s
Revolving Facility Commitment, and (b) with respect to any Swingline Lender, its
Swingline Commitment, as applicable.
          “Communications” shall have the meaning assigned to such term in
Section 9.17.
          “Companies Act” shall mean the Companies Act 1985 of England and Wales
(as amended).
          “Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit to the extent undrawn) and Indebtedness in
respect of the deferred purchase price of property or services of the Domestic
Borrower and its Subsidiaries determined on a consolidated basis on such date
plus any Receivables Net Investment.
          “Consolidated Net Income” shall mean, with respect to any Person for
any period, the aggregate of the Net Income of such Person and its subsidiaries
for such period, on a consolidated basis; provided, however, that
     (i) any net after-tax extraordinary, unusual or nonrecurring gains or
losses (less all fees and expenses related thereto) or income or expenses or
charges (including, without limitation any severance, relocation and other
restructuring expenses and fees, expenses or charges related to any offering of
Equity Interests of such Person, any Investment, acquisition or Indebtedness
permitted to be incurred hereunder (in each case, whether or not successful),
including all fees, expenses and charges related to the Transactions), in each
case, shall be excluded; provided, that with respect to each nonrecurring item,
the Domestic Borrower shall have delivered to the Administrative Agent an
officers’ certificate specifying and quantifying such item and stating that such
item is a nonrecurring item,
     (ii) any net after-tax income or loss from discontinued operations and any
net after-tax gain or loss on disposal of discontinued operations shall be
excluded,
     (iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Board of Directors of the Domestic Borrower) shall be excluded,
     (iv) any net after-tax income or loss (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
indebtedness (including obligations under Swap Agreements) shall be excluded,
     (v) (A) the Net Income for such period of any Person that is not a
subsidiary of such Person, or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the referent Person or a subsidiary thereof in respect of such period
and (B) the Net Income for such period shall include any

14



--------------------------------------------------------------------------------



 



dividend, distribution or other payment in respect of equity paid in cash by
such Person in excess of the amounts included in clause (A),
     (vi) the Net Income for such period of any subsidiary (that is not a Loan
Party) of such Person shall be excluded to the extent that the declaration or
payment of dividends or similar distributions by such subsidiary of its Net
Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that subsidiary or its stockholders or members, unless such restriction with
respect to the payment of dividends or in similar distributions has been legally
waived (provided that the net loss of any such subsidiary shall be included to
the extent funds are disbursed by such Person or any other subsidiary of such
Person in respect of such loss and that Consolidated Net Income of such Person
shall be increased by the amount of dividends or distributions or other payments
that are actually paid in cash (or to the extent converted into cash) by such
subsidiary to the Domestic Borrower or another Subsidiary in respect of such
period to the extent not already included therein),
     (vii) Consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period,
     (viii) any non-cash charges from the application of the purchase method of
accounting in connection with any future acquisition, to the extent such charges
are deducted in computing such Consolidated Net Income shall be excluded,
     (ix) accruals and reserves that are established within twelve months after
the Closing Date and that are so required to be established in accordance with
GAAP shall be excluded,
     (x) any non-cash impairment charges resulting from the application of
Statements of Financial Accounting Standards No. 142 and No. 144 and the
amortization of intangibles pursuant to Statement of Financial Accounting
Standards No. 141 shall be excluded, and
     (xi) any long-term incentive plan accruals and any non-cash compensation
expense realized from grants of stock appreciation or similar rights, stock
options or other rights to officers, directors and employees of such Person or
any of its subsidiaries shall be excluded.
          “Consolidated Total Assets” shall mean, as of any date, the total
assets of the Domestic Borrower and the consolidated Subsidiaries, determined in
accordance with GAAP, in each case as set forth on the consolidated balance
sheet of the Domestic Borrower as of such date.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and “Controlling” and “Controlled” shall have meanings correlative
thereto.

15



--------------------------------------------------------------------------------



 



          “Co-Syndication Agent” shall have the meaning assigned to such term in
the introductory paragraph of this Agreement.
          “Credit Agreement Supplement” has the meaning specified in
Section 2.22.
          “Credit Event” shall have the meaning assigned to such term in
Article IV.
          “Debt Service” shall mean, with respect to the Domestic Borrower and
its Subsidiaries on a consolidated basis for any period, Cash Interest Expense
for such period plus scheduled principal amortization of Consolidated Debt for
such period.
          “Default” shall mean any event or condition that upon notice, lapse of
time or both would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Dollars” or “$” shall mean lawful money of the United States of
America.
          “Domestic Borrower” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.
          “Domestic Collateral Agreement” shall mean the Amended and Restated
Guarantee and Collateral Agreement, dated as of October 29, 2004, as amended,
supplemented or otherwise modified from time to time, among the Domestic
Borrower, each Domestic Subsidiary Loan Party and the Collateral Agent, and as
reaffirmed by the Domestic Collateral Agreement Reaffirmation.
          “Domestic Collateral Agreement Reaffirmation” shall mean the Domestic
Guarantee and Collateral Agreement Reaffirmation, dated as of the date hereof,
substantially in the form of Exhibit E-1, by the Domestic Borrower and each
Domestic Subsidiary Loan Party.
          “Domestic Loan Parties” shall mean the Domestic Borrower and each
Domestic Subsidiary Loan Party.
          “Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.
          “Domestic Subsidiary Loan Party” shall mean each direct Wholly Owned
Subsidiary of the Domestic Borrower that (a) is (i) a Domestic Subsidiary and
(ii) a Material Subsidiary, and (b) is not (i) a Special Purpose Receivables
Subsidiary, (ii) listed on Schedule 1.01(a), or (iii) a Subsidiary whose
guarantee of the Obligations is prohibited under Section 9.23.
          “Dresser-Rand France” shall mean Dresser-Rand S.A., a company
organized under the laws of France and registered under number 562 060 269 RCS
Le Havre.
          “EBITDA” shall mean, with respect to the Domestic Borrower and its
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of the

16



--------------------------------------------------------------------------------



 



Domestic Borrower and its Subsidiaries for such period plus (a) the sum of (in
each case without duplication and to the extent the respective amounts described
in subclauses (i) through (viii) of this clause (a) reduced such Consolidated
Net Income for the respective period for which EBITDA is being determined):
     (i) provision for Taxes based on income, profits or capital of the Domestic
Borrower and its Subsidiaries for such period to the extent that such provision
for taxes was deducted in calculating Consolidated Net Income,
     (ii) Interest Expense of the Domestic Borrower and its Subsidiaries for
such period (net of interest income of the Domestic Borrower and its
Subsidiaries for such period),
     (iii) depreciation, amortization (including amortization of intangibles,
deferred financing fees and any amortization expense included in pension, OPEB
or other employee benefit expenses) and other non-cash expenses (including,
without limitation write-downs and impairment of property, plant, equipment and
intangibles and other long-lived assets and the impact of purchase accounting on
the Domestic Borrower and its Subsidiaries for such period),
     (iv) the amount of any restructuring charges (which, for the avoidance of
doubt, shall include retention, severance, systems establishment cost or excess
pension, other post-employment benefits, curtailment or other excess charges);
provided that with respect to each such restructuring charge, the Domestic
Borrower shall have delivered to the Administrative Agent an officers’
certificate specifying and quantifying such expense or charge and stating that
such expense or charge is a restructuring charge,
     (v) equity earnings losses in Affiliates unless funds have been disbursed
to such Affiliates by the Domestic Borrower or any Subsidiary of the Domestic
Borrower,
     (vi) other non-operating expenses,
     (vii) the minority interest expense consisting of subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary in such period or any prior period, except to the extent of
dividends declared or paid on Equity Interests held by third parties, and
     (viii) accretion of asset retirement obligations in accordance with SFAS
No. 143, Accounting for Asset Retirement Obligations, and any similar accounting
in prior periods;
minus (b) the sum of (in each case without duplication and to the extent the
respective amounts described in subclause (i) of this clause (b) increased such
Consolidated Net Income for the respective period for which EBITDA is being
determined):
     (ix) non-cash items increasing Consolidated Net Income of the Domestic
Borrower and its Subsidiaries for such period (but excluding any such items
which

17



--------------------------------------------------------------------------------



 



represent the reversal in such period of any accrual of, or cash reserve for,
anticipated cash charges in any prior period where such accrual or reserve is no
longer required).
          “EMU” shall mean the Economic and Monetary Union as contemplated by
the Treaty on European Union.
          “Environment” shall mean ambient and indoor air, surface water and
groundwater (including potable water, navigable water and wetlands), the land
surface or subsurface strata or sediment, natural resources such as flora and
fauna, the workplace or as otherwise defined in any Environmental Law.
          “Environmental Claim” shall mean any and all actions, suits, demands,
demand letters, claims, liens, notices of non-compliance or violation, notices
of liability or potential liability, investigations, proceedings, consent orders
or consent agreements relating in any way to any Environmental Law or any
Hazardous Material.
          “Environmental Law” shall mean, collectively, all federal, state,
local or foreign laws, including common law, ordinances, regulations, rules,
codes, orders, judgments or other requirements or rules of law that relate to
(a) the prevention, abatement or elimination of pollution, or the protection of
the Environment, natural resources or human health, or natural resource damages,
and (b) the use, generation, handling, treatment, storage, disposal, Release,
transportation or regulation of or exposure to Hazardous Materials, including
the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. §§ 9601 et seq., the Endangered Species Act, 16 U.S.C. §§ 1531 et seq.,
the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et
seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq., the Emergency Planning and Community
Right to Know Act, 42 U.S.C. §§ 11001 et seq., each as amended, and their
foreign, state or local counterparts or equivalents.
          “Equity Interests” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred stock, any limited or general partnership interest and
any limited liability company membership interest.
          “Equivalent” in Dollars of any Foreign Currency on any date shall mean
the equivalent in Dollars of such Foreign Currency determined by using the
quoted spot rate at which the Sub-Agent’s principal office in London offers to
exchange Dollars for such Foreign Currency in London prior to 4:00 p.m. (London
time) (unless otherwise indicated by the terms of this Agreement) on such date
as is required pursuant to the terms of this Agreement, and the “Equivalent” in
any Foreign Currency of Dollars shall mean the equivalent in such Foreign
Currency of Dollars determined by using the quoted spot rate at which the
Sub-Agent’s principal office in London offers to exchange such Foreign Currency
for Dollars in London prior to 4:00 p.m. (London time) (unless otherwise
indicated by the terms of this Agreement) on such date as is required pursuant
to the terms of this Agreement.

18



--------------------------------------------------------------------------------



 



          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with any Borrower or any Subsidiary, is treated as
a single employer under Section 414(b) or (c) of the Code, or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
          “ERISA Event” shall mean (a) any Reportable Event; (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under Section
412(m) of the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the incurrence by the Domestic
Borrower, any Subsidiary or any ERISA Affiliate of any liability under Title IV
of ERISA; (e) the receipt by any Borrower, any Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under
Section 4042 of ERISA, or the occurrence of any event or condition which could
be reasonably be expected to constitute grounds under ERISA for the termination
of, or the appointment of a trustee to administer, any Plan; (f) the incurrence
by any Borrower, any Subsidiary or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (g) the receipt by any Borrower, any Subsidiary or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower, a
Subsidiary or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; or (h) the occurrence of a nonexempt prohibited transaction (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
reasonably be expected to result in liability to any Borrower or Subsidiary.
          “EURIBO Rate” means, in relation to any Loan in Euro:
(a) the applicable Screen Rate; or
     (b) (if no Screen Rate is available for the Interest Period of that Loan)
the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Administrative Agent at the request quoted by Citibank
International, N.A. to leading banks in the European interbank market,
as of 11:00 am London time on the Quotation Day for the offering of deposits in
Euro for a period comparable to the Interest Period of the relevant Loan.
          “Eurocurrency Borrowing” shall mean a Borrowing comprised of
Eurocurrency Loans.
          “Eurocurrency Loan” shall mean any Eurocurrency Revolving Loan.

19



--------------------------------------------------------------------------------



 



          “Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing
comprised of Eurocurrency Revolving Loans.
          “Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan
denominated in Dollars or a Foreign Currency bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.
          “Euros” shall mean the single currency unit of the member states of
the European Community that adopt or have adopted that currency unit as its
lawful currency in accordance with legislation of the European Community
relating to Economic and Monetary Union.
          “Event of Default” shall have the meaning assigned to such term in
Section 7.01.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Excluded Indebtedness” shall mean all Indebtedness permitted to be
incurred under Section 6.01 (other than Sections 6.01(o) and (r)).
          “Excluded Taxes” shall mean, with respect to any Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income or net profits by the United
States of America or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office (or other fixed place of business)
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits tax or any similar tax that is imposed by any
jurisdiction described in clause (a) above and (c) other than in the case of an
assignee pursuant to a request by such Loan Party under Section 2.19(b), any
withholding tax imposed by the United States or by the jurisdiction under the
laws of which such Loan Party is organized or in which its principal office (or
other fixed place of business) is located that is in effect and would apply to
amounts payable hereunder to such Lender or other recipient at the time such
Lender or other recipient becomes a party to any Loan Document (or designates a
new lending office), except to the extent that such Lender or other recipient
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from a Loan Party
with respect to such withholding tax pursuant to Section 2.17(a) or
Section 2.17(c), and (d) any withholding taxes attributable to such Lender’s or
such other recipient’s failure (other than as a result of a Change in Law) to
comply with Section 2.17(e); provided, however, that the term “Excluded Taxes”
shall not include any taxes that are imposed or otherwise due as a result of any
action undertaken by one or more of such Agent, Lender or Issuing Bank to
collect funds due hereunder or under any other Loan Document or enforce or
exercise its rights or pursue any remedy provided hereunder or under any other
Loan Document.
          “Existing Credit Agreement” shall have the meaning assigned to such
term in the first recital to this Agreement.
          “Existing Texas DOT” shall mean that certain Deed of Trust, Security
Agreement, Assignment of Rents and Leases and Fixture Filing (Texas) dated as of
February 10, 2005 from Dresser-Rand Company as grantor to Paul Comeaux as
trustee for the benefit of the Collateral Agent under the Existing Credit
Facility.

20



--------------------------------------------------------------------------------



 



          “Facility” shall mean the respective facility and commitments utilized
in making Loans and credit extensions hereunder, it being understood that as of
the date of this Agreement there is one Facility, i.e., the Revolving Facility.
          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average (rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Fee Letter” shall mean that certain Fee Letter dated August 8, 2007
by and among the Domestic Borrower, the Administrative Agent and the Joint Lead
Arrangers.
          “Fees” shall mean the Commitment Fees, the L/C Participation Fees, the
Issuing Bank Fees and the Administrative Agent Fees.
          “Financial Officer” of any Person shall mean the Chief Financial
Officer, principal accounting officer, Treasurer, Assistant Treasurer or
Controller of such Person.
          “Financial Performance Covenants” shall mean the covenants of the
Domestic Borrower set forth in Sections 6.11 and 6.12.
          “Flow Through Entity” shall mean an entity that is treated as a
partnership not taxable as a corporation, a grantor trust or a disregarded
entity for United States federal income tax purposes or subject to treatment on
a comparable basis for purposes of state, local or foreign tax law.
          “Foreign Borrower” shall mean, collectively, the French Borrower and
each Additional Foreign Borrower.
          “Foreign Collateral Agreement” shall mean with respect to any Person,
such collateral agreements and other agreements necessary under applicable
foreign law to grant to the Collateral Agent a security interest in such assets
of such Person of the type identified in the Domestic Collateral Agreement;
provided that no security interest shall be granted on all or any portion of
such assets if the Domestic Borrower demonstrates to the Collateral Agent and
the Collateral Agent determines (in its reasonable discretion) that the cost of
granting such security interest exceeds the value of the security offered
thereby.
          “Foreign Currency” shall mean Euros and Sterling.
          “Foreign Guarantee” shall mean, collectively, one or more guarantee
agreements, as amended, supplemented or otherwise modified from time to time,
each substantially in the form of Exhibit E-4 with such other modifications or
in such other form as may be necessary to comply with applicable foreign laws
and regulations and otherwise reasonably satisfactory to the Collateral Agent,
among the applicable Foreign Subsidiary Loan Party and the Collateral Agent.

21



--------------------------------------------------------------------------------



 



          “Foreign Lender” shall mean any Lender that is organized under the
laws of a jurisdiction other than the United States of America. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Loan Parties” shall mean each Foreign Borrower and each
Foreign Subsidiary Loan Party.
          “Foreign Subsidiary” shall mean any Subsidiary that is incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia and any Subsidiary of a
Foreign Subsidiary.
          “Foreign Subsidiary Loan Party” shall mean, collectively, the French
Subsidiary Loan Parties and the Additional Foreign Subsidiary Loan Parties;
provided that Dresser-Rand France shall not be a French Subsidiary Loan Party
unless it has satisfied the requirement set forth in clause (b)(ii) of the
definition of Collateral and Guarantee Requirement.
          “French Borrower” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
          “French Collateral Agreement” shall mean, collectively, the French
Debt Pledge Agreement and the French Equity Pledge Agreement.
          “French Debt Pledge Agreement” shall mean, collectively, one or more
pledge agreements between the applicable French Loan Party and the Collateral
Agent, as amended, supplemented or otherwise modified from time to time,
substantially in the form of Exhibit E-3A or in such other form reasonably
satisfactory to the Collateral Agent and with such modifications related to the
applicable French Loan Party.
          “French Equity Pledge Agreement” shall mean, collectively, one or more
equity pledge agreements between the applicable French Loan Party and the
Collateral Agent, as amended, supplemented or otherwise modified from time to
time, substantially in the form of Exhibit E-3B or in such other form reasonably
satisfactory to the Collateral Agent and with such modifications related to the
applicable French Loan Party.
          “French Loan Party” shall mean the French Borrower and each French
Subsidiary Loan Party.
          “French Obligations” shall mean all amounts owing to any of the Agents
or any Lender by any French Loan Party pursuant to the terms of this Agreement
or any other Loan Document.
          “French Revolving Facility Credit Exposure” shall mean, at any time,
the sum of (a) the aggregate principal amount of the Revolving Facility Loans to
the French Borrower outstanding at such time (calculated in respect of Loans
denominated in a Foreign Currency on the Equivalent thereof in Dollars at such
time), (b) the Swingline Exposure at such time for Swingline Loans made to the
French Borrower and (c) the Revolving L/C Exposure at such time (calculated in
respect of Revolving L/C Exposure denominated in a Foreign Currency on the

22



--------------------------------------------------------------------------------



 



Equivalent thereof in Dollars at such time) for Letters of Credit issued,
amended, renewed or extended for the account of the French Borrower.
          “French Subsidiary Obligations” shall mean at any time, with respect
to any French Subsidiary Loan Party, the aggregate unpaid principal amount at
such time of the loan made by the French Borrower to such French Subsidiary Loan
Party from the proceeds of the Revolving Facility Loans made to the French
Borrower.
          “French Subsidiary Loan Party” shall mean each direct Wholly Owned
Subsidiary of the French Borrower that (a) is (i) organized under the same
jurisdiction as the French Borrower, (ii) a Foreign Subsidiary and (iii) a
Material Subsidiary, and (b) is not (i) a Special Purpose Receivables
Subsidiary, (ii) listed on Schedule 1.01(a), or (iii) a Subsidiary whose
guarantee of the French Obligations is prohibited under Section 9.23.
          “GAAP” shall mean generally accepted accounting principles in effect
from time to time in the United States, applied on a consistent basis, subject
to the provisions of Section 1.02.
          “Governmental Authority” shall mean any federal, state, local or
foreign court or governmental agency, authority, instrumentality or regulatory
or legislative body, including, without limitation, any agency of the European
Union or similar monetary or multinational authority.
          “Guarantee” of or by any Person (the “guarantor”) shall mean (a) any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take-or-pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement.

23



--------------------------------------------------------------------------------



 



          “Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation or
which can give rise to liability under any Environmental Law.
          “Improvements” shall have the meaning assigned to such term in the
Mortgages.
          “Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than trade liabilities and intercompany liabilities
incurred in the ordinary course of business and maturing within 365 days after
the incurrence thereof), (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations of such Person, (g) all payments that
such Person would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined in respect of outstanding Swap
Agreements (such payments in respect of any Swap Agreement with a counterparty
being calculated net of amounts owing to such Person by such counterparty in
respect of other Swap Agreements), (h) the principal component of all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit (other than any letters of credit, bank guarantees
or similar instrument in respect of which a back-to-back letter of credit has
been issued under or permitted by this Credit Agreement) and (i) the principal
component of all obligations of such Person in respect of bankers’ acceptances.
The Indebtedness of any Person shall include the Indebtedness of any partnership
in which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof. To the extent not otherwise
included, Indebtedness shall include the amount of any Permitted Receivables
Financing.
          “Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.
          “Indemnitee” shall have the meaning assigned to such term in
Section 9.05(b).
          “Information Memorandum” shall mean the Confidential Information
Memorandum dated August 2007, as modified or supplemented prior to the Closing
Date.
          “Interest Coverage Ratio” shall have the meaning assigned to such term
in Section 6.11.
          “Interest Election Request” shall mean a request by a Borrower to
convert or continue a Revolving Facility Borrowing in accordance with
Section 2.07.
          “Interest Expense” shall mean, with respect to any Person for any
period, the sum of (a) gross interest expense of such Person for such period on
a consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital

24



--------------------------------------------------------------------------------



 



Lease Obligations allocable to interest expense and (iv) commissions, discounts,
yield and other fees and charges incurred in connection with any Permitted
Receivables Financing which are payable to any Person other than the Borrowers
or a Subsidiary Loan Party, and (b) capitalized interest of such Person. For
purposes of the foregoing, gross interest expense shall be determined after
giving effect to any net payments made or received and costs incurred by the
Domestic Borrower and its Subsidiaries with respect to Swap Agreements.
          “Interest Payment Date” shall mean (a) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing and, in addition, the
date of any refinancing or conversion of such Borrowing with or to a Borrowing
of a different Type, (b) with respect to any ABR Loan, the last day of each
calendar quarter and (c) with respect to any Swingline Loan, the day that such
Swingline Loan is required to be repaid pursuant to Section 2.09(a).
          “Interest Period” shall mean, as to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter (or 9 or 12 months, if at the time of the relevant
Borrowing, all Lenders make interest periods of such length available), as the
applicable Borrower may elect, or the date any Eurocurrency Borrowing is
converted to an ABR Borrowing in accordance with Section 2.07 or repaid or
prepaid in accordance with Section 2.09, 2.10 or 2.11; provided, unless the
Administrative Agent shall otherwise agree, that prior to the earlier of the
31st day after the Closing Date and the date on which the Administrative Agent
has notified the Borrowers that the primary syndication of the Facilities has
been completed, the Borrowers shall only be permitted to request Interest
Periods of seven days (it being understood that notwithstanding anything else in
this Agreement to the contrary, if on the last day of any such seven day
Interest Period the primary syndication of the Facilities shall not have been
completed, a new seven day Interest Period will begin on such day with respect
to each such Borrowing and no notice by any Borrower shall be required with
respect thereto); provided further, however, that if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.
          “Issuing Bank” shall mean Citibank, N.A. and each other Issuing Bank
designated pursuant to Section 2.05(k), in each case in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i). An Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

25



--------------------------------------------------------------------------------



 



          “Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).
          “Joint Lead Arrangers” shall have the meaning assigned to such term in
the introductory paragraph of this Agreement.
          “L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Letter of Credit, including, for the avoidance of
doubt, a payment or disbursement made by an Issuing Bank pursuant to a Letter of
Credit upon or following the reinstatement of such Letter of Credit.
          “L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).
          “Lender” shall mean each financial institution listed on
Schedule 2.01, as well as any Person that becomes a “Lender” hereunder pursuant
to Section 9.04.
          “Lender Default” shall mean (i) the refusal (which has not been
retracted) of a Lender to make available its portion of any Borrowing, to
acquire participations in a Swingline Loan pursuant to Section 2.04 or to fund
its portion of any unreimbursed payment under Section 2.05(e), or (ii) a Lender
having notified in writing any Borrower and/or the Administrative Agent that it
does not intend to comply with its obligations under Section 2.04, 2.05 or 2.06.
          “Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05.
          “Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated Debt as of such date to (b) EBITDA for the period of four
consecutive fiscal quarters of the Domestic Borrower most recently ended as of
such date, all determined on a consolidated basis in accordance with GAAP;
provided that to the extent any Asset Disposition or any Asset Acquisition (or
any similar transaction or transactions that require a waiver or a consent of
the Required Lenders pursuant to Section 6.04 or Section 6.05) or incurrence or
repayment of Indebtedness (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) has occurred during the
relevant Test Period, EBITDA shall be determined for the respective Test Period
on a Pro Forma Basis for such occurrences.
          “LIBO Rate” means (i) in relation to any Eurocurrency Borrowing
denominated in Dollars or any Foreign Currency (other than Euro):
     (a) the applicable Screen Rate; or
     (b) (if no Screen Rate is available for the currency or Interest Period of
that Eurocurrency Borrowing) the arithmetic mean of the rates (rounded upwards
to four decimal places) as supplied to the Administrative Agent at its request
quoted by Citicorp North America, Inc. to leading banks in the London interbank
market,
as of 11:00 am London time on the Quotation Day for the offering of deposits in
the currency of that Eurocurrency Borrowing and for a period comparable to the
Interest Period for that

26



--------------------------------------------------------------------------------



 



Eurocurrency Borrowing and (ii) with respect to any Eurocurrency Borrowing
denominated in Euros, the EURIBO Rate.
          “License Agreement” shall mean the License Agreement, dated
October 29, 2004 by and between Dresser-Rand Company, Dresser-Rand A.S.,
Ingersoll-Rand Energy Systems Corporation, and the Energy Systems Division of
Ingersoll-Rand Company.
          “Lien” shall mean, with respect to any asset, (a) any mortgage, deed
of trust, lien, hypothecation, pledge, encumbrance, charge or security interest
in or on such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities (other than
securities representing an interest in a joint venture that is not a
Subsidiary), any purchase option, call or similar right of a third party with
respect to such securities.
          “Loan Documents” shall mean this Agreement, the Letters of Credit, the
Security Documents, each Credit Agreement Supplement entered into by an
Additional Foreign Borrower and any promissory note issued under Section 2.09(e)
and any other instrument or agreement now or hereafter executed and delivered in
connection herewith or therewith or in connection with (i) any transaction
arising out of any cash management or depository provided by the Administrative
Agent, the Collateral Agent, any Lender or any of their respective Affiliates,
and (ii) any investment, Swap Agreement or other banking or financial services
provided by the Administrative Agent, the Collateral Agent, any Lender or any of
their respective Affiliates, each as amended and in effect from time to time.
          “Loan Parties” shall mean each Domestic Loan Party and each Foreign
Loan Party.
          “Loans” shall mean the Revolving Facility Loans and the Swingline
Loans.
          “Local Time” shall mean (i) in the case of Loans and Letters of Credit
denominated in Dollars, New York City time and (ii) in the case of Loans and
Letters of Credit denominated in Euros or any other Foreign Currency, London
time.
          “Majority Lenders” of any Facility shall mean, at any time, Lenders
under such Facility having Loans and unused Commitments representing more than
50% of the sum of all Loans outstanding under such Facility and unused
Commitments under such Facility at such time, in each case calculated on the
Equivalent in Dollars at such time. The Loans and Commitment of any Defaulting
Lender shall be disregarded in determining Majority Lenders at any time.
          “Management Notes” shall mean the subordinated notes issued by the
Domestic Borrower or any Subsidiary to existing or former employees, officers,
consultants or directors of the Domestic Borrower or any Subsidiary in
consideration for such Person’s Equity Interests in the Domestic Borrower or any
Subsidiary, in each case subordinated to the Obligations on terms and conditions
reasonably satisfactory to the Administrative Agent.
          “Margin Stock” shall have the meaning assigned to such term in
Regulation U.

27



--------------------------------------------------------------------------------



 



          “Material Adverse Effect” shall mean the existence of events,
conditions and/or contingencies that have had or are reasonably likely to have
(a) a materially adverse effect on the business, operations, properties, assets
or financial condition of the Domestic Borrower and the Subsidiaries, taken as a
whole, or (b) a material impairment of the validity or enforceability of, or a
material impairment of the material rights, remedies or benefits available to
the Lenders, any Issuing Bank, the Administrative Agent or the Collateral Agent
under, any Loan Document.
          “Material Indebtedness” shall mean Indebtedness (other than Loans and
Letters of Credit) of any one or more of the Domestic Borrower or any Subsidiary
in an aggregate principal amount exceeding U.S.$20.0 million.
          “Material Real Property” shall mean any Real Property owned by a Loan
Party on the Closing Date having a fair market value exceeding $5,000,000 and
any after-acquired Real Property owned by a Loan Party having a gross purchase
price exceeding $5,000,000 at the time of acquisition.
          “Material Subsidiary” shall mean each Subsidiary of the Domestic
Borrower now existing or hereafter acquired or formed by the Domestic Borrower
which, on a consolidated basis for such Subsidiary and its Subsidiaries, (a) for
the applicable Calculation Period accounted for more than 1.5% of the
consolidated revenues of the Domestic Borrower and its Subsidiaries or (b) as of
the last day of such Calculation Period, was the owner of more than 1.5% of the
Consolidated Total Assets of the Domestic Borrower and its Subsidiaries;
provided that at no time shall the total assets of all Subsidiaries that are not
Material Subsidiaries exceed, for the applicable Calculation Period, 5.0% of the
Consolidated Total Assets of the Domestic Borrower and its Subsidiaries.
          “Maximum Rate” shall have the meaning assigned to such term in
Section 9.09.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgaged Properties” shall mean all Material Real Property which
shall be subject to a Mortgage that is delivered pursuant to the terms of this
Agreement; provided, however, that Mortgaged Properties shall not include any
Material Real Property located in the State of New York.
          “Mortgages” shall mean the mortgages, deeds of trust, assignments of
leases and rents and other security documents delivered on the Closing Date
pursuant to Section 4.02(e) or after the Closing Date pursuant to Section 5.10,
as amended, supplemented or otherwise modified from time to time, with respect
to Mortgaged Properties, each substantially in the form of Exhibit D, with such
changes thereto as shall be acceptable to the Collateral Agent, including all
such changes as may be required to account for local law matters.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA with respect to which any Borrower, any other
Subsidiary or any ERISA Affiliate (a) is making or has an obligation to make
contributions, (b) has within any of the preceding six plan years made or had an
obligation to make contributions or (c) otherwise could incur liability.

28



--------------------------------------------------------------------------------



 



          “Net Income” shall mean, with respect to any Person, the net income
(loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends.
          “Net Proceeds” shall mean:
100% of the cash proceeds actually received by the Domestic Borrower or any
Wholly-Owned Subsidiary (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
loss, damage, destruction or condemnation of, or any sale, transfer or other
disposition (including any sale and leaseback of assets) to any Person of any
asset or assets of the Domestic Borrower or any Subsidiary (other than those
pursuant to Section 6.05(a), (b), (c), (e), (f), (g), (i) or (j)), net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, sales
commissions, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, required
debt payments and required payments of other obligations relating to the
applicable asset (other than pursuant hereto or pursuant to the Senior
Subordinated Notes or any Permitted Senior Debt Securities or Permitted
Subordinated Debt Securities) and any cash reserve for adjustment in respect of
the sale price of such asset established in accordance with GAAP, including
without limitation, pension and post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith and (ii) Taxes paid or payable as a result thereof
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to any Borrower or any Affiliate of any of them
shall be disregarded, except for financial advisory fees customary in type and
amount paid to Affiliates of the Funds.
          “Non-Consenting Lender” shall have the meaning assigned to such term
in Section 2.19(c).
          “Obligations” shall mean all amounts owing to any of the Agents, any
Lender or any of their affiliates pursuant to the terms of this Agreement or any
other Loan Document.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property, intangible or mortgage
recording taxes, charges or similar levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents, and any and all interest and penalties related
thereto.
          “Participant” shall have the meaning assigned to such term in
Section 9.04(c).
          “Participating Member State” means, any member state of the European
community that adopts or has adopted the Euro as its lawful currency in
accordance with legislation of the European community relating to Economic and
Monetary Union.

29



--------------------------------------------------------------------------------



 



          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.
          “Perfection Certificate” shall mean a certificate in the form of Annex
I to the Domestic Collateral Agreement or any other form approved by the
Collateral Agent.
          “Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person or division or line of business of a
Person (or any subsequent investment made in a Person, division or line of
business previously acquired in a Permitted Business Acquisition) if (a) such
acquisition was not preceded by, or effected pursuant to, an unsolicited or
hostile offer and (b) immediately after giving effect thereto: (i) no Event of
Default shall have occurred and be continuing or would result therefrom;
(ii) all transactions related thereto shall be consummated in accordance with
applicable laws; and (iii) (A) the Domestic Borrower and its Subsidiaries shall
be in compliance, on a Pro Forma Basis after giving effect to such acquisition
or formation, with the covenants contained in Sections 6.11 and 6.12 recomputed
as at the last day of the most recently ended fiscal quarter of the Domestic
Borrower and its Subsidiaries, and the Domestic Borrower shall have delivered to
the Administrative Agent a certificate of a Responsible Officer of the Domestic
Borrower to such effect, together with all relevant financial information for
such Subsidiary or assets, and (B) any acquired or newly formed Subsidiary shall
not be liable for any Indebtedness (except for Indebtedness permitted by
Section 6.01).
          “Permitted Cure Security” shall mean (i) a common equity security of
the Domestic Borrower.
          “Permitted Encumbrances” shall mean (i) with respect to each Real
Property, those Liens and other encumbrances permitted by paragraphs (b), (d),
(h), (m) and (o) of Section 6.02 and (ii) with respect to each Real Property
acquired after the Closing Date, those Liens and other encumbrances permitted by
paragraphs (b), (d), (e), (h), (k), (m) and (o) of Section 6.02, provided,
however, that in the case of those Liens and other encumbrances permitted by
clause (o) of Section 6.02 and as described in clauses (i) and (ii) of this
definition, in the event any Loan Party shall constitute the lessor under any
such lease or sublease, no Lien created or permitted to be incurred thereby
shall be permitted hereunder except to the extent such Lien would otherwise
constitute a Permitted Encumbrance.
          “Permitted Investments” shall mean:
     (h) direct obligations of the United States of America or any agency
thereof or obligations guaranteed by the United States of America or any agency
thereof, in each case with maturities not exceeding two years;
     (i) time deposit accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company that is organized under the laws of the United States of
America, or any state thereof having capital, surplus and undivided profits in
excess of U.S.$500.0 million and whose long-term debt, or whose parent holding
company’s long-term debt, is rated A (or

30



--------------------------------------------------------------------------------



 



such similar equivalent rating or higher) by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act);
     (j) repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
     (k) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of any Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;
     (l) securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A-2 by Moody’s;
     (m) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;
     (n) money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least
U.S.$500.0 million; and
     (o) time deposit accounts, certificates of deposit and money market
deposits in an aggregate face amount not in excess of 1/2 of 1% of the total
assets of the Domestic Borrower and the Subsidiaries, on a consolidated basis,
as of the end of the Domestic Borrower’s most recently completed fiscal year.
          “Permitted Receivables Documents” shall mean all documents and
agreements evidencing, relating to or otherwise governing a Permitted
Receivables Financing.
          “Permitted Receivables Financing” shall mean one or more transactions
pursuant to which (i) Receivables Assets or interests therein are sold to or
financed by one or more Special Purpose Receivables Subsidiaries, and (ii) such
Special Purpose Receivables Subsidiaries finance their acquisition of such
Receivables Assets or interests therein, or the financing thereof, by selling or
borrowing against such Receivables Assets; provided that (A) recourse to the
Domestic Borrower or any Subsidiary (other than the Special Purpose Receivables
Subsidiaries) and any obligations or agreements of the Domestic Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/”absolute
transfer” opinion with respect to any transfer by the Domestic Borrower or any
Subsidiary (other than a Special Purpose Receivables Subsidiary), (B) the
aggregate Receivables Net Investment since the Closing Date shall not exceed
U.S.$75.0 million at any time, (C) the Board of Directors of the Domestic
Borrower shall have determined in good faith

31



--------------------------------------------------------------------------------



 



that each such Permitted Receivables Financing (including financing terms,
covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to the Domestic Borrower and the applicable
Special Purpose Receivables Subsidiary, (D) all sales of Receivables Assets or
interests therein to any Special Purpose Receivables Subsidiary are made at fair
market value (as determined in good faith by the Domestic Borrower), and (E) the
financing terms, covenants, termination events and other provisions thereof will
be market terms (as determined in good faith by the Domestic Borrower) and may
include representations, warranties, covenants, indemnities and guarantees of
performance which the Domestic Borrower has determined in good faith to be
customary in a receivables financing including, without limitation, those
relating to the servicing of the assets of a Special Purpose Receivables
Subsidiary, it being understood and agreed that any obligation of a seller of
receivables to repurchase receivables arising as a result of a breach of a
representation, warranty or covenant or otherwise, including as a result of a
receivable or portion thereof becoming subject to any asserted defense, dispute,
off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or by other event relating to the seller, shall be
deemed customary.
          “Permitted Refinancing Indebtedness” shall mean any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting
Permitted Refinancing Indebtedness); provided that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced (plus unpaid accrued interest and premium thereon),
(b) the average life to maturity of such Permitted Refinancing Indebtedness is
greater than or equal to that of the Indebtedness being Refinanced, (c) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, (d) no Permitted Refinancing Indebtedness shall
have different obligors, or greater guarantees or security, than the
Indebtedness being Refinanced and (e) if the Indebtedness being Refinanced is
secured by any collateral (whether equally and ratably with, or junior to, the
Secured Parties or otherwise), such Permitted Refinancing Indebtedness may be
secured by such collateral (including in respect of working capital facilities
of Foreign Subsidiaries otherwise permitted under this Agreement only, any
collateral pursuant to after-acquired property clauses to the extent any such
collateral secured the Indebtedness being Refinanced) on terms no less favorable
to the Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced.
          “Permitted Senior Debt Securities” shall mean unsecured senior notes
issued by the Domestic Borrower, (ii) the covenants (other than the lien
covenant and the subsidiary debt covenant), events of default, subsidiary
guarantees and other terms of which (other than interest rate and redemption
premiums), taken as a whole, are not more restrictive to the Domestic Borrower
and its Subsidiaries than those in the Senior Subordinated Notes, (ii) the lien
covenant and the subsidiary debt covenant are on market terms for similar
issuers at the time of issuance and (iii) of which no subsidiary of the Domestic
Subsidiary (other than a Domestic Subsidiary Loan Party) is an obligor under
such notes that is not an obligor under the Senior Subordinated Notes.

32



--------------------------------------------------------------------------------



 



          “Permitted Subordinated Debt Securities” shall mean unsecured
subordinated notes issued by the Domestic Borrower, (i) the terms of which do
not provide for any scheduled repayment, mandatory redemption or sinking fund
obligation prior to the date on which the final maturity of the Senior
Subordinated Notes occurs (as in effect on the Closing Date), (ii) the
covenants, events of default, Subsidiary guarantees and other terms of which
(other than interest rate and redemption premiums), taken as a whole, are not
more restrictive to the Domestic Borrower and its Subsidiaries than those in the
Senior Subordinated Notes and (iii) of which no Subsidiary of the Domestic
Subsidiary (other than a Domestic Subsidiary Loan Party) is an obligor under
such notes that is not an obligor under the Senior Subordinated Notes.
          “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA which is maintained or
contributed to by any Borrower, any Subsidiary or any ERISA Affiliate or with
respect to which any Borrower or any Subsidiary could incur liability (including
under Section 4069 of ERISA).
          “Platform” shall have the meaning assigned to such term in
Section 9.17(b).
          “Pledged Collateral” shall have the meaning assigned to such term in
the applicable Collateral Agreement.
          “primary obligor” shall have the meaning given such term in the
definition of the term “Guarantee.”
          “Prior Liens” shall mean Liens which, pursuant to the provisions of
any Security Document, are or may be superior to the Lien of such Security
Document.
          “Pro Forma Basis” shall mean, as to any Person, for any events as
described in clauses (i) and (ii) below that occur subsequent to the
commencement of a period for which the financial effect of such events is being
calculated, and giving effect to the events for which such calculation is being
made, such calculation as will give pro forma effect to such events as if such
events occurred on the first day of the four consecutive fiscal quarter period
ended on or before the occurrence of such event (the “Reference Period”):
     (i) in making any determination of EBITDA, pro forma effect shall be given
to any Asset Disposition and to any Asset Acquisition (or any similar
transaction or transactions that require a waiver or consent of the Required
Lenders pursuant to Section 6.04 or 6.05), in each case that occurred during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Asset Acquisition,” occurring during the Reference
Period or thereafter and through and including the date upon which the
respective Asset Acquisition is consummated); and
     (ii) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being

33



--------------------------------------------------------------------------------



 



calculated, whether incurred under this Agreement or otherwise, but excluding
normal fluctuations in revolving Indebtedness incurred for working capital
purposes and amounts outstanding under any Permitted Receivables Financing, in
each case, not to finance any acquisition) incurred or permanently repaid during
the Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Asset Acquisition,” occurring during the Reference
Period or thereafter and through and including the date upon which the
respective Asset Acquisition is consummated) shall be deemed to have been
incurred or repaid at the beginning of such period and (y) Interest Expense of
such Person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods.
Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Domestic Borrower and, for any fiscal period ending on or prior to the first
anniversary of an Asset Acquisition or Asset Disposition (or any similar
transaction or transactions that require a waiver or consent of the Required
Lenders pursuant to Section 6.04 or 6.05), may include adjustments to reflect
operating expense reductions and other operating improvements or synergies
reasonably expected to result from such Asset Acquisition, Asset Disposition or
other similar transaction, to the extent that the Domestic Borrower delivers to
the Administrative Agent (i) a certificate of a Financial Officer of the
Domestic Borrower setting forth such operating expense reductions and other
operating improvements or synergies and (ii) information and calculations
supporting in reasonable detail such estimated operating expense reductions and
other operating improvements or synergies.
          “Projections” shall mean the projections of the Domestic Borrower and
its Subsidiaries included in the Information Memorandum and any other
projections and any forward-looking statements (including statements with
respect to booked business) of such entities furnished to the Lenders or the
Administrative Agent by or on behalf of the Borrowers or any of their
Subsidiaries prior to the Closing Date.
          “Qualifying Lender” means a Lender that is beneficially entitled to
amounts payable to such Lender in respect of an advance under a Loan Document
and is:

  (a)   a Lender:

  (i)   which is a bank (as defined for the purpose of section 349 of the United
Kingdom Income and Corporation Taxes Act 1988) making an advance under a Loan
Document; or     (ii)   in respect of an advance made under a Loan Document by a
person that was a bank (as defined for the purpose of section 349 of the United
Kingdom Income and Corporation Taxes Act 1988) at the time that that advance was
made,

34



--------------------------------------------------------------------------------



 



     and which is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or
     (b) a Lender which is treated as a resident of a jurisdiction having a
double taxation agreement (a “Treaty”) with the United Kingdom which makes
provision for full exemption from tax imposed by the United Kingdom on interest
and which does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected (a “Treaty Lender”).
          “Quotation Day” means, in relation to any period for which an interest
rate is to be determined:
     (a) (if the currency is Sterling) the first day of that period;
     (b) (if the currency is Euro) two TARGET Days before the first day of that
period; or
     (c) (for any other currency) two Business Days before the first day of that
period, unless market practice differs in the Relevant Interbank Market for a
currency, in which case the Quotation Day for that currency will be determined
by the Administrative Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day will be
the last of these days).
          “Real Property” shall mean, collectively, all right, title and
interest of any Borrower or any other Subsidiary in and to any and all parcels
of real property owned or operated by any Borrower or any other Subsidiary
together with all Improvements and appurtenant fixtures, equipment, personal
property, easements and other property and rights incidental to the ownership,
lease or operation thereof.
          “Receivables Assets” shall mean accounts receivable (including any
bills of exchange) and related assets and property from time to time originated,
acquired or otherwise owned by the Domestic Borrower or any Subsidiary.
          “Receivables Net Investment” shall mean the aggregate cash amount paid
by the lenders or purchasers under any Permitted Receivables Financing in
connection with their purchase of, or the making of loans secured by,
Receivables Assets or interests therein, as the same may be reduced from time to
time by collections with respect to such Receivables Assets or otherwise in
accordance with the terms of the Permitted Receivables Documents; provided,
however, that if all or any part of such Receivables Net Investment shall have
been reduced by application of any distribution and thereafter such distribution
is rescinded or must otherwise be returned for any reason, such Receivables Net
Investment shall be increased by the amount of such distribution, all as though
such distribution had not been made.
          “Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

35



--------------------------------------------------------------------------------



 



          “Refinance” shall have the meaning assigned to such term in the
definition of the term “Permitted Refinancing Indebtedness,” and “Refinanced”
shall have a meaning correlative thereto.
          “Register” shall have the meaning assigned to such term in
Section 9.04(b).
          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective directors, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
          “Release” shall mean any placing, spilling, leaking, seepage, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, disposing or depositing in, into or onto the Environment.
          “Relevant Interbank Market” means, in relation to the LIBO Rate, the
principal London offices of Citibank International plc and, in relation to the
EURIBO Rate, the principal office in New York City of Citibank, N.A. or such
other banks as may be appointed by the Administrative Agent with the consent of
the Borrowers.
          “Remaining Present Value” shall mean, as of any date with respect to
any lease, the present value as of such date of the scheduled future lease
payments with respect to such lease, determined with a discount rate equal to a
market rate of interest for such lease reasonably determined at the time such
lease was entered into.
          “Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period referred to in Section 4043(c) of
ERISA has been waived, with respect to a Plan.
          “Required Lenders” shall mean, at any time, Lenders having (a) Loans
(other than Swingline Loans) outstanding (calculated in respect of Loans
denominated in a Foreign Currency on the Equivalent thereof in Dollars at such
time), (b) Revolving L/C Exposures, (c) Swingline Exposures, and (d) Available
Unused Commitments, that taken together, represent more than 50% of the sum of
(w) all Loans (other than Swingline Loans) outstanding (calculated in respect of
Loans denominated in a Foreign Currency on the Equivalent thereof in Dollars at
such time), (x) Revolving L/C Exposures, (y) Swingline Exposures, and (z) the
total Available Unused Commitments at such time. The Loans, Revolving L/C
Exposures, Swingline Exposures and Available Unused Commitment of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.
          “Responsible Officer” of any Person shall mean any executive officer
or Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

36



--------------------------------------------------------------------------------



 



          “Revolving Facility” shall mean the Revolving Facility Commitments and
the extensions of credit made hereunder by the Revolving Facility Lenders.
          “Revolving Facility Borrowing” shall mean a Borrowing comprised of
Revolving Facility Loans.
          “Revolving Facility Commitment” shall mean, with respect to each
Revolving Facility Lender, the commitment of such Revolving Facility Lender to
make Revolving Facility Loans pursuant to Section 2.01, expressed as a Dollar
amount representing the maximum aggregate permitted amount of such Revolving
Facility Lender’s Revolving Facility Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender under Section 9.04. The initial Dollar amount of each Revolving Facility
Lender’s Revolving Facility Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Revolving Facility Lender shall
have assumed its Revolving Facility Commitment, as applicable. The aggregate
Dollar amount of the Revolving Facility Commitments on the date hereof is
U.S.$500.0 million.
          “Revolving Facility Credit Exposure” shall mean, at any time, the sum
of (a) the aggregate principal amount of the Revolving Facility Loans
outstanding at such time (calculated in respect of Loans denominated in a
Foreign Currency on the Equivalent thereof in Dollars at such time), (b) the
Swingline Exposure at such time and (c) the Revolving L/C Exposure at such time
(calculated in respect of Revolving L/C Exposure denominated in a Foreign
Currency on the Equivalent thereof in Dollars at such time). The Revolving
Facility Credit Exposure of any Revolving Facility Lender at any time shall be
the sum of (a) the aggregate principal amount of such Revolving Facility
Lender’s Revolving Facility Loans outstanding at such time (calculated in
respect of Loans denominated in a Foreign Currency on the Equivalent thereof in
Dollars at such time) and (b) such Revolving Facility Lender’s Revolving
Facility Percentage of the Swingline Exposure and Revolving L/C Exposure at such
time (calculated in respect of Revolving L/C Exposure denominated in a Foreign
Currency on the Equivalent thereof in Dollars at such time).
          “Revolving Facility Lender” shall mean a Lender with a Revolving
Facility Commitment or with outstanding Revolving Facility Loans.
          “Revolving Facility Loan” shall mean a Loan made by a Revolving
Facility Lender pursuant to Section 2.01(b). Each Revolving Facility Revolving
Loan shall be a Eurocurrency Loan or an ABR Revolving Loan.
          “Revolving Facility Maturity Date” shall mean August 30, 2012.
          “Revolving Facility Percentage” shall mean, with respect to any
Revolving Facility Lender, the percentage of the total Revolving Facility
Commitments represented by such Lender’s Revolving Facility Commitment. If the
Revolving Facility Commitments have terminated or expired, the Revolving
Facility Percentages shall be determined based upon the Revolving Facility
Commitments most recently in effect, giving effect to any assignments pursuant
to Section 9.04.

37



--------------------------------------------------------------------------------



 



          “Revolving L/C Exposure” shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit outstanding at such time
(calculated in respect of Letters of Credit denominated in a Foreign Currency on
the Equivalent thereof in Dollars at such time) and (b) the aggregate principal
amount of all L/C Disbursements that have not yet been reimbursed at such time
(calculated in respect of L/C Disbursements denominated in a Foreign Currency on
the Equivalent thereof in Dollars at such time). The Revolving L/C Exposure of
any Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Revolving L/C Exposure at such time.
          “S&P” shall mean Standard & Poor’s Ratings Group, Inc.
          “Sale and Lease-Back Transaction” shall have the meaning assigned to
such term in Section 6.03.
          “Screen Rate” means:
(a) in relation to the LIBO Rate, the British Bankers’ Association Interest
Settlement Rate for the relevant currency and period; and
(b) in relation to the EURIBO Rate, the percentage rate per annum determined by
the Banking Federation of the European Union for the relevant period,
displayed on the appropriate page of the Reuters LIBO screen. If the agreed page
is replaced or service ceases to be available, the Administrative Agent may
specify another page or service displaying the appropriate rate after
consultation with the Foreign Borrowers and the Lenders.
          “SEC” shall mean the Securities and Exchange Commission or any
successor thereto.
          “Secured Parties” shall mean the “Secured Parties” as defined in the
Collateral Agreements.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Security Documents” shall mean the Mortgages, the Collateral
Agreements and each of the security agreements and other instruments and
documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.10.
          “Senior Subordinated Note Documents” shall mean the Senior
Subordinated Notes and the Senior Subordinated Note Indenture.
          “Senior Subordinated Note Indenture” shall mean the Indenture dated as
of October 29, 2004 under which the Senior Subordinated Notes were issued, among
the Domestic Borrower and Citibank, N.A., as trustee, as in effect on the
Closing Date and as amended, restated, supplemented or otherwise modified from
time to time in accordance with the requirements thereof and of this Agreement.

38



--------------------------------------------------------------------------------



 



          “Senior Subordinated Notes” shall mean the Domestic Borrower’s 7 3/8%
Senior Subordinated Notes due 2014 issued pursuant to the Senior Subordinated
Note Indenture and any notes issued by the Domestic Borrower in exchange for,
and as contemplated by, the Senior Subordinated Notes and the related
registration rights agreement with substantially identical terms as the Senior
Subordinated Notes.
          “Special Purpose Receivables Subsidiary” shall mean a direct or
indirect Subsidiary of the Domestic Borrower established in connection with a
Permitted Receivables Financing for the acquisition of Receivables Assets or
interests therein, and which is organized in a manner intended to reduce the
likelihood that it would be substantively consolidated with the Domestic
Borrower or any of the Subsidiaries (other than Special Purpose Receivables
Subsidiaries) in the event the Domestic Borrower or any such Subsidiary becomes
subject to a proceeding under the U.S. Bankruptcy Code (or other insolvency
law).
          “Statutory Reserves” shall mean, with respect to any currency, any
reserve, liquid asset or similar requirements established by any Governmental
Authority of the United States of America or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined.
          “Sterling” shall mean the lawful currency of the United Kingdom of
Great Britain and Northern Ireland.
          “Sub-Agent” shall mean Citibank International plc.
          “Subordinated Intercompany Debt” shall have the meaning assigned to
such term in Section 6.01(e).
          “subsidiary” shall mean, with respect to any Person (herein referred
to as the “parent”), any corporation, partnership, association or other business
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or more than 50%
of the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held by such Person.
          “Subsidiary” shall mean a subsidiary; provided that unless the context
otherwise requires, “Subsidiary” shall mean a subsidiary of the Domestic
Borrower.
          “Subsidiary Loan Party” shall mean a Domestic Subsidiary Loan Party or
a Foreign Subsidiary Loan Party.
          “Supply Agreement” shall mean the Supply Agreement, dated October 29,
2004 by and between Dresser-Rand Company and Ingersoll-Rand Company Limited.
          “Swap Agreement” shall mean any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value

39



--------------------------------------------------------------------------------



 



or any similar transaction or any combination of these transactions, provided
that no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Domestic Borrower or any of its Subsidiaries shall be a Swap
Agreement.
          “Swingline Borrowing” shall mean a Borrowing comprised of Swingline
Loans.
          “Swingline Borrowing Request” shall mean a request by any Borrower
substantially in the form of Exhibit C-2.
          “Swingline Commitment” shall mean, with respect to each Swingline
Lender, the commitment of such Swingline Lender to make Swingline Loans pursuant
to Section 2.04. The aggregate amount of the Swingline Commitments on the
Closing Date is U.S.$30.0 million.
          “Swingline Exposure” shall mean at any time the aggregate principal
amount of all outstanding Swingline Borrowings at such time. The Swingline
Exposure of any Revolving Facility Lender at any time shall mean its Revolving
Facility Percentage of the aggregate Swingline Exposure at such time.
          “Swingline Lender” shall mean Citicorp North America, Inc., in its
capacity as a lender of Swingline Loans, and/or any other Revolving Facility
Lender designated as such by the Domestic Borrower after the Closing Date that
is reasonably satisfactory to the Domestic Borrower and the Administrative Agent
and executes a counterpart to this Agreement as a Swingline Lender.
          “Swingline Loans” shall mean the swingline loans made to any Borrower
pursuant to Section 2.04.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties (including stamp duties), deductions, charges (including ad
valorem charges) or withholdings imposed by any Governmental Authority and any
and all interest and penalties related thereto.
          “Test Period” shall mean, on any date of determination, the period of
four consecutive fiscal quarters of the Domestic Borrower then most recently
ended (taken as one accounting period).
          “Title Company” shall mean Title Associates Inc., as agent for Stewart
Title Insurance Company, or such other nationally recognized title company as
shall be selected by the Administrative Agent.
          “Transactions” shall mean, collectively, the transactions to occur on
or prior to the Closing Date pursuant to the Loan Documents, including (a) the
execution and delivery of the Loan Documents and the initial borrowings
hereunder and (b) the payment of all fees and expenses owing in connection with
the foregoing.
          “Type,” when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is

40



--------------------------------------------------------------------------------



 



determined. For purposes hereof, the term “Rate” shall include the Adjusted LIBO
Rate and the Alternate Base Rate.
          “UCC” shall mean (i) the Uniform Commercial Code as in effect in the
applicable state of jurisdiction and (ii) certificate of title or other similar
statutes relating to “rolling stock” or barges as in effect in the applicable
jurisdiction.
          “UK Share Charge” shall mean the charge entered into by the Domestic
Borrower over its shares in D-R Holdings (UK) Limited, substantially in the form
of Exhibit E-2.
          “U.S. Bankruptcy Code” shall mean Title 11 of the United States Code,
as amended, or any similar federal or state law for the relief of debtors.
          “U.S. Patriot Act” shall have the meaning assigned to such term in
Section 3.08(a).
          “Wholly Owned Subsidiary” of any Person shall mean a subsidiary of
such Person, all of the Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
applicable law) are owned by such Person or another Wholly Owned Subsidiary of
such Person.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Terms Generally. The definitions set forth or referred
to in Section 1.01 shall apply equally to both the singular and plural forms of
the terms defined. Whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Domestic Borrower notifies the Administrative Agent that the Domestic Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Domestic Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

41



--------------------------------------------------------------------------------



 



ARTICLE II
THE CREDITS
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Facility Loans denominated in
Dollars or in a Foreign Currency to any Borrower, in each case from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Facility Credit Exposure exceeding such
Lender’s Revolving Facility Commitment, (ii) the Revolving Facility Credit
Exposure exceeding the total Revolving Facility Commitments, (iii) the Revolving
Credit Exposure denominated in Euros exceeding the Equivalent in Dollars
determined on the date of delivery of the applicable Borrowing Request of
U.S.$250 million, (iv) the Revolving Credit Exposure denominated in Sterling
exceeding the Equivalent in Dollars determined on the date of delivery of the
applicable Borrowing Request of U.S.$75 million, (v) any Revolving Facility
Loans made on the Closing Date, (vi) the Revolving L/C Exposure exceeding
U.S.$205 million on the Closing Date, (vii) until the provisions of clause
(b)(i) of the definition of “Collateral and Guarantee Requirement” and clause
(B) of Schedule 5.13 have been satisfied as set forth therein, the French
Revolving Facility Credit Exposure exceeding the Equivalent in Dollars of
U.S.$300 million determined on the date of the delivery of the applicable
Borrowing Request or date of issuance, amendment, renewal or extension of the
applicable Letter of Credit. Within the foregoing limits and subject to the
terms and conditions set forth herein, each Borrower may borrow, prepay and
reborrow Revolving Facility Loans.
          SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as
part of a Borrowing consisting of Loans under the same Facility and of the same
Type and in the same currency made by the Lenders ratably in accordance with
their respective Commitments under the applicable Facility (or, in the case of
Swingline Loans, in accordance with their respective Swingline Commitments);
provided, however, that Revolving Facility Loans shall be made by the Revolving
Facility Lenders ratably in accordance with their respective Revolving Facility
Percentages on the date such Loans are made hereunder. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
          (b) Subject to Section 2.14, each Borrowing denominated in Dollars
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Domestic
Borrower may request in accordance herewith. Unless and until exchanged into the
Equivalent in Dollars thereof and converted into ABR Loans in accordance with
Section 2.07(e), 2.14 or 2.21, each Borrowing denominated in a Foreign Currency
shall be comprised entirely of Eurocurrency Loans. Each Lender at its option may
make any ABR Loan or Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of any Borrower to repay such Loan
in accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.15, 2.17 or 2.20 solely in
respect of increased costs resulting from such exercise and existing at the time
of such exercise; provided, further, that, notwithstanding anything set forth
herein to the contrary, no Lenders shall be required to make an ABR Loan to any
Foreign Borrower.

42



--------------------------------------------------------------------------------



 



          (c) At the commencement of each Interest Period for any Eurocurrency
Revolving Facility Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided that a Eurocurrency Revolving Facility Borrowing may
be in an aggregate amount that is equal to the entire unused balance of the
Revolving Facility Commitments or that is required to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e). At the time that each
ABR Revolving Facility Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum; provided that an ABR Revolving Facility
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Facility Commitments or that is required to finance the
reimbursement of an L/C Disbursement as contemplated by Section 2.05(e). Each
Swingline Borrowing shall be in an amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Borrowings of more
than one Type and under more than one Facility may be outstanding at the same
time; provided that there shall not at any time be more than a total of twenty
(20) Eurocurrency Borrowings outstanding under the Revolving Facility.
          (d) Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Revolving Facility Maturity Date.
          SECTION 2.03. Requests for Borrowings. To request a Revolving Facility
Borrowing, the Borrower shall notify the Administrative Agent (and, in the case
of a Revolving Facility Borrowing consisting of Loans denominated in a Foreign
Currency, simultaneously to the Sub-Agent) of such request by telephone (a) in
the case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 12:00 noon, Local Time, one
(1) Business Day before the date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Facility Borrowing to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e) may be given not later
than 10:00 a.m., Local Time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower making such Borrowing Request. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
     (i) whether the requested Borrowing is to be a Revolving Facility
Borrowing;
     (ii) the aggregate amount of the requested Borrowing (expressed in
Dollars);
     (iii) the date of such Borrowing, which shall be a Business Day;
     (iv) in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
     (v) in the case of a Eurocurrency Borrowing, the currency and the initial
Interest Period to be applicable thereto; and

43



--------------------------------------------------------------------------------



 



     (vi) the location and number of the Borrower’s account to which funds are
to be disbursed.
If no election as to the Type of Revolving Facility Borrowing is specified, then
the requested Revolving Facility Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower requesting such Eurocurrency Borrowing shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
          SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, each Swingline Lender agrees to make Swingline Loans to any of
the Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (x) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment or (y) the Revolving Facility Credit Exposure exceeding the
total Revolving Facility Commitments; provided that no Swingline Lender shall be
required to make a Swingline Loan to refinance an outstanding Swingline
Borrowing. Interest on Swingline Loans denominated in Foreign Currency will be
calculated based on the overnight EURIBO Rate. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.
          (b) To request a Swingline Borrowing, the applicable Borrower shall
notify the Administrative Agent and the Swingline Lenders of such request by
telephone (confirmed by a Swingline Borrowing Request by telecopy) (x) in the
case of a Swingline Borrowing denominated in Euros or Sterling, not later than
12:00 noon, Local Time, one (1) Business Day before the date of the proposed
Swingline Borrowing or (y) in the case of a Swingline Borrowing denominated in
Dollars, not later than 12:00 noon, Local Time on the day of the proposed
Swingline Borrowing. Each such notice and Swingline Borrowing Request shall be
irrevocable and shall specify (i) the requested date (which shall be a Business
Day), (ii) the amount of the requested Swingline Borrowing (expressed in
Dollars), (iii) in the case of a Swingline Borrowing denominated in Euros or
Sterling, the currency requested, (iv) the term of such Swingline Loan (which,
in the case of a Swingline Borrowing denominated in Euros or Sterling, shall not
be more than 7 Business Days) and (v) the location and number of the Borrower’s
account to which funds are to be disbursed. Each Swingline Lender shall make
each Swingline Loan to be made by it hereunder in accordance with
Section 2.02(a) on the proposed date thereof by wire transfer of immediately
available funds by 3:00 p.m., Local Time, to the account of the applicable
Borrower (or, in the case of a Swingline Borrowing made to finance the
reimbursement of an L/C Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank).
          (c) A Swingline Lender may by written notice given to the
Administrative Agent (and to the other Swingline Lenders) not later than
10:00 a.m., Local Time on any Business Day, require the Revolving Facility
Lenders to acquire participations on such Business Day in all or a portion of
the outstanding Swingline Loans made by it. Such notice shall specify the
aggregate amount of such Swingline Loans in which the Revolving Facility Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each such Lender, specifying in such notice such
Lender’s Revolving Facility

44



--------------------------------------------------------------------------------



 



Percentage of such Swingline Loan or Loans. Each Revolving Facility Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent for the account of the applicable
Swingline Lender, such Revolving Facility Lender’s Revolving Facility Percentage
of such Swingline Loan or Loans. Each Revolving Facility Lender acknowledges and
agrees that its respective obligation to acquire participations in Swingline
Loans pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Facility Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Revolving Facility Lender (and Section 2.06 shall apply, mutatis mutandis,
to the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable Swingline Lender the amounts so received by it
from the Revolving Facility Lenders. The Administrative Agent shall notify the
applicable Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph (c), and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
applicable Swingline Lender. Any amounts received by a Swingline Lender from the
applicable Borrower (or other party on behalf of such Borrower) in respect of a
Swingline Loan after receipt by such Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Facility Lenders that
shall have made their payments pursuant to this paragraph and to such Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to such Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the applicable Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.
          SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, each Borrower may request the issuance of Letters
of Credit for its own account in a form reasonably acceptable to the applicable
Issuing Bank, at any time and from time to time during the Availability Period
and prior to the date that is five (5) Business Days prior to the Revolving
Facility Maturity Date. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by any Borrower to, or
entered into by such Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal (other than an automatic renewal in accordance with paragraph (c) of
this Section) or extension of an outstanding Letter of Credit), a Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (two (2) Business Days
in advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or

45



--------------------------------------------------------------------------------



 



extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit and the currency (either in Dollars or a Foreign Currency)
in which it is denominated, the name and address of the beneficiary thereof and
such other information as shall be necessary to issue, amend, renew or extend
such Letter of Credit. If requested by the applicable Issuing Bank, a Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the applicable Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (i) the Revolving L/C Exposure shall
not exceed U.S.$500.0 million, (ii) the Revolving Facility Credit Exposure shall
not exceed the total Revolving Facility Commitments, (iii) the Equivalent in
Dollars of the Revolving L/C Exposure denominated in a Foreign Currency
determined on the date of such issuance, amendment, renewal or extension shall
not exceed (A) in the case such Foreign Currency is Euros, U.S.$250 million, and
(B) in the case such Foreign Currency is Sterling, U.S.$75 million and
(iv) until the provisions of clause (b)(i) of the definition of “Collateral and
Guarantee Requirement” and clause (B) of Schedule 5.13 have been satisfied as
set forth therein, the Equivalent in Dollars of the French Revolving Facility
Credit Exposure shall not exceed U.S.$300 million determined on the date of
issuance, amendment, renewal or extension of the applicable Letter of Credit or
delivery of the applicable Borrowing Request.
          (c) Expiration Date. (i) Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (A) the date one (1) year after
the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(B) the date that is five (5) Business Days prior to the Revolving Facility
Maturity Date; provided that any Letter of Credit with a one-year tenor may
provide for the automatic renewal thereof for additional one-year periods
(which, in no event, shall extend beyond the date referred to in clause (B) of
this paragraph (c)).
     (ii) Notwithstanding the foregoing, any Borrower may request the issuance
of a Letter of Credit that expires at or prior to the close of business on the
date that is five (5) Business Days prior to the Revolving Facility Maturity
Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Revolving
Facility Lenders, such Issuing Bank hereby grants to each Revolving Facility
Lender, and each Revolving Facility Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Revolving Facility
Lender’s Revolving Facility Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Facility Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent in Dollars or the Foreign Currency in
which such Letter of Credit is denominated, as the case may be, for the account
of the applicable Issuing Bank, such Revolving Facility Lender’s Revolving
Facility Percentage of each L/C Disbursement made by such Issuing Bank not
reimbursed by the applicable Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
the applicable Borrower for any reason. Each

46



--------------------------------------------------------------------------------



 



Revolving Facility Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrower for which such
Letter of Credit was issued shall reimburse such L/C Disbursement by paying to
the Administrative Agent an amount equal to such L/C Disbursement in Dollars or
the Foreign Currency in which such Letter of Credit is denominated, as the case
may be, not later than 5:00 p.m., Local time, on the Business Day immediately
following the date such Borrower receives notice under paragraph (g) of this
Section of such L/C Disbursement, provided that such Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Facility Borrowing or a Swingline Borrowing or an Eurocurrency Revolving Loan
denominated in the applicable Foreign Currency, as applicable, in an equivalent
amount and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving Facility
Borrowing or Swingline Borrowing or Eurocurrency Revolving Loan. If any Borrower
fails to reimburse any L/C Disbursement when due, then the Administrative Agent
shall promptly notify the applicable Issuing Bank and each other Revolving
Facility Lender of the applicable L/C Disbursement, the payment then due from
such Borrower and, in the case of a Revolving Facility Lender, such Lender’s
Revolving Facility Percentage thereof. Promptly following receipt of such
notice, each Revolving Facility Lender shall pay to the Administrative Agent in
Dollars or such Foreign Currency, as the case may be, its Revolving Facility
Percentage of the payment then due from such Borrower, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Facility Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank in Dollars or such Foreign Currency, as the case may
be, the amounts so received by it from the Revolving Facility Lenders. Promptly
following receipt by the Administrative Agent of any payment from such Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Facility
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Revolving Facility Lender pursuant to this paragraph to
reimburse an Issuing Bank for any L/C Disbursement (other than the funding of an
ABR Revolving Loan or a Swingline Borrowing or an Eurocurrency Revolving Loan as
contemplated above) shall not constitute a Loan and shall not relieve any
Borrower of its obligation to reimburse such L/C Disbursement.
          (f) Obligations Absolute. The obligation of each Borrower to reimburse
L/C Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the

47



--------------------------------------------------------------------------------



 



applicable Issuing Bank under a Letter of Credit against presentation of a draft
or other document that does not comply with the terms of such Letter of Credit
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, any Borrower’s obligations hereunder; provided that, in each case,
payment by the Issuing Bank shall not have constituted gross negligence or
willful misconduct. Neither the Administrative Agent, the Lenders nor any
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to
any Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by such Borrower that are
determined by a court having jurisdiction to have been caused by (i) such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms thereof
or (ii) such Issuing Bank’s refusal to issue a Letter of Credit in accordance
with the terms of this Agreement. The parties hereto expressly agree that, in
the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Bank, such Issuing Bank shall be deemed to have exercised
care in each such determination and each refusal to issue a Letter of Credit. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.
          (g) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make a L/C Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve any
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Facility Lenders with respect to any such L/C Disbursement.
          (h) Interim Interest. If an Issuing Bank shall make any L/C
Disbursement, then, unless the applicable Borrower shall reimburse such L/C
Disbursement in full on the date such L/C Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such L/C Disbursement is made to but excluding the date that such Borrower
reimburses such L/C Disbursement, at the rate per annum then applicable to ABR
Revolving Loans or Eurocurrency Revolving Loans denominated in the applicable
Foreign Currency, as applicable; provided that, if such L/C Disbursement is not
reimbursed by such

48



--------------------------------------------------------------------------------



 



Borrower when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply; provided further that any L/C Disbursement that is
reimbursed after the date such L/C Disbursement is required to be reimbursed
under paragraph (e) of this Section, (A) be payable in Dollars or the Foreign
Currency in which such Letter of Credit is denominated, as the case may be,
(B) bear interest at the rate per annum then applicable to ABR Revolving Loans
or Eurocurrency Revolving Loans denominated in the applicable Foreign Currency,
as applicable, and (C) Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Facility
Lender pursuant to paragraph (e) of this Section to reimburse such Issuing Bank
shall be for the account of such Revolving Facility Lender to the extent of such
payment.
          (i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at
any time by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, each Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h),
(i) or (l), on the Business Day or (ii) in the case of any other Event of
Default, on the third Business Day, in each case, following the date on which
any Borrower receives notice from the Administrative Agent (or, if the maturity
of the Loans has been accelerated, Revolving Facility Lenders with Revolving L/C
Exposure representing greater than 50% of the total Revolving L/C Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, such
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
Dollars in cash equal to the Revolving L/C Exposure as of such date plus any
accrued and unpaid interest thereon; provided that, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h), (i) or
(l) of Section 7.01, the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and payable
in Dollars or such Foreign Currency, without demand or other notice of any kind.
Each Borrower also shall deposit cash collateral pursuant to this paragraph as
and to the extent required by Section 2.11(b). Each such deposit pursuant to
this paragraph or pursuant to Section 2.11(b) shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the applicable Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of

49



--------------------------------------------------------------------------------



 



(i) for so long as an Event of Default shall be continuing, the Administrative
Agent and (ii) at any other time, the applicable Borrower, in each case, in
Permitted Investments and at the risk and expense of such Borrower, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse each Issuing Bank for L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the applicable Borrower for the Revolving L/C Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Facility Lenders with Revolving L/C Exposure representing
greater than 50% of the total Revolving L/C Exposure), be applied to satisfy
other obligations of such Borrower under this Agreement. If any Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower within three (3) Business Days
after all Events of Default have been cured or waived. If any Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.11(b), such amount (to the extent not applied as aforesaid) shall be
returned to such Borrower as and to the extent that, after giving effect to such
return, such Borrower would remain in compliance with Section 2.11(b) and no
Event of Default shall have occurred and be continuing.
          (k) Additional Issuing Banks. From time to time, the Borrowers may by
notice to the Administrative Agent designate up to three Lenders (in addition to
Citibank, N.A.) that agree (in their sole discretion) to act in such capacity
and are reasonably satisfactory to the Administrative Agent as Issuing Banks.
Each such additional Issuing Bank shall execute a counterpart of this Agreement
upon the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and shall thereafter be an Issuing Bank hereunder for all
purposes.
          (l) Reporting. Unless otherwise requested by the Administrative Agent,
each Issuing Bank shall (i) provide to the Administrative Agent copies of any
notice received from any Borrower pursuant to Section 2.05(b) no later than the
next Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the aggregate face amount of
the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), and the Issuing
Bank shall be permitted to issue, amend, renew or extend such Letter of Credit
if the Administrative Agent shall not have advised the Issuing Bank that such
issuance, amendment renewal or extension would not be in conformity with the
requirements of this Agreement, (B) on each Business Day on which such Issuing
Bank makes any L/C Disbursement, the date of such L/C Disbursement and the
amount of such L/C Disbursement and (C) on any other Business Day, such other
information as the Administrative Agent shall reasonably request, including but
not limited to prompt verification of such information as may be requested by
the Administrative Agent. If requested by any Lender, the Administrative Agent
shall provide copies to such Lender of the reports referred to in clause (ii) of
the preceding sentence and a summary of such reports on a monthly basis.

50



--------------------------------------------------------------------------------



 



          SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds, (i) in the case of a Loan denominated in Dollars,
in Dollars, by 12:00 noon, Local Time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders,
and (ii) in the case of a Loan denominated in a Foreign Currency, in the
applicable Foreign Currency, by 12:00 noon, Local Time, to the account of the
Sub-Agent most recently designated by the Administrative Agent for such purpose
by notice to the Lenders, as the case may be; provided that Swingline Loans
shall be made as provided in Section 2.04. The Administrative Agent will make
such Loans available to the applicable Borrower by promptly crediting the
amounts so received, in like funds, to an account of such Borrower maintained
with the Administrative Agent in New York City or as otherwise agreed between
such Borrower and the Administrative Agent, and designated by such Borrower in
the Borrowing Request; provided that ABR Revolving Loans, Swingline Borrowings
and Eurocurrency Revolving Loans made to finance the reimbursement of a L/C
Disbursement and reimbursements as provided in Section 2.05(e) shall be remitted
by the Administrative Agent to the applicable Issuing Bank.
          (b) Unless the Agent shall have received notice from a Lender prior to
the proposed date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, (A) for
Loans denominated in Dollars, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) for Loans denominated in a Foreign Currency,
the greatest of the Federal Funds Rate, the cost of funds incurred by the
Administrative Agent or Sub-Agent in respect of such amount and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of such Borrower, (A) for Loans
denominated in Dollars, the interest rate applicable to ABR Loans and (B) for
Loans denominated in a Foreign Currency, the greater of the interest rate
applicable to ABR Loans and the cost of funds incurred by the Administrative
Agent or Sub-Agent in respect of such amount. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
          SECTION 2.07. Interest Elections. (a) Each Borrowing denominated in
Dollars initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, each
Borrower may elect, in the case of a Borrowing denominated in Dollars, to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all
as provided in this Section. Each Borrower may elect different options with
respect to different portions of the

51



--------------------------------------------------------------------------------



 



affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.
          (b) To make an election pursuant to this Section, a Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the applicable Borrower.
          (b) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) in the case of a Borrowing denominated in Dollars, whether the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and
     (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election.
If any such Interest Election Request made by any Borrower requests a
Eurocurrency Borrowing but does not specify an Interest Period, then such
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
          (c) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
          (d) If any Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period, (i) if such Borrowing is
denominated in Dollars, such Borrower shall be deemed to have converted such
Borrowing to an ABR Borrowing, and (ii) if such Borrowing is denominated in a
Foreign Currency, such Borrower shall be deemed to have selected a one-month
Interest Period for such Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the written request (including a request through
electronic means) of the Required Lenders, so notifies such Borrower, then, so
long as

52



--------------------------------------------------------------------------------



 



an Event of Default is continuing, (i) no outstanding Borrowing may be converted
to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each Eurocurrency Borrowing denominated in a Foreign Currency shall bear
interest calculated on the one-week EURIBO Rate.
          SECTION 2.08. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Revolving Facility Commitments shall terminate on the
Revolving Facility Maturity Date.
          (b) Each Borrower may at any time terminate, or from time to time
reduce, the Commitments under any Facility; provided that (i) each reduction of
the Commitments under any Facility shall be in an amount that is an integral
multiple of U.S.$1.0 million and not less than U.S.$5.0 million (or, if less,
the remaining amount of the Revolving Facility Commitments) and (ii) no Borrower
shall terminate or reduce the Revolving Facility Commitments if, after giving
effect to any concurrent prepayment of the Revolving Facility Loans in
accordance with Section 2.11, the Revolving Facility Credit Exposure would
exceed the total Revolving Facility Commitments.
          (c) Each Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Revolving Facility Commitments under
paragraph (b) of this Section at least three (3) Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by any Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Revolving Facility
Commitments delivered by such Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by such Borrower (by notice to the Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments under any Facility shall be made ratably among the Lenders in
accordance with their respective Commitments under such Facility.
          SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Revolving Facility Lender the then unpaid principal amount of
each Revolving Facility Loan to such Borrower on the Revolving Facility Maturity
Date and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan made to such Borrower on the earlier of the Revolving Facility
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least seven Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Facility Borrowing (other than a Borrowing that is required to finance the
reimbursement of an L/C Disbursement as contemplated by Section 2.05(e)) is made
by the Domestic Borrower, the Domestic Borrower shall repay all Swingline Loans
then outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from

53



--------------------------------------------------------------------------------



 



each Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Facility and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) any amount received by such
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it to any Borrower be
evidenced by a promissory note substantially in the form of Exhibit J. In such
event, each such Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
          SECTION 2.10. Repayment of Revolving Facility Loans. (b) Prior to any
repayment of any Borrowing under any Facility hereunder, a Borrower shall select
the Borrowing or Borrowings under the applicable Facility to be repaid and shall
notify the Administrative Agent by telephone (confirmed by telecopy) of such
selection not later than 2:00 p.m., Local Time, (i) in the case of an ABR
Borrowing, one Business Day before the scheduled date of such repayment and
(ii) in the case of a Eurocurrency Borrowing, three Business Days before the
scheduled date of such repayment. Each repayment of a Borrowing shall be applied
to the Revolving Facility Loans included in the repaid Borrowing such that each
Revolving Facility Lender receives its ratable share of such repayment (based
upon the respective Revolving Facility Credit Exposures of the Revolving
Facility Lenders at the time of such repayment). Notwithstanding anything to the
contrary in the immediately preceding sentence, prior to any repayment of a
Swingline Borrowing hereunder, the Domestic Borrower shall select the Borrowing
or Borrowings to be repaid and shall notify the Administrative Agent by
telephone (confirmed by telecopy) of such selection not later than 1:00 p.m.,
Local Time, on the scheduled date of such repayment. Repayments of Borrowings
shall be accompanied by accrued interest on the amount repaid.
          SECTION 2.11. Prepayment of Loans. (a) Each Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, without premium or penalty (but subject to Section 2.16), in an aggregate
principal amount that is an integral multiple

54



--------------------------------------------------------------------------------



 



of the Borrowing Multiple and not less than the Borrowing Minimum or, if less,
the amount outstanding, subject to prior notice in accordance with
Section 2.10(e).
          (b) If on any date, the Administrative Agent notifies the Domestic
Borrower that, on the last day of any month, the sum of (A) the sum of aggregate
principal amount of all Revolving Facility Loans denominated in Dollars plus the
aggregate principal amount of all Letters of Credit denominated in Dollars then
outstanding plus (B) the Equivalent in Dollars (determined on the third Business
Day prior to such interest payment date) of the sum of the aggregate principal
amount of all Revolving Facility Loans denominated in Foreign Currencies plus
the aggregate principal amount of all Letters of Credit denominated in Foreign
Currencies then outstanding exceeds 105% of the aggregate Revolving Facility
Commitments of the Lenders on such date, the Domestic Borrower and each other
Borrower shall, as soon as practicable and in any event within two Business Days
following such date, prepay the outstanding principal amount of any Revolving
Facility Loans owing by such Borrower in an aggregate amount (or deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) sufficient to reduce such sum to an amount not to exceed 100%
of the aggregate Revolving Facility Commitments of the Lenders on such date
together with any interest accrued to the date of such prepayment on the
aggregate principal amount of Revolving Facility Loans prepaid. The
Administrative Agent shall give prompt notice of any prepayment required under
this Section 2.11(b) to the Domestic Borrower and the Lenders.
          SECTION 2.12. Fees. (a) The Domestic Borrower agrees to pay to each
Lender (other than any Defaulting Lender), through the Administrative Agent, 10
Business Days after the last day of March, June, September and December in each
year, and three Business Days after the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a
commitment fee (a “Commitment Fee”) on the daily amount of the Available Unused
Commitment of such Lender during the preceding quarter (or other period
commencing with the Closing Date and ending with the date on which the last of
the Commitments of such Lender shall be terminated) at the rate per annum set
forth under the caption “Commitment Fee” below based upon the Leverage Ratio as
of the most recent determination date.

          Leverage Ratio   Commitment Fee
Category 1
Equal to or greater than 2.50 to 1.00
    0.375 %
 
       
Category 2
Less than 2.50 to 1.00 but equal to or greater than 2.00 to 1.00
    0.35 %
 
       
Category 3
Less than 2.00 to 1.00 equal to or greater than 1.50 to 1.00
    0.325 %
 
       
Category 4
Less than 1.50 to 1.00 but equal to or greater than 1.00 to 1.00
    0.30 %  
Category 5
Less than 1.00 to 1.00
    0.25 %

55



--------------------------------------------------------------------------------



 



          All Commitment Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days. For the purpose of calculating any
Lender’s Commitment Fee, the outstanding Swingline Loans during the period for
which such Lender’s Commitment Fee is calculated shall be deemed to be zero. The
Commitment Fee due to each Lender shall begin to accrue on the Closing Date and
shall cease to accrue on the date on which the last of the Commitments of such
Lender shall be terminated as provided herein.
          (b) The Domestic Borrower from time to time agrees to pay to each
Revolving Facility Lender (other than any Defaulting Lender), through the
Administrative Agent, 10 Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Revolving Facility Commitments of all the Lenders shall be terminated
as provided herein, a fee (an “L/C Participation Fee”) on such Lender’s
Revolving Facility Percentage of the daily aggregate Revolving L/C Exposure
(excluding the portion thereof attributable to unreimbursed L/C Disbursements),
during the preceding quarter (or shorter period commencing with the Closing Date
and ending with the Revolving Facility Maturity Date or the date on which the
Revolving Facility Commitments shall be terminated) at the rate per annum equal
to the Applicable Margin for Eurocurrency Revolving Facility Borrowings
effective for each day in such period. Each Borrower from time to time agrees to
pay to each Issuing Bank, for its own account, (x) 10 Business Days after the
last day of March, June, September and December of each year and three Business
Days after the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated as provided herein, a fronting fee in respect of
each Letter of Credit issued by such Issuing Bank at the request of such
Borrower for the period from and including the date of issuance of such Letter
of Credit to and including the termination of such Letter of Credit (computed at
a rate equal to 1/8 of 1% per annum of the daily average stated amount of such
Letter of Credit), plus (y) in connection with the issuance, amendment or
transfer of any such Letter of Credit or any L/C Disbursement thereunder, such
Issuing Bank’s customary documentary and processing charges (collectively,
“Issuing Bank Fees”). All L/C Participation Fees and Issuing Bank Fees that are
payable on a per annum basis shall be computed on the basis of the actual number
of days elapsed in a year of 360 days.
          (c) The Domestic Borrower agrees to pay to the Administrative Agent,
for the account of the Administrative Agent, the fees set forth in the Fee
Letter, dated as of August 25, 2004, as amended, restated, supplemented or
otherwise modified from time to time, at the times specified therein (the
“Administrative Agent Fees”).
          (d) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Issuing Bank Fees shall be paid directly to the
applicable Issuing Banks. Once paid, none of the Fees shall be refundable under
any circumstances.

56



--------------------------------------------------------------------------------



 



          SECTION 2.13. Interest. (a) Each Borrower shall pay interest on the
unpaid principal amount of each ABR Loan made to such Borrower at the Alternate
Base Rate plus the Applicable Margin.
          (b) Each Borrower shall pay interest on the unpaid principal amount of
each Eurocurrency Loan made to such Borrower at the Adjusted LIBO Rate for the
Interest Period in effect for such Eurocurrency Loan plus the Applicable Margin.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any Fees or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
Borrower shall pay interest on such overdue amount, after as well as before
judgment, at a rate per annum equal to (x) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (y) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section; provided that this paragraph (c) shall not apply to any Event of
Default that has been waived by the Lenders pursuant to Section 9.08.
          (d) Accrued interest on each Loan shall be payable by the applicable
Borrower in arrears on each Interest Payment Date for such Loan and upon
termination of the Revolving Facility Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) all interest on Loans denominated in Sterling shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Base Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate,
LIBO Rate or EURIBO Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing denominated in any currency:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate,
as applicable, for such Interest Period; or

57



--------------------------------------------------------------------------------



 



          (b) the Administrative Agent is advised by the Required Lenders or the
Majority Lenders under the Revolving Facility that the Adjusted LIBO Rate, the
LIBO Rate or the EURIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing, if denominated in Dollars, shall be converted to, and if
denominated in Euros, shall be exchanged into the Equivalent thereof in Dollars
and converted to, an ABR Borrowing, in each case on the last day of the Interest
Period applicable thereto, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing or
shall be made as a Borrowing bearing interest at such rate as the Majority
Lenders under the Revolving Facility shall agree adequately reflects the costs
to the Revolving Facility Lenders of making the Loans comprising such Borrowing.
          SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or those for which payment has been requested pursuant to
Section 2.20) or Issuing Bank; or
     (ii) impose on any Lender or Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein (except those for which
payment has been requested pursuant to Section 2.20);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) to any Borrower or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then such Borrower will pay to such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as applicable, for such additional costs incurred or reduction
suffered.
          (c) If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or any of the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking

58



--------------------------------------------------------------------------------



 



into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time each Borrower to which such Loans were
made or are to be made shall pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.
          (c) A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) of this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. Each Borrower shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.
          (d) Promptly after any Lender or any Issuing Bank has determined that
it will make a request for increased compensation pursuant to this Section 2.15,
such Lender or Issuing Bank shall notify the Borrowers thereof. Failure or delay
on the part of any Lender or Issuing Bank to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided that no Borrower shall be required
to compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies such Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurocurrency Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by any Borrower pursuant to Section 2.19, then, in any such event, such
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be the amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a
Eurocurrency Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
if such Loan is denominated in Dollars or the applicable Foreign Currency if
such Loan is denominated in such Foreign Currency, as the case may be, of a
comparable amount and period from other banks in the Eurodollar market. A
certificate of any Lender

59



--------------------------------------------------------------------------------



 



setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to such Borrower and shall be
conclusive absent manifest error. Such Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
          SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if a Loan Party shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) any Agent, Lender or
Issuing Bank, as applicable, receives an amount equal to the sum it would have
received had no such deductions for Indemnified Taxes and Other Taxes been made,
(ii) such Loan Party shall make such deductions and (iii) such Loan Party shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
          (b) In addition, each Loan Party shall pay any Other Taxes payable on
account of any obligation of such Loan Party to the relevant Governmental
Authority in accordance with applicable law.
          (c) Each Loan Party shall indemnify each Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (other than Indemnified Taxes or Other
Taxes resulting from gross negligence or willful misconduct of such Agent,
Lender or Issuing Bank and without duplication of any amounts indemnified under
Section 2.17(a)) paid by such Agent, Lender or Issuing Bank, as applicable, on
or with respect to any payment by or on account of any obligation of such Loan
Party under any Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability and setting forth in reasonable detail the
calculation for such payment or liability delivered to such Loan Party by a
Lender or an Issuing Bank, or by the Administrative Agent on its own behalf, on
behalf of another Agent or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error of the Lender, the Issuing Bank or the
Administrative Agent.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Lender, Agent or Issuing Bank that is entitled to an exemption
from or reduction of withholding Tax otherwise indemnified against by a Loan
Party pursuant to this Section 2.17 with respect to payments under any Loan
Document shall deliver to the relevant Borrower or the relevant Governmental
Authority (with a copy to the Administrative Agent), to the extent such Lender,
Agent or Issuing Bank is legally entitled to do so, at the time or times

60



--------------------------------------------------------------------------------



 



prescribed by applicable law such properly completed and executed documentation
prescribed by applicable law as may reasonably be requested by such Borrower to
permit such payments to be made without such withholding tax or at a reduced
rate; provided that no Lender shall have any obligation under this paragraph (e)
with respect to any withholding Tax imposed by any jurisdiction other than the
United States or the jurisdiction under the laws of which any Borrower is
organized or in which it is treated as a tax resident if in the reasonable
judgment of such Lender such compliance would subject such Lender to any
material cost or expense not reimbursed or indemnified by the Loan Parties or
would otherwise prejudice such Lender’s interest in any material respect.
          (f) If an Agent, Lender or Issuing Bank determines, in good faith and
in its sole discretion, that it has received a refund of any taxes in respect of
or calculated with reference to Indemnified Taxes or Other Taxes as to which it
has been indemnified by a Loan Party or with respect to which a Loan Party has
paid additional amounts pursuant to this Section 2.17, it shall pay over such
refund to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.17 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent, Lender or Issuing Bank (including any
Taxes imposed with respect to such refund) as is determined by the Agent, Lender
or Issuing Bank in good faith and in its sole discretion, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the request of such
Agent, Lender or Issuing Bank, agrees to repay as soon as reasonably practicable
the amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Agent, Lender or
Issuing Bank in the event such Agent, Lender or Issuing Bank is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require any Agent, Lender or Issuing Bank to make available its tax
returns (or any other information relating to its Taxes which it deems
confidential) to the Loan Parties or any other Person.
          (g) A Loan Party is not required to pay an increased amount to a
Lender or Agent under clause (a) of this Section 2.17 in respect of any
Indemnified Tax that is required by the United Kingdom to be deducted from any
payment by that Loan Party of interest on a Loan to a Borrower incorporated in
the United Kingdom, if on the date on which the payment falls due (i) the
payment could have been made to the relevant Lender or Agent without deduction
of the relevant Indemnified Tax if the relevant Lender was a Qualifying Lender,
but on that date that Lender is not or has ceased to be a Qualifying Lender
other than as a result of any change after the date it became a Lender under
this Agreement in (or in the interpretation, administration, or application of)
any law or Treaty, or any published practice or concession of any relevant
Governmental Authority; or (ii) the relevant Lender is a Treaty Lender (as
defined in the definition of Qualifying Lender) and the Loan Party making the
payment is able to demonstrate that the payment could have been made to the
relevant Lender or Agent without deduction of the relevant Indemnified Tax had
the relevant Lender complied with its obligations under clause (e) of this
Section 2.17.
          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) Unless otherwise specified, each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of

61



--------------------------------------------------------------------------------



 



amounts payable under Section 2.15, 2.16, 2.17 or 2.20, or otherwise) prior to
2:00 p.m., Local Time, on the date when due, in immediately available funds,
without condition or deduction for any defense, recoupment, set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to the applicable
account designated to the Borrowers by the Administrative Agent, except payments
to be made directly to the applicable Issuing Bank or the applicable Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17, 2.20 and 9.05 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. Except for
Loans denominated in any Foreign Currency (the principal of and interest on
which hereunder shall be paid in such Foreign Currency) and except for
reimbursement obligations with respect to any Letter of Credit denominated in
any Foreign Currency (which shall be paid in such Foreign Currency), all
payments hereunder of (i) principal or interest in respect of any Loan,
(ii) reimbursement obligations with respect to any Letter of Credit or (iii) any
other amount due hereunder or under any other Loan Document shall be made in
Dollars. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if such Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by such Administrative Agent to make such
payment.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent from any Borrower to pay fully all amounts of
principal, unreimbursed L/C Disbursements, interest and fees then due from such
Borrower hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from such Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed L/C Disbursements then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and unreimbursed L/C Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim, through the application of any proceeds of Collateral or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Facility Loans or participations in L/C Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Facility Loans and participations in L/C
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Facility Loans and participations in L/C Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving
Facility Loans and

62



--------------------------------------------------------------------------------



 



participations in L/C Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in L/C Disbursements to any assignee or participant, other than
to such Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph (c) shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the applicable Issuing
Bank hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as applicable, the amount due. In such
event, if such Borrower has not in fact made such payment, then each of the
Lenders or the applicable Issuing Bank, as applicable, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
          (f) To the extent that the Administrative Agent receives funds for
application to the amounts owing by any Borrower under or in respect of this
Agreement in currencies other than the currency or currencies required to enable
the Administrative Agent to distribute funds to the Lenders in accordance with
the terms of this Section 2.18, the Administrative Agent shall be entitled to
convert or exchange such funds into Dollars or into a Foreign Currency or from
Dollars to a Foreign Currency or from a Foreign Currency to Dollars, as the case
may be, to the extent necessary to enable the Agent to distribute such funds in
accordance with the terms of this Section 2.18; provided that each Borrower and
each of the Lenders hereby agree that the Administrative Agent shall not be
liable or responsible for any loss, cost or expense suffered by such Borrower or
such Lender as a result of any conversion or exchange of currencies affected
pursuant to this Section 2.18(f) or as a result of the failure of the
Administrative Agent to effect any such conversion or exchange; and provided
further that each applicable Borrower agrees to

63



--------------------------------------------------------------------------------



 



indemnify the Administrative Agent and each Lender, and hold the Administrative
Agent and each Lender harmless, for any and all losses, costs and expenses
incurred by the Administrative Agent or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.18(f).
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15 or 2.20, or if any Loan
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15, 2.17 or 2.20, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The relevant Loan Party hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) If any Lender requests compensation under Section 2.15 or 2.20, or
if any Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or is a Defaulting Lender, then such Loan Party may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Loan Party shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or such Loan Party (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or 2.20 or payments
required to be made pursuant to Section 2.17, such assignment will result in a
reduction in such compensation or payments. Nothing in this Section 2.19 shall
be deemed to prejudice any rights that any Loan Party may have against any
Lender that is a Defaulting Lender.
          (c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination which
pursuant to the terms of Section 9.08 requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent, then provided no Event of Default then exists, such Borrower shall have
the right (unless such Non-Consenting Lender grants such consent) to replace
such Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans, and its Commitments hereunder to one or more assignees reasonably
acceptable to the Administrative Agent, provided that: (a) all Obligations of
Borrowers owing to such Non-Consenting Lender being replaced shall be paid in
full to such Non-Consenting Lender concurrently with such assignment, and
(b) the replacement Lender shall purchase the foregoing

64



--------------------------------------------------------------------------------



 



by paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. In connection with any such
assignment each Borrower, Administrative Agent, such Non-Consenting Lender and
the replacement Lender shall otherwise comply with Section 9.04.
          SECTION 2.20. Additional Reserve Costs. (a) For so long as any Lender
is required to make special deposits with the Bank of England or comply with
reserve assets, liquidity, cash margin or other requirements of the Bank of
England, to maintain reserve asset ratios or to pay fees, in each case in
respect of such Lender’s Eurocurrency Loans, each Borrower shall pay,
contemporaneously with each payment of interest on each of such Loans made to
such Borrower, additional interest on such Loan at a rate per annum equal to the
Mandatory Costs Rate calculated in accordance with the formula and in the manner
set forth in Exhibit F hereto.
          (b) Any additional interest owed pursuant to paragraph (a) above shall
be determined by the applicable Lender, which determination shall be conclusive
absent manifest error, and notified to the applicable Borrower (with a copy to
the Administrative Agent) at least five Business Days before each date on which
interest is payable for the applicable Loan, and such additional interest so
notified to such Borrower by such Lender shall be payable to the Administrative
Agent for the account of such Lender on each date on which interest is payable
for such Loan.
          SECTION 2.21. Illegality. If any Lender reasonably determines that any
change in law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Eurocurrency Loans in Dollars
or Euros or any other Foreign Currency, then, on notice thereof by such Lender
to any Borrower through the Administrative Agent, any obligations of such Lender
to make or continue Eurocurrency Loans in Dollars or Euros or such other Foreign
Currency, or to convert ABR Borrowings to Eurocurrency Borrowings denominated in
Dollars, as the case may be, shall be suspended until such Lender notifies the
Administrative Agent and such Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, such Borrower
shall upon demand from such Lender (with a copy to the Administrative Agent), if
such Eurocurrency Borrowings are denominated in Dollars, convert all such
Eurocurrency Borrowings of such Lender made to such Borrower to ABR Borrowings,
and if such Eurocurrency Borrowings are denominated in a Foreign Currency,
exchange all such Eurocurrency Borrowings into the Equivalent thereof in Dollars
and convert such Borrowings to ABR Borrowings, in each case either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, such Borrower shall also pay accrued interest on the
amount so prepaid or converted.
          SECTION 2.22. Additional Borrowers. Upon the execution and delivery by
any Additional Foreign Borrower acceptable to the Administrative Agent in its
reasonable judgment of a supplement to this Agreement, in substantially the form
of Exhibit H hereto (a “Credit Agreement Supplement”) with such changes and
modifications thereto as may be required by the laws of any applicable foreign
jurisdiction, (i) such Person shall be referred to as a “Foreign

65



--------------------------------------------------------------------------------



 



Borrower” and shall be and become a Foreign Borrower, and each reference in this
Agreement to a “Foreign Borrower” shall also mean and be a reference to such
Foreign Borrower and each reference in any other Loan Document to a “Foreign
Borrower” or a “Loan Party” shall also mean and be a reference to such Foreign
Borrower, and (ii) such Person shall assume all of the Obligations of a Foreign
Borrower which is organized in the same jurisdiction as such Additional Foreign
Borrower; provided, however, that the Administrative Agent, the Lenders and the
Issuing Banks shall have received, at least five Business Days prior to the
making of Loans to or issuance of Letters of Credit for the account of any such
additional Foreign Borrower, all documentation and other information relating to
such Foreign Borrower requested by them for purposes of ensuring compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the U.S. Patriot Act.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          Each of the Borrowers represents and warrants to each of the Lenders
with respect to itself and each of its respective Subsidiaries that:
          SECTION 3.01. Organization; Powers. Except as set forth on
Schedule 3.01, each of the Borrowers and each of the Subsidiaries (a) is duly
organized, validly existing and (if applicable) in good standing under the laws
of the jurisdiction of its organization except for such failures to be in good
standing which could not reasonably be expected to have a Material Adverse
Effect, (b) has all requisite power and authority to own its property and assets
and to carry on its business as now conducted, (c) is qualified to do business
in each jurisdiction where such qualification is required, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of each Borrower, to borrow and otherwise obtain credit
hereunder.
          SECTION 3.02. Authorization. The execution, delivery and performance
by each Borrower and each of the Subsidiaries of each of the Loan Documents to
which it is a party, and the borrowings hereunder and the Transactions (a) have
been duly authorized by all corporate, stockholder, limited liability company or
partnership action required to be obtained by each Borrower and such
Subsidiaries and (b) will not (i) violate (A) any provision of law, statute,
rule or regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of any Borrower or any such Subsidiary,
(B) any applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, lease, agreement
or other instrument to which any Borrower or any such Subsidiary is a party or
by which any of them or any of their respective property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture, lease,
agreement or other instrument, where any such conflict, violation, breach or
default referred to in clause (i) or (ii) of this Section 3.02, could reasonably
be expected to have, individually or in the

66



--------------------------------------------------------------------------------



 



aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by any Borrower or any such Subsidiary, other than the
Liens created by the Loan Documents.
          SECTION 3.03. Enforceability. This Agreement has been duly executed
and delivered by each Borrower and constitutes, and each other Loan Document
when executed and delivered by each Loan Party that is party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against each such Loan Party in accordance with its terms, subject to (i) the
effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally,
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.
          SECTION 3.04. Governmental Approvals. No action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the Transactions except for
(a) the filing of UCC financing statements, (b) filings with the United States
Patent and Trademark Office and the United States Copyright Office or, with
respect to Intellectual Property which is the subject of registration or
application outside the United States, such applicable patent, trademark or
copyright office or other intellectual property authority, (c) recordation of
the Mortgages, (d) such consents, authorizations, filings or other actions that
have either (i) been made or obtained and are in full force and effect or
(ii) are listed on Schedule 3.04, and (e) such actions, consents and approvals
the failure to be obtained or made which could not reasonably be expected to
have a Material Adverse Effect.
          SECTION 3.05. Financial Statements. (a) There has heretofore been
furnished to the Lenders:
     (i) The audited consolidated balance sheets as of December 31, 2006 and the
related audited combined statements of income and cash flows for the year ended
December 31, 2006 of the Borrowers, were prepared in accordance with GAAP
consistently applied not only during such periods but also as compared to the
periods covered by the financial statements of the Borrowers referred to in
paragraph (ii) of this Section 3.05(a) (except as may be indicated in the notes
thereto) and fairly present the consolidated financial position of the Borrowers
as of the dates thereof and its consolidated results of operations and cash
flows for the period then ended; and
     (ii) The unaudited interim consolidated balance sheet as of June 30, 2007,
and the related unaudited interim combined statements of income and cash flows
for the six months ended June 30, 2007 of the Borrowers , were prepared in
accordance with GAAP consistently applied not only during such periods but also
as compared to the periods covered by the financial statements of the Borrowers
referred to in paragraph (i) of this Section 3.05 (except as may be indicated in
the notes thereto) and fairly present the consolidated financial position of the
Borrowers as of the dates thereof and its consolidated results of operations and
cash flows for the periods then ended (subject to normal year-end adjustments).

67



--------------------------------------------------------------------------------



 



          SECTION 3.06. No Material Adverse Effect. Since December 31, 2006,
there has been no event or occurrence which has resulted in or would reasonably
be expected to result in, individually or in the aggregate, any Material Adverse
Effect.
          SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each
of the Borrowers and the Subsidiaries has good and valid record fee simple title
to, all Mortgaged Properties, subject solely to Permitted Encumbrances and
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. The Borrowers
and the other Subsidiaries have maintained, in all material respects and in
accordance with normal industry practice, all of the machinery, equipment,
vehicles, facilities and other tangible personal property now owned or leased by
the Borrowers and the other Subsidiaries that is necessary to conduct their
business as it is now conducted. All such Mortgaged Properties are free and
clear of Liens, other than Liens expressly permitted by Section 6.02 or arising
by operation of law.
          (b) Each of the Borrowers and the Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not have a Material Adverse Effect, and all such leases are in full
force and effect, except leases in respect of which the failure to be in full
force and effect could not reasonably be expected to have a Material Adverse
Effect. Each of the Borrowers and the Subsidiaries enjoys peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          (c) As of the Closing Date, the Borrowers and the Subsidiaries have
good title to or valid leasehold interests in all real property set forth on
Schedule 3.17, and all such real property is reasonably necessary for the
conduct of the business and operations of Borrower and the Subsidiaries as
currently conducted.
          (d) Each of the Borrowers and the Subsidiaries owns or possesses, or
could obtain ownership or possession of, on terms not materially adverse to it,
all patents, trademarks, service marks, trade names, copyrights, licenses and
rights with respect thereto necessary for the present conduct of its business,
without any known conflict with the rights of others, and free from any
burdensome restrictions, except where such conflicts and restrictions could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          (e) As of the Closing Date, none of the Borrowers and their
Subsidiaries has received any notice of any pending or contemplated condemnation
proceeding affecting any of the Mortgaged Properties or any sale or disposition
thereof in lieu of condemnation that remains unresolved as of the Closing Date,
except as set forth on Schedule 3.07(e).
          (f) None of the Borrowers and their Subsidiaries is obligated on the
Closing Date under any right of first refusal, option or other contractual right
to sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.05.

68



--------------------------------------------------------------------------------



 



          (g) Schedule 3.07(g) sets forth as of the Closing Date the name and
jurisdiction of incorporation, formation or organization of each Subsidiary of
the Domestic Borrower and, as to each such Subsidiary, the percentage of each
class of Equity Interests owned by the Domestic Borrower or by any such
Subsidiary, indicating the ownership thereof.
          (h) As of the Closing Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Equity Interests of the Domestic Borrower,
or any of the Subsidiaries, except rights of employees to purchase Equity
Interests of the Domestic Borrower in connection with the Transactions or as set
forth on Schedule 3.07(h).
          SECTION 3.08. Litigation; Compliance with Laws. (a) Except as set
forth on Schedule 3.08(a), there are no actions, suits, investigations or
proceedings at law or in equity or by or on behalf of any Governmental Authority
or in arbitration now pending against, or, to the knowledge of the Borrowers,
threatened in writing against or affecting, any Borrower or any of the
Subsidiaries or any business, property or rights of any such Person (i) as of
the Closing Date, that involve any Loan Document or the Transactions or
(ii) which individually could reasonably be expected to have a Material Adverse
Effect or which could reasonably be expected, individually or in the aggregate,
to materially adversely affect the Transactions. Neither the Borrowers nor, to
the knowledge of any of the Loan Parties, any of its Affiliates is in violation
of any laws relating to terrorism or money laundering, including Executive Order
No. 13224 on Terrorist Financing, effective September 23, 2001, and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56 (signed into law on
October 26, 2001) (the “U.S. Patriot Act”).
          (b) Except as set forth in Schedule 3.08(b), none of the Borrowers,
the Subsidiaries and their respective properties or assets is in violation of
(nor will the continued operation of their material properties and assets as
currently conducted violate) any currently applicable law, rule or regulation
(including any zoning, building, Environmental Law, ordinance, code or approval
or any building permit) or any restriction of record or agreement affecting any
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.
          SECTION 3.09. Federal Reserve Regulations. (a) None of the Borrowers
and the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.
          (b) No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

69



--------------------------------------------------------------------------------



 



          SECTION 3.10. Investment Company Act. None of the Borrowers or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
          SECTION 3.11. Use of Proceeds. The Borrowers will use the proceeds of
the Revolving Facility Loans and Swingline Loans, and may request the issuance
of Letters of Credit, solely for general corporate purposes.
          SECTION 3.12. Tax Returns. Except as set forth on Schedule 3.12:
          (a) Each of the Borrowers and their Subsidiaries (i) has timely filed
or caused to be timely filed all federal, state, local and non-U.S. Tax returns
required to have been filed by it that are material to such companies taken as a
whole and each such Tax return is true and correct in all material respects and
(ii) has timely paid or caused to be timely paid all material Taxes shown
thereon to be due and payable by it and all other material Taxes or assessments,
except Taxes or assessments that are being contested in good faith by
appropriate proceedings in accordance with Section 5.03 and for which the
Borrowers or any of their Subsidiaries (as the case may be) has set aside on its
books adequate reserves;
          (b) Each of the Borrowers and their Subsidiaries has paid in full or
made adequate provision (in accordance with GAAP) for the payment of all Taxes
due with respect to all periods or portions thereof ending on or before the
Closing Date, which Taxes, if not paid or adequately provided for, could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect; and
          (c) Other than as could not be, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect: as of the Closing Date,
with respect to each of the Borrowers and their Subsidiaries, (i) there are no
claims being asserted in writing with respect to any Taxes, (ii) no presently
effective waivers or extensions of statutes of limitation with respect to Taxes
have been given or requested and (iii) no Tax returns are being examined by, and
no written notification of intention to examine has been received from, the
Internal Revenue Service or any other Taxing authority.
          SECTION 3.13. No Material Misstatements. (a) All written information
(other than the Projections, estimates and information of a general economic
nature) (the “Information”) concerning the Borrowers, their Subsidiaries, the
Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, were true and correct in all material respects,
as of the date such Information was furnished to the Lenders and as of the
Closing Date and did not contain any untrue statement of a material fact as of
any such date or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements were made.
          (b) The Projections and estimates and information of a general
economic nature prepared by or on behalf of the Borrowers or any of their
representatives and that have

70



--------------------------------------------------------------------------------



 



been made available to any Lenders or the Administrative Agent in connection
with the Transactions or the other transactions contemplated hereby (i) have
been prepared in good faith based upon assumptions believed by the Borrowers to
be reasonable as of the date thereof, as of the date such Projections and
estimates were furnished to the Initial Lenders and as of the Closing Date, and
(ii) as of the Closing Date, have not been modified in any material respect by
any Borrower.
          SECTION 3.14. Employee Benefit Plans. (a) Each of the Borrowers, the
Subsidiaries and the ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans (and the
regulations and published interpretations thereunder), except for such
noncompliance that could not reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, the excess of the present value of all benefit
liabilities under each Plan of the Borrowers, and each Subsidiary and the ERISA
Affiliates (based on those assumptions used to fund such Plan), as of the last
annual valuation date applicable thereto for which a valuation is available,
over the value of the assets of such Plan could not reasonably be expected to
have a Material Adverse Effect, and the excess of the present value of all
benefit liabilities of all underfunded Plans (based on those assumptions used to
fund each such Plan) as of the last annual valuation dates applicable thereto
for which valuations are available, over the value of the assets of all such
under funded Plans could not reasonably be expected to have a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other ERISA Events which have occurred or for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
          (b) All foreign pension schemes operated by the Domestic Borrower and
each of its Subsidiaries is operated in accordance with the requirements of
applicable foreign law, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.
          SECTION 3.15. Environmental Matters. Except as to matters that could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (i) no written notice, request for information, order, complaint,
Environmental Claim or penalty has been received by any Borrower or any of the
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or threatened against any Borrower or any of the
Subsidiaries which allege a violation of or liability under any Environmental
Laws, in each case relating to any Borrower or any of its Subsidiaries,
(ii) each of the Borrowers and the other Subsidiaries has all environmental,
health and safety permits necessary for its operations as currently conducted to
comply with all applicable Environmental Laws and is, and has been, in
compliance with the terms of such permits and with all other applicable
Environmental Laws except for non-compliances which have been resolved and the
costs of such resolution have been paid, (iii) the Borrowers and the other
Subsidiaries have made available to the Administrative Agent prior to the date
hereof the most recent environmental assessment with respect to the operations
of each of the Borrowers and the Subsidiaries, (iv) to the knowledge of the
Domestic Borrower and the Subsidiaries, no Hazardous Material is located at any
property currently owned, operated or leased by any Borrower or any of the other
Subsidiaries that would reasonably be expected to give rise to any liability or
Environmental Claim of any Borrower or any of its Subsidiaries under any
Environmental Laws, and no Hazardous Material has been

71



--------------------------------------------------------------------------------



 



generated, owned or controlled by any Borrower or any of the other Subsidiaries
and transported to or Released at any location in a manner that would reasonably
be expected to give rise to any liability or Environmental Claim of any Borrower
or any of its Subsidiaries under any Environmental Laws, (v) to the knowledge of
the Domestic Borrower and the Subsidiaries, there are no acquisition agreements
pursuant to which any Borrower or any of its Subsidiaries has expressly assumed
or undertaken responsibility for any liability or obligation of any other Person
arising under or relating to Environmental Laws, which in any such case has not
been made available to the Administrative Agent prior to the date hereof,
(vi) to the knowledge of the Domestic Borrower and the Subsidiaries, there are
no landfills or disposal areas located at, on, in or under the assets of the
Domestic Borrower or any Subsidiary, and (vii) to the knowledge of the Domestic
Borrower and the Subsidiaries, except as listed on Schedule 3.15(vii), there are
not currently and there have not been any underground storage tanks “owned” or
“operated” (as defined by applicable Environmental Law) by any Domestic
Borrower, Borrower or any Subsidiary or present or located on the Domestic
Borrower’s, any Borrower’s or any Subsidiary’s Real Property. For purpose of
Section 7.01(a), each of the representations and warranties contained in parts
(iv), (v), (vi) and (vii) of this Section 3.15 that are qualified by the
knowledge of the Domestic Borrower and the Subsidiaries shall be deemed not to
be so qualified.
          SECTION 3.16. Mortgages. The Mortgages executed and delivered after
the Closing Date pursuant to clause (i) of the Collateral and Guarantee
Requirement and Section 5.10 shall be effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest on all of the Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the Loan Parties in such Mortgaged
Property and, to the extent applicable, subject to Section 9-315 of the UCC, the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to Permitted Encumbrances.
          SECTION 3.17. Location of Real Property . (a) Schedule 3.17(a) lists
completely and correctly as of the Closing Date each Real Property owned by the
Borrowers and the Subsidiary Loan Parties, the address or location thereof and
the state in which such property is located.
          (b) Schedule 3.17(b) lists completely and correctly as of the Closing
Date each Real Property leased by the Borrowers and the Subsidiary Loan Parties,
the address or location thereof.
          SECTION 3.18. Solvency. (a) Immediately after giving effect to the
Transactions (i) the fair value of the assets of each Borrower
(individually) and the Domestic Borrower and its Subsidiaries on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of such Borrower (individually) and the
Domestic Borrower and its Subsidiaries on a consolidated basis, respectively;
(ii) the present fair saleable value of the property of each Borrower
(individually) and the Domestic Borrower and its Subsidiaries on a consolidated
basis will be greater than the amount that will be required

72



--------------------------------------------------------------------------------



 



to pay the probable liability of such Borrower (individually) and the Domestic
Borrower and its Subsidiaries on a consolidated basis, respectively, on their
debts and other liabilities, direct, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) each
Borrower (individually) and the Domestic Borrower and its Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) each Borrower (individually) and the Domestic
Borrower and its Subsidiaries on a consolidated basis will not have unreasonably
small capital with which to conduct the businesses in which they are engaged as
such businesses are now conducted and are proposed to be conducted following the
Closing Date.
          (b) None of the Domestic Borrower or the Borrowers intends to, or
believes that it or any of its Subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such subsidiary.
          SECTION 3.19. Labor Matters. There are no strikes pending or
threatened against any Borrower or any of its Subsidiaries that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. The hours worked and payments made to employees of the Borrowers and
their Subsidiaries have not been in violation in any material respect of the
Fair Labor Standards Act or any other applicable law dealing with such matters.
All material payments due from any Borrower or any of its Subsidiaries or for
which any claim may be made against any Borrower or any of its Subsidiaries, on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of such Borrower or such
Subsidiary to the extent required by GAAP. Except as set forth on Schedule 3.19,
consummation of the Transactions will not give rise to a right of termination or
right of renegotiation on the part of any union under any collective bargaining
agreement to which any Borrower or any of its Subsidiaries (or any predecessor)
is a party or by which any Borrower or any of its Subsidiaries (or any
predecessor) is bound, other than collective bargaining agreements that,
individually or in the aggregate, are not material to the Borrowers and their
Subsidiaries, taken as a whole.
          SECTION 3.20. Insurance. Schedule 3.20 sets forth a true, complete and
correct description of all material insurance maintained by or on behalf of the
Borrowers or their Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect. Each Borrower believes that the insurance
maintained by or on behalf of such Borrower and its Subsidiaries is adequate.
ARTICLE IV
CONDITIONS OF LENDING
          The obligations of (a) the Lenders (including the Swingline Lenders)
to make Loans and (b) any Issuing Bank to issue Letters of Credit or increase
the stated amounts of

73



--------------------------------------------------------------------------------



 



Letters of Credit hereunder (each, a “Credit Event”) are subject to the
satisfaction of the following conditions:
          SECTION 4.01. All Credit Events. On the date of each Borrowing and on
the date of each issuance, amendment, extension or renewal of a Letter of
Credit:
          (a) The Administrative Agent shall have received, in the case of a
Borrowing, a Borrowing Request as required by Section 2.03 (or a Borrowing
Request shall have been deemed given in accordance with the last paragraph of
Section 2.03) or, in the case of the issuance of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance of such Letter of Credit as required by
Section 2.05(b).
          (b) The representations and warranties set forth in Article III hereof
shall be true and correct in all material respects on and as of the date of such
Borrowing or issuance, amendment, extension or renewal of a Letter of Credit
(other than an amendment, extension or renewal of a Letter of Credit without any
increase in the stated amount of such Letter of Credit), as applicable, with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).
          (c) At the time of and immediately after such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, no Event of Default or Default
shall have occurred and be continuing.
          Each Borrowing and each issuance, amendment, extension or renewal of a
Letter of Credit (other than an amendment, extension or renewal of a Letter of
Credit without any increase in the stated amount of such Letter of Credit) made
by any Borrower shall be deemed to constitute a representation and warranty by
such Borrower on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in paragraphs (b) and (c) of
this Section 4.01.
          SECTION 4.02. First Credit Event. On the Closing Date:
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
          (b) The Administrative Agent shall have received, on behalf of itself,
the Collateral Agent, the Lenders and each Issuing Bank on the Closing Date,
favorable written opinions of (i) Gibson, Dunn & Crutcher LLP, counsel for the
Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent (and each Loan Party hereby instructs its counsel to
deliver such opinion) and (ii) special counsel to the Administrative Agent in
the United Kingdom, in each case (A) dated the Closing Date, (B) addressed to
each Issuing Bank on the Closing Date, the Administrative Agent, the Collateral
Agent and the Lenders and

74



--------------------------------------------------------------------------------



 



(C) in form and substance reasonably satisfactory to the Administrative Agent
and covering such other matters relating to the Loan Documents as the
Administrative Agent shall reasonably request.
          (c) All legal matters incident to this Agreement, the borrowings and
extensions of credit hereunder and the other Loan Documents shall be reasonably
satisfactory to the Administrative Agent, to the Lenders and to each Issuing
Bank on the Closing Date.
          (d) The Administrative Agent shall have received in the case of each
Loan Party each of the items referred to in clauses (i), (ii), (iii) and
(iv) below:
     (i) a copy of the certificate or articles of incorporation, partnership
agreement or limited liability agreement, including all amendments thereto, or
other relevant constitutional documents under applicable law of each Loan Party,
(A) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) or, with respect to any Foreign Subsidiary,
an officer or director and a certificate as to the good standing (to the extent
such concept or a similar concept exists under the laws of such jurisdiction) of
each such Loan Party as of a recent date from such Secretary of State (or other
similar official) or (B) in the case of a partnership of or limited liability
company, certified by the Secretary or Assistant Secretary of each such Loan
Party;
     (ii) a certificate of the Secretary or Assistant Secretary or similar
officer of each Loan Party other than the French Borrower, and in the case of
the French Borrower, a certificate of the President of the French Borrower, in
each case dated the Closing Date and certifying:
     (A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, memorandum and articles of association, limited liability
company agreement or other equivalent governing documents) of such Loan Party as
in effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below,
     (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such Person
is a party and, in the case of a Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date,
     (C) that the certificate or articles of incorporation, partnership
agreement or limited liability agreement of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause
(i) above,

75



--------------------------------------------------------------------------------



 



     (D) as to the incumbency and specimen signature of each officer executing
any Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party, and
     (E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such Person, threatening
the existence of such Loan Party;
     (iii) a certificate of another officer or, with respect to the French
Borrower, a third party reasonably acceptable to the Administrative Agent as to
the incumbency and specimen signature of the Secretary or Assistant Secretary or
director or similar officer executing the certificate pursuant to clause
(ii) above; and
     (iv) such other documents as the Administrative Agent may reasonably
request (including without limitation, tax identification numbers and
addresses).
          (e) The Collateral and Guarantee Requirement with respect to items to
be completed as of the Closing Date shall have been satisfied.
          (f) The Lenders shall have received the financial statements referred
to in Section 3.05.
          (g) After giving effect to the Transactions and the other transactions
contemplated hereby, the Borrowers and their Subsidiaries shall have outstanding
no Indebtedness other than (i) the Loans and other extensions of credit under
this Agreement, (ii) the Senior Subordinated Notes and (iii) other Indebtedness
permitted pursuant to Section 6.01.
          (h) The Lenders shall have received a solvency certificate
substantially in the form of Exhibit G and signed by the chief financial officer
or another Responsible Officer of the Domestic Borrower confirming the solvency
of each Borrower and its Subsidiaries on a consolidated basis after giving
effect to the Transactions.
          (i) There has not been any Material Adverse Effect, after giving
effect to the Transactions, taken as a whole, since December 31, 2006.
          (j) Except as set forth in Schedule 4.02(k), no provision of any
applicable law or regulation, and no judgment, injunction, order or decree shall
prohibit the consummation of the Transactions, and all material actions by or in
respect of or material filings with any Governmental Authority required to
permit the consummation of the Transactions shall have been taken, made or
obtained, except for any such actions or filings the failure to take, make or
obtain would not be material to each Borrower and its Subsidiaries, taken as a
whole.
          (k) The Agents shall have received all fees payable thereto or to any
Lender on or prior to the Closing Date and, to the extent invoiced, all other
amounts due and payable pursuant to the Loan Documents on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including

76



--------------------------------------------------------------------------------



 



reasonable fees, charges and disbursements of Shearman & Sterling LLP and local
counsel) required to be reimbursed or paid by the Loan Parties hereunder or
under any Loan Document.
          (l) The representations and warranties set forth in Sections 3.02,
3.03 and 3.04 hereof shall be true and correct in all material respects on and
as of the Closing Date.
          (m) [Reserved].
          (n) The Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Domestic Borrower as to the matters set forth in
clauses (g), (i), (j), and (l) of this Section 4.02.
          (o) The French Borrower shall have received a TEG letter substantially
in the form of Exhibit I from the Administrative Agent.
          SECTION 4.03. Conditions Precedent to the Initial Borrowing of Each
Additional Borrower. The obligation of any Lender to make an initial advance of
any Loan to, or any Issuing Bank to make an initial issuance of any Letter of
Credit for the account of, each Additional Foreign Borrower following its
designation as a Borrower hereunder pursuant to Section 2.22, is subject to the
following:
          (a) The Administrative Agent (or its counsel) shall have received a
counterpart of the Credit Agreement Supplement signed on behalf of such
Borrower, in substantially the form of Exhibit H hereto.
          (b) The Administrative Agent shall have received, on behalf of itself,
the Collateral Agent, the Lenders and each Issuing Bank, favorable legal
opinions, dated as of the date of such initial advance or issuance, relating to
such Borrower and as otherwise described in Section 4.02(b).
          (c) The Administrative Agent shall have received each of the items
referred to in clauses (i), (ii), (iii) and (iv) of Section 4.02(d) with respect
to such Borrower, each certified and dated as of the date of such initial
advance or issuance.
ARTICLE V
AFFIRMATIVE COVENANTS
          Each of the Borrowers covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each the Borrowers will, and will
cause each of their Subsidiaries to:

77



--------------------------------------------------------------------------------



 



          SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence, except as otherwise expressly permitted under
Section 6.05, and except for the liquidation or dissolution of Subsidiaries if
the assets of such Subsidiaries to the extent they exceed estimated liabilities
are acquired by the Domestic Borrower or a Wholly Owned Subsidiary of the
Domestic Borrower in such liquidation or dissolution; provided that Subsidiaries
that are Loan Parties may not be liquidated into Subsidiaries that are not Loan
Parties.
          (b) Do or cause to be done all things necessary to (i) obtain,
preserve, renew, extend and keep in full force and effect the permits,
franchises, authorizations, patents, trademarks, service marks, trade names,
copyrights, licenses and rights with respect thereto necessary to the normal
conduct of its business, (ii) comply in all material respects with all material
applicable laws, rules, regulations (including any zoning, building, ordinance,
code or approval or any building permits or any restrictions of record or
agreements affecting the Mortgaged Properties) and judgments, writs,
injunctions, decrees and orders of any Governmental Authority, whether now in
effect or hereafter enacted and (iii) at all times maintain and preserve all
property necessary to the normal conduct of its business and keep such property
in good repair, working order and condition and from time to time make, or cause
to be made, all needful and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as expressly permitted by this Agreement); in each case in this
paragraph (b) except where the failure would not reasonably be expected to have
a Material Adverse Effect.
          SECTION 5.02. Insurance. (a) Keep its insurable properties insured at
all times by financially sound and reputable insurers in such amounts as shall
be customary for similar businesses and maintain such other reasonable insurance
(including, to the extent consistent with past practices, self-insurance), of
such types, to such extent and against such risks, as is customary with
companies in the same or similar businesses and maintain such other insurance as
may be required by law or any other Loan Document.
          (b) Cause all such property and casualty insurance policies with
respect to the Mortgaged Properties located in the United States to be endorsed
or otherwise amended to include a “standard” or “New York” lender’s loss payable
endorsement, in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent, which endorsement shall provide that, from and
after the Closing Date, if the insurance carrier shall have received written
notice from the Administrative Agent or the Collateral Agent of the occurrence
of an Event of Default, the insurance carrier shall pay all proceeds otherwise
payable to any Borrower or the Loan Parties under such policies directly to the
Collateral Agent; cause all such policies to provide that neither any Borrower,
the Administrative Agent, the Collateral Agent nor any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement,” without
any deduction for depreciation, and such other provisions as the Administrative
Agent or the Collateral Agent may reasonably (in light of a Default or a
material development in respect of the insured Mortgaged Property) require from
time to time to protect their interests; deliver original or certified copies of
all such policies or a certificate of an insurance broker to the Collateral
Agent; cause each such policy to provide that it shall not be canceled or not
renewed upon less than 30 days’ prior written notice thereof by the insurer to
the Administrative Agent

78



--------------------------------------------------------------------------------



 



and the Collateral Agent; deliver to the Administrative Agent and the Collateral
Agent, prior to the cancellation or nonrenewal of any such policy of insurance,
a copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Administrative Agent and the Collateral
Agent), or insurance certificate with respect thereto, together with evidence
satisfactory to the Administrative Agent and the Collateral Agent of payment of
the premium therefor.
          (c) If at any time the area in which the Premises (as defined in the
Mortgages) are located is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such reasonable total amount as the
Administrative Agent or the Collateral Agent may from time to time reasonably
require, and otherwise to ensure compliance with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time.
          (d) With respect to each Mortgaged Property located in the United
States, carry and maintain comprehensive general liability insurance including
the “broad form CGL endorsement” (or equivalent coverage) and coverage on an
occurrence basis against claims made for personal injury (including bodily
injury, death and property damage) and umbrella liability insurance against any
and all claims, in each case in amounts and against such risks as are
customarily maintained by companies engaged in the same or similar industry
operating in the same or similar locations naming the Collateral Agent as an
additional insured, on forms reasonably satisfactory to the Collateral Agent.
          (e) Notify the Administrative Agent and the Collateral Agent promptly
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.02 is taken out
by any Borrower or any of its Subsidiaries; and promptly deliver to the
Administrative Agent and the Collateral Agent a duplicate original copy of such
policy or policies, or an insurance certificate with respect thereto.
          (f) In connection with the covenants set forth in this Section 5.02,
it is understood and agreed that:
     (i) none of the Agents, the Lenders, the Issuing Bank and their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (A) each Borrower and the other Loan Parties shall look solely
to their insurance companies or any parties other than the aforesaid parties for
the recovery of such loss or damage and (B) such insurance companies shall have
no rights of subrogation against the Agents, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then each
of the Borrowers hereby agree, to the extent permitted by law, to waive, and to
cause each of their Subsidiaries to waive, its right of recovery, if any,
against the Agents, the Lenders, any Issuing Bank and their agents and
employees; and
     (ii) the designation of any form, type or amount of insurance coverage by
the Administrative Agent, the Collateral Agent under this Section 5.02 shall in
no event be

79



--------------------------------------------------------------------------------



 



deemed a representation, warranty or advice by the Administrative Agent, the
Collateral Agent or the Lenders that such insurance is adequate for the purposes
of the business of the Borrowers and their Subsidiaries or the protection of
their properties.
          SECTION 5.03. Taxes. Pay and discharge promptly when due all material
Taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and the affected Borrower or
the affected Subsidiary, as applicable, shall have set aside on its books
reserves in accordance with GAAP with respect thereto or (b) the aggregate
amount of such Taxes, assessments, charges, levies or claims does not exceed
U.S.$5 million.
          SECTION 5.04. Financial Statements, Reports, etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):
          (a) within 120 days after the end of the fiscal year ended
December 31, 2007, and within 90 days (or such shorter period as the SEC shall
specify for the filing of Annual Reports on Form 10-K) after the end of each
subsequent fiscal year, a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of
Domestic Borrower and its Subsidiaries as of the close of such fiscal year and
the consolidated results of their operations during such year and setting forth
in comparative form the corresponding figures for the prior fiscal year, all
audited by independent public accountants of recognized national standing
reasonably acceptable to the Administrative Agent and accompanied by an opinion
of such accountants (which shall not be qualified in any material respect) to
the effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of Domestic
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
(it being understood that the delivery by Domestic Borrower of Annual Reports on
Form 10-K of Domestic Borrower and its consolidated Subsidiaries shall satisfy
the requirements of this Section 5.04(a) to the extent such Annual Reports
include the information specified herein).
          (b) within 45 days (or such shorter period as the SEC shall specify
for the filing of Quarterly Reports on Form 10-Q) after the end of each of the
first three fiscal quarters of each fiscal year, a consolidated balance sheet
and related statements of operations and cash flows showing the financial
position of Domestic Borrower and its Subsidiaries as of the close of such
fiscal quarter and the consolidated results of their operations during such
fiscal quarter and the then-elapsed portion of the fiscal year and setting forth
in comparative form the corresponding figures for the corresponding periods of
the prior fiscal year, all certified by a Financial Officer of Domestic
Borrower, on behalf of Domestic Borrower, as fairly presenting, in all material
respects, the financial position and results of operations of Domestic Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes) (it being
understood that the delivery by Domestic Borrower of Quarterly Reports on Form
10-Q of Domestic Borrower and its

80



--------------------------------------------------------------------------------



 



consolidated Subsidiaries shall satisfy the requirements of this Section 5.04(b)
to the extent such Quarterly Reports include the information specified herein);
          (c) (x) concurrently with any delivery of financial statements under
(a) or (b) above, a certificate of a Financial Officer of Domestic Borrower
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) commencing with the fiscal period ending September 30, 2007
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.10, 6.11 and 6.12 and (y) concurrently with any delivery of financial
statements under (a) above, a certificate of the accounting firm opining on or
certifying such statements stating whether they obtained knowledge during the
course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaims
responsibility for legal interpretations);
          (d) promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by any
Borrower or any of the Subsidiaries with the SEC or distributed to its
stockholders generally, as applicable;
          (e) if, as a result of any change in accounting principles and
policies from those as in effect on the Closing Date, the consolidated financial
statements of Domestic Borrower and its Subsidiaries delivered pursuant to
paragraphs (a) or (b) above will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such clauses had no such change in accounting principles and policies been made,
then, together with the first delivery of financial statements pursuant to
paragraph (a) and (b) above following such change, a schedule prepared by a
Financial Officer on behalf of Domestic Borrower reconciling such changes to
what the financial statements would have been without such changes;
          (f) within 90 days after the beginning of each fiscal year, an
operating and capital expenditure budget, in form satisfactory to the
Administrative Agent prepared by the Domestic Borrower for each of the four
fiscal quarters of such fiscal year prepared in reasonable detail, of the
Domestic Borrower and the Subsidiaries, accompanied by the statement of a
Financial Officer of the Domestic Borrower to the effect that, to the best of
his knowledge, the budget is a reasonable estimate for the period covered
thereby;
          (g) annually, upon the reasonable request of the Administrative Agent,
updated Perfection Certificates (or, to the extent such request relates to
specified information contained in the Perfection Certificates, such
information) reflecting all changes since the date of the information most
recently received pursuant to this paragraph (g) or Section 5.10(d);
          (h) promptly, a copy of all reports submitted to the Board of
Directors (or any committee thereof) of any Borrower or any Subsidiary in
connection with any material interim or special audit made by independent
accountants of the books of any Borrower or any Subsidiary;

81



--------------------------------------------------------------------------------



 



          (i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of any Borrower or any of
the Subsidiaries, or compliance with the terms of any Loan Document, or such
consolidating financial statements, as in each case the Administrative Agent may
reasonably request (for itself or on behalf of any Lender); and
          (j) promptly upon request by the Administrative Agent, copies of:
(i) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
from a Multiemployer Plan sponsor or a Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan or Multiemployer Plan as the Administrative
Agent shall reasonably request.
          SECTION 5.05. Litigation and Other Notices. Furnish to the
Administrative Agent written notice of the following promptly after any
Responsible Officer of any Borrower obtains actual knowledge thereof:
          (a) any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;
          (b) the filing or commencement of, or any written threat or written
notice of intention of any Person to file or commence, any action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority or in arbitration, against any Borrower or any of the Subsidiaries as
to which an adverse determination is reasonably probable and which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;
          (c) any other development specific to any Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or could reasonably be expected to have, a Material Adverse Effect; and
          (d) the occurrence of any ERISA Event, that together with all other
ERISA Events that have occurred, could reasonably be expected to have a Material
Adverse Effect.
          SECTION 5.06. Compliance with Laws. Comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property (owned or leased), except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; provided that this Section 5.06 shall not apply to Environmental
Laws, which are the subject of Section 5.09, or to laws related to Taxes, which
are the subject of Section 5.03.
          SECTION 5.07. Maintaining Records; Access to Properties and
Inspections. Maintain all financial records in accordance with GAAP and permit
any Persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender to visit and inspect
the financial records and the properties of any Borrower or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to such Borrower,
and as often as reasonably requested and to make extracts from and copies of
such financial records, and permit any Persons designated by the Agents or, upon
the occurrence and during the

82



--------------------------------------------------------------------------------



 



continuance of an Event of Default, any Lender upon reasonable prior notice to
such Borrower to discuss the affairs, finances and condition of such Borrower or
any of the Subsidiaries with the officers thereof and independent accountants
therefor (subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract).
          SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and the
issuance of Letters of Credit solely for the purposes described in Section 3.11.
          SECTION 5.09. Compliance with Environmental Laws. Comply, and make
commercially reasonable efforts to cause all lessees and other Persons occupying
its properties to comply, with all Environmental Laws applicable to its
operations and properties; and obtain and renew all material authorizations and
permits required pursuant to Environmental Law for its operations and
properties, in each case in accordance with Environmental Laws, except, in each
case with respect to this Section 5.09, to the extent the failure to do so could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          SECTION 5.10. Further Assurances. (a) Execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, Mortgages and other documents and recordings of Liens in stock
registries), that may be required under any applicable law, or that the
Administrative Agent may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the
applicable Loan Parties and provide to the Administrative Agent, from time to
time upon reasonable request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.
          (b) In the case of the Domestic Borrower, grant and cause each of the
Domestic Subsidiary Loan Parties to grant to the Collateral Agent security
interests and Mortgages in such Material Real Property located in the United
States of the Domestic Borrower or such Domestic Subsidiary Loan Party as are
acquired after the Closing Date and satisfy the requirements of clause (i) of
the definition of Collateral and Guarantee Requirement (other than clause (iii))
with respect to such Material Real Properties within ninety (90) days after the
date such Material Real Property is acquired. In the case of any Foreign
Borrower, grant and cause each of its respective Foreign Subsidiary Loan Parties
to grant to the Collateral Agent security interests and Mortgages in such
Material Real Property of the Foreign Borrower or such Foreign Subsidiary Loan
Party as are acquired after the Closing Date to the extent and in the manner set
forth in clause (j) of the definition of Collateral and Guarantee Requirement
with respect to such Material Real Properties within ninety (90) days after the
date such Material Real Property is acquired. With respect to each of the items
identified in this clause (b) that are required to be delivered within ninety
(90) days after the date the applicable Material Real Property is acquired, the
Administrative Agent, in each case, may (in its sole discretion) extend such
date on two separate occasions by up to 30 days on each such occasion.
          (c) If any additional direct or indirect Subsidiary of the Domestic
Borrower becomes a Material Subsidiary or a Subsidiary Loan Party after the
Closing Date within five Business Days after the date such Subsidiary becomes a
Material Subsidiary or a Subsidiary Loan Party, notify the Administrative Agent
and the Lenders thereof and, within sixty (60)

83



--------------------------------------------------------------------------------



 



Business Days after the date such Subsidiary becomes a Material Subsidiary or a
Subsidiary Loan Party, cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party.
          (d) In the case of any Loan Party, (i) furnish to the Collateral Agent
prompt written notice of any change (A) in such Loan Party’s corporate or
organization name, (B) in such Loan Party’s identity or organizational structure
or (C) in such Loan Party’s organizational identification number; provided that
no Loan Party shall effect or permit any such change unless all filings have
been made, or will have been made within any statutory period, under the UCC or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral for the benefit of the Secured Parties and
(ii) promptly notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.
          (e) The Collateral and Guarantee Requirement and the other provisions
of this Section 5.10 need not be satisfied if such action would violate
Section 9.23 hereof. In addition, the Collateral and Guarantee Requirement and
the other provisions of this Section 5.10 need not be satisfied with respect to
(i) any Equity Interests acquired after the Closing Date in accordance with this
Agreement if, and to the extent that, and for so long as (A) doing so would
violate applicable law or a contractual obligation binding on such Equity
Interests, (B) such law or obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Subsidiary
(provided that the foregoing clause (B) shall not apply in the case of a joint
venture, including a joint venture that is a Subsidiary) and (C) such violation
of a contractual obligation is not rendered invalid by the relevant provisions
of the UCC , (ii) any assets acquired after the Closing Date, to the extent
that, and for so long as, taking such actions would violate a contractual
obligation binding on such assets that existed at the time of the acquisition
thereof and was not created or made binding on such assets in contemplation or
in connection with the acquisition of such assets (except in the case of assets
acquired with Indebtedness permitted pursuant to Section 6.01(i) that is secured
by a Lien permitted pursuant to Section 6.02(i)) or (iii) any Equity Interests
in or any asset of a Foreign Subsidiary if the Domestic Borrower demonstrates to
the Collateral Agent and the Collateral Agent determines (in its reasonable
discretion) that the cost of the satisfaction of the Collateral and Guarantee
Requirement of this Section 5.10 with respect thereto exceeds the value of the
security offered thereby; provided that, upon the reasonable request of the
Collateral Agent, the Domestic Borrower shall, and shall cause any applicable
Subsidiary to, use commercially reasonable efforts to have waived or eliminated
any contractual obligation of the types described in clauses (i) and (ii) above,
other than those set forth in a joint venture agreement to which the Domestic
Borrower or any Subsidiary is a party.
          SECTION 5.11. Fiscal Year. In the case of the Domestic Borrower and
the Subsidiaries, cause their fiscal year to end on December 31.
          SECTION 5.12. Proceeds of Certain Dispositions. If, as a result of the
receipt of any cash proceeds by any Borrower or any Subsidiary in connection
with any sale, transfer, lease or other disposition of any asset, including any
Equity Interest, the Domestic Borrower would be

84



--------------------------------------------------------------------------------



 



required by the terms of the Senior Subordinated Note Indenture to make an offer
to purchase any Senior Subordinated Notes, as applicable, then, in the case of a
Borrower or a Subsidiary, prior to the first day on which the Domestic Borrower
would be required to commence such an offer to purchase, (i) prepay Loans in
accordance with Section 2.11 or (ii) acquire assets, Equity Interests or other
securities in a manner that is permitted by Section 6.04 or Section 6.05, in
each case in a manner that will eliminate any such requirement to make such an
offer to purchase.
          SECTION 5.13. Post-Closing Matters. Execute and deliver the documents
and complete the tasks set forth in the definition of “Collateral and Guarantee
Requirement,” in each case within the time periods specified therein (including
any extension of such time periods permitted by the Administrative Agent
pursuant to paragraph (k) of the definition of “Collateral and Guarantee
Requirement”) and on Schedule 5.13; provided, however, that the Administrative
Agent may (in its sole discretion) extend each of the dates set forth on
Schedule 5.13 on two separate occasions by up to thirty (30) days on each such
occasion.
ARTICLE VI
NEGATIVE COVENANTS
          Each of the Borrowers covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, none of the Borrowers will, or will cause or
permit any of the Subsidiaries to:
          SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist
any Indebtedness, except:
          (a) Indebtedness existing on the Closing Date and set forth on
Schedule 6.01 and any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness (other than intercompany Indebtedness Refinanced with
Indebtedness owed to a Person not affiliated with the Domestic Borrower or any
Subsidiary);
          (b) Indebtedness created hereunder and under the other Loan Documents;
          (c) Indebtedness of the Domestic Borrower and the Subsidiaries
pursuant to Swap Agreements permitted by Section 6.13;
          (d) Indebtedness owed to (including obligations in respect of letters
of credit or bank guarantees or similar instruments for the benefit of) any
Person providing workers’ compensation, health, disability or other employee
benefits or property, casualty or liability insurance to the Domestic Borrower
or any Subsidiary, pursuant to reimbursement or indemnification obligations to
such Person, provided that upon the incurrence of Indebtedness with respect to
reimbursement obligations regarding workers’ compensation claims, such
obligations are reimbursed not later than 30 days following such incurrence;

85



--------------------------------------------------------------------------------



 



          (e) Indebtedness of any Borrower or any Subsidiary to the extent
permitted by Section 6.04, provided that Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party (the “Subordinated Intercompany Debt”) shall
be subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;
          (f) Indebtedness in respect of performance bonds, warranty bonds, bid
bonds, appeal bonds, surety bonds and completion or performance guarantees and
similar obligations, in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business and Indebtedness arising out of advances on
exports, advances on imports, advances on trade receivables, customer
prepayments and similar transactions in the ordinary course of business and
consistent with past practice;
          (g) Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or other cash management
services in the ordinary course of business, provided that (x) such Indebtedness
(other than credit or purchase cards) is extinguished within three Business Days
of its incurrence and (y) such Indebtedness in respect of credit or purchase
cards is extinguished within 60 days from its incurrence;
          (h) (i) Indebtedness of a Subsidiary acquired after the Closing Date
or a Person merged into or consolidated with a Borrower or any Subsidiary after
the Closing Date and Indebtedness assumed in connection with the acquisition of
assets, which Indebtedness in each case, exists at the time of such acquisition,
merger or consolidation and is not created in contemplation of such event and
where such acquisition, merger or consolidation is permitted by this Agreement
and (ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness, provided that the aggregate principal amount of such Indebtedness
at the time of, and after giving effect to, such acquisition, merger or
consolidation, such assumption or such incurrence, as applicable (together with
Indebtedness outstanding pursuant to this paragraph (h), paragraph (i) of this
Section 6.01 and the Remaining Present Value of outstanding leases permitted
under Section 6.03), would not exceed 3.75% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date of such acquisition,
merger or consolidation, such assumption or such incurrence, as applicable, for
which financial statements have been delivered pursuant to Section 5.04;
          (i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Domestic Borrower or any Subsidiary prior to or
within 270 days after the acquisition, lease or improvement of the respective
asset permitted under this Agreement in order to finance such acquisition or
improvement, and any Permitted Refinancing Indebtedness in respect thereof, in
an aggregate principal amount that at the time of, and after giving effect to,
the incurrence thereof (together with Indebtedness outstanding pursuant to
paragraph (h) of this Section 6.01, this paragraph (i) and the Remaining Present
Value of leases permitted under Section 6.03) would not exceed 3.75% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;

86



--------------------------------------------------------------------------------



 



          (j) Capital Lease Obligations incurred by the Domestic Borrower or any
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03;
          (k) other Indebtedness, in an aggregate principal amount at any time
outstanding pursuant to this paragraph (k) not in excess of U.S.$40.0 million;
          (l) Indebtedness of the Domestic Borrower pursuant to the Senior
Subordinated Notes in an aggregate principal amount that is not in excess of the
sum of U.S.$420.0 million and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness in the form of Permitted Subordinated Debt
Securities;
          (m) Guarantees (i) by the Loan Parties of the Indebtedness of the
Domestic Borrower described in paragraph (l), (ii) by any Loan Party of any
Indebtedness of any Borrower or any Loan Party expressly permitted to be
incurred under this Agreement, (iii) by any Borrower or any Subsidiary of
Indebtedness otherwise expressly permitted hereunder of any Borrower or any
Subsidiary that is not a Loan Party to the extent permitted by Section 6.04,
(iv) by any Subsidiary that is not a Loan Party of Indebtedness of another
Subsidiary that is not a Loan Party; provided that all Foreign Subsidiaries may
guarantee obligations of other Foreign Subsidiaries under ordinary course cash
management obligations, and (v) by any Borrower of Indebtedness of Foreign
Subsidiaries incurred for working capital purposes in the ordinary course of
business on ordinary business terms so long as such Indebtedness is permitted to
be incurred under 6.01(a), (k) or (s); provided that Guarantees by any Loan
Party under this Section 6.01(m) of any other Indebtedness of a Person that is
subordinated to other Indebtedness of such Person shall be expressly
subordinated to the Obligations on terms consistent with those used, or to be
used, for Subordinated Intercompany Debt;
          (n) Indebtedness arising from agreements of the Domestic Borrower or
any Subsidiary providing for indemnification, adjustment of purchase price, earn
outs or similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets or a Subsidiary, other than
Guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;
          (o) Indebtedness in connection with Permitted Receivables Financings;
          (p) letters of credit or bank guarantees (other than Letters of Credit
issued pursuant to Section 2.05) having an aggregate face amount not in excess
of U.S.$150 million;
          (q) Indebtedness supported by a Letter of Credit, in a principal
amount not in excess of the stated amount of such Letter of Credit;
          (r) Indebtedness of Foreign Subsidiaries (including letters of credit
or bank guarantees (other than Letters of Credit issued pursuant to
Section 2.05)) for working capital purposes incurred in the ordinary course of
business on ordinary business terms in an aggregate amount not to exceed
U.S.$40.0 million outstanding at any time;

87



--------------------------------------------------------------------------------



 



          (s) Indebtedness of the Domestic Borrower or any of its Subsidiaries
in respect of the Management Notes in an aggregate amount not to exceed
$20 million outstanding at any time;
          (t) all premium (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in paragraphs (a) through (s) above;
          (x) other unsecured Indebtedness of the Domestic Borrower and its
subsidiaries in an aggregate amount not to exceed U.S.$100 million, if the
Leverage Ratio is less than 3.50 to 1.00. For purposes of determining whether
Indebtedness is permitted to be incurred, created, assumed or exist pursuant to
this paragraph (x), the Leverage Ratio shall be measured at the time of the
incurrence, creation or assumption of such Indebtedness, after giving effect to
the incurrence thereof and the application of the proceeds of such Indebtedness,
calculated on a pro forma basis as of the last day of the most recently ended
fiscal quarter in respect of which financial statements have been delivered
pursuant to Section 5.04.
          SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien
on any property or assets (including stock or other securities of any Person,
including any Subsidiary) at the time owned by it or on any income or revenues
or rights in respect of any thereof, except:
          (a) Liens on property or assets of the Domestic Borrower and the
Subsidiaries existing on the Closing Date and set forth on Schedule 6.02(a);
provided that such Liens shall secure only those obligations that they secure on
the Closing Date (and extensions, renewals and refinancings of such obligations
permitted by Section 6.01(a)) and shall not subsequently apply to any other
property or assets of the Domestic Borrower or any Subsidiary;
          (b) any Lien created under the Loan Documents or permitted in respect
of any Mortgaged Property by the terms of the applicable Mortgage;
          (c) any Lien on any property or asset of the Domestic Borrower or any
Subsidiary securing Indebtedness or Permitted Refinancing Indebtedness permitted
by Section 6.01(h), provided that (i) such Lien does not apply to any other
property or assets of the Domestic Borrower or any of the Subsidiaries not
securing such Indebtedness at the date of the acquisition of such property or
asset (other than after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such date and which
Indebtedness and other obligations are permitted hereunder that require a pledge
of after-acquired property, it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition), (ii) such Lien is not created in
contemplation of or in connection with such acquisition and (iii) in the case of
a Lien securing Permitted Refinancing Indebtedness, such Lien is permitted in
accordance with clause (e) of the definition of the term “Permitted Refinancing
Indebtedness”;
          (d) Liens for Taxes, assessments or other governmental charges or
levies not yet delinquent or that are being contested in compliance with
Section 5.03;
          (e) Liens imposed by law (including, without limitation, Liens in
favor of customers for equipment under order or in respect of advances paid in
connection therewith)

88



--------------------------------------------------------------------------------



 




such as landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business and securing obligations that are not overdue by more than 60 days or
that are being contested in good faith by appropriate proceedings and in respect
of which, if applicable, the Domestic Borrower or any Subsidiary shall have set
aside on its books reserves in accordance with GAAP;
          (f) (i) pledges and deposits made in the ordinary course of business
in compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Domestic Borrower or any
Subsidiary;
          (g) deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
warranty bonds, bids, leases, government contracts, trade contracts, completion
or performance guarantees and other obligations of a like nature incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;
          (h) zoning restrictions, easements, trackage rights, leases (other
than Capital Lease Obligations), licenses, special assessments, rights-of-way,
restrictions on use of real property and other similar encumbrances incurred in
the ordinary course of business that do not render title unmarketable and that,
in the aggregate, do not interfere in any material respect with the ordinary
conduct of the business of the Domestic Borrower or any Subsidiary or would
result in a Material Adverse Effect;
          (i) purchase money security interests in equipment or other property
or improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Domestic Borrower or any Subsidiary (including the interests
of vendors and lessors under conditional sale and title retention agreements);
provided that (i) such security interests secure Indebtedness permitted by
Section 6.01(i) (including any Permitted Refinancing Indebtedness in respect
thereof), (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within 270 days after such acquisition (or
construction), (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of such equipment or other property or improvements at the time of such
acquisition (or construction), including transaction costs incurred by the
Domestic Borrower or any Subsidiary in connection with such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Domestic Borrower or any Subsidiary (other than to
accessions to such equipment or other property or improvements); provided
further that individual financings of equipment provided by a single lender may
be cross-collateralized to other financings of equipment provided solely by such
lender;

89



--------------------------------------------------------------------------------



 



          (j) Liens arising out of capitalized lease transactions permitted
under Section 6.03, so long as such Liens attach only to the property sold and
being leased in such transaction and any accessions thereto or proceeds thereof
and related property;
          (k) Liens securing judgments that do not constitute an Event of
Default under Section 7.01(j);
          (l) other Liens with respect to property or assets of the Domestic
Borrower or any Subsidiary not constituting Collateral for the Obligations with
an aggregate fair market value (valued at the time of creation thereof) of not
more than U.S.$40.0 million at any time;
          (m) Liens disclosed by the title insurance policies and any
replacement, extension or renewal of any such Lien; provided that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided further that the Indebtedness and other obligations secured
by such replacement, extension or renewal Lien are permitted by this Agreement;
          (n) Liens in respect of Permitted Receivables Financings;
          (o) any interest or title of, or Liens created by, a lessor under any
leases or subleases entered into by the Domestic Borrower or any Subsidiary, as
tenant, in the ordinary course of business;
          (p) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Domestic Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Domestic Borrower and the Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of the Domestic Borrower or any
Subsidiary in the ordinary course of business;
          (q) Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights;
          (r) Liens securing obligations in respect of trade-related letters of
credit permitted under Section 6.01(f) or (p) and covering the goods (or the
documents of title in respect of such goods) financed by such letters of credit
and the proceeds and products thereof;
          (s) licenses of intellectual property granted in the ordinary course
of business;
          (t) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
          (u) Liens on the assets of a Foreign Subsidiary that do not constitute
Collateral and which secure Indebtedness of such Foreign Subsidiary that is not
otherwise secured by a Lien on the Collateral under the Loan Documents and that
is permitted to be incurred under Section 6.01(a) or (k);

90



--------------------------------------------------------------------------------



 



          (v) Liens upon specific items of inventory or other goods and proceeds
of the Domestic Borrower or any of the Subsidiaries securing such Person’s
obligations in respect of bankers’ acceptances issued or created for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;
          (w) Liens solely on any cash earnest money deposits made by the
Domestic Borrower or any of the Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;
          (x) Liens arising from precautionary Uniform Commercial Code financing
statement filings regarding operating leases entered into by the Domestic
Borrower or any of the Subsidiaries in the ordinary course of business;
          (y) Liens securing insurance premium financing arrangements in an
aggregate principal amount not to exceed 1% of Consolidated Total Assets,
provided that such Lien is limited to the applicable insurance contracts;
          (z) Liens on the assets of a Foreign Subsidiary which secure
Indebtedness of such Foreign Subsidiary that is permitted to be incurred under
Section 6.01(p) or (r); provided, however, that if such Liens are on assets that
constitute Collateral, such Liens may be pari passu with, but not prior to, the
Liens granted in favor of the Collateral Agent under the Collateral Agreements
unless such Liens secure letters of credit or bank guarantees and such assets
constitute the rights of such Foreign Subsidiary under the contracts and
agreements in respect of which such Indebtedness was incurred; and
          (aa) Liens on inventory in favor of customers up to the amount of such
customer’s progress payments that are netted in determining the net inventory
balance in accordance with GAAP.
          Notwithstanding the foregoing, no Liens shall be permitted to exist,
directly or indirectly, on (1) Pledged Collateral, other than Liens in favor of
the Collateral Agent and Liens permitted by Section 6.02(d), (e), (q) or (z), or
(2) Mortgaged Property, in each case, other than Liens in favor of the
Collateral Agent, Prior Liens and Permitted Encumbrances.
          SECTION 6.03. Sale and Lease-Back Transactions. Enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Lease-Back
Transaction”), provided that a Sale and Lease-Back Transaction shall be
permitted so long as at the time the lease in connection therewith is entered
into, and after giving effect to the entering into of such Lease, the Remaining
Present Value of such lease (together with Indebtedness outstanding pursuant to
paragraphs (h) and (i) of Section 6.01 and the Remaining Present Value of
outstanding leases previously entered into under this Section 6.03) would not
exceed 3.75% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date such lease is entered into for which financial
statements have been delivered pursuant to Section 5.04.

91



--------------------------------------------------------------------------------



 



          SECTION 6.04. Investments, Loans and Advances. Purchase, hold or
acquire (including pursuant to any merger with a Person that is not a Wholly
Owned Subsidiary immediately prior to such merger) any Equity Interests,
evidences of Indebtedness or other securities of, make or permit to exist any
loans or advances (other than intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Domestic Borrower and the Subsidiaries) to or Guarantees of the obligations
of, or make or permit to exist any investment or any other interest in (each, an
“Investment”), in any other Person, except:
          (a) Investments (including, but not limited to, Investments in Equity
Interests, intercompany loans, and Guarantees of Indebtedness otherwise
expressly permitted hereunder) after the Closing Date by (i) Loan Parties in
Subsidiaries that are not Loan Parties in an aggregate amount (valued at the
time of the making thereof and without giving effect to any write-downs or
write-offs thereof) not to exceed an amount equal to (x) U.S.$80.0 million (plus
any return of capital actually received by the respective investors in respect
of investments previously made by them pursuant to this paragraph (a)(i)),
(ii) Domestic Loan Parties in Foreign Loan Parties in an aggregate amount
(valued at the time of the making thereof and without giving effect to any
write-downs or write-offs thereof) not to exceed (x) U.S.$100.0 million (plus
any return of capital actually received by the respective investors in respect
of investments previously made by them pursuant to this paragraph (a)(ii)),
(iii) Domestic Loan Parties in other Domestic Loan Parties, (iv) Foreign Loan
Parties in other Foreign Loan Parties and (iv) Subsidiaries that are not Loan
Parties in Loan Parties.
          (b) Permitted Investments and investments that were Permitted
Investments when made;
          (c) Investments arising out of the receipt by the Domestic Borrower or
any Subsidiary of non-cash consideration for the sale of assets permitted under
Section 6.05;
          (d) (i) loans and advances to employees of the Domestic Borrower or
any Subsidiary in the ordinary course of business not to exceed U.S.$2.5 million
in the aggregate at any time outstanding (calculated without regard to
write-downs or write-offs thereof) and (ii) advances of payroll payments and
expenses to employees in the ordinary course of business;
          (e) accounts receivable arising and trade credit granted in the
ordinary course of business and any securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss and any
prepayments and other credits to suppliers made in the ordinary course of
business;
          (f) Swap Agreements permitted pursuant to Section 6.13 and Capital
Expenditures permitted pursuant to Section 6.10;
          (g) Investments existing on the Closing Date and set forth on Part I
of Schedule 6.04 and Investments set forth on Part II of Schedule 6.04;
          (h) Investments resulting from pledges and deposits referred to in
Sections 6.02(f) and (g);

92



--------------------------------------------------------------------------------



 



          (i) other Investments by the Domestic Borrower or any Subsidiary in an
aggregate amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed U.S.$25.0 million
(plus any returns of capital actually received by the respective investor in
respect of investments theretofore made by it pursuant to this paragraph (i));
          (j) Investments constituting Permitted Business Acquisitions;
          (k) additional Investments may be made from time to time to the extent
made with proceeds of Equity Interests of the Domestic Borrower, which proceeds
or Investments in turn are contributed (as common equity) to any Loan Party;
          (l) Investments (including, but not limited to, Investments in Equity
Interests, intercompany loans, and Guarantees of Indebtedness otherwise
expressly permitted hereunder) after the Closing Date by Subsidiaries that are
not Loan Parties in any Loan Party or other Subsidiary.
          (m) Investments arising as a result of Permitted Receivables
Financings;
          (n) the Transactions;
          (o) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers, in each case in the ordinary course
of business;
          (p) Investments of a Subsidiary acquired after the Closing Date or of
a corporation merged into any Borrower or merged into or consolidated with a
Subsidiary in accordance with Section 6.05 after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation;
          (q) Guarantees by the Domestic Borrower or any Subsidiary of operating
leases (other than Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into by any Subsidiary in the
ordinary course of business; and
          (r) any Investment related to Multiphase Power and Processing
Technologies, LLC and Dresser-Rand and Enserv Services Sdn. Bnd. in accordance
with the constitutive documents related thereto and in an aggregate amount not
to exceed U.S.$10 million.
          SECTION 6.05. Mergers, Consolidations, Sales of Assets and
Acquisitions. Merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of any Borrower or
any Subsidiary or preferred equity interests of the Domestic Borrower, or
purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other Person,
except that this Section shall not prohibit:

93



--------------------------------------------------------------------------------



 



          (a) (i) the sale of inventory, supplies, materials and equipment and
the purchase and sale of contract rights or licenses or leases of intellectual
property, in each case in the ordinary course of business by the Domestic
Borrower or any Subsidiary, (ii) the sale of any other asset in the ordinary
course of business by the Domestic Borrower or any Subsidiary, (iii) the sale of
surplus, obsolete or worn out equipment or other property in the ordinary course
of business by the Domestic Borrower or any Subsidiary or (iv) the sale of
Permitted Investments in the ordinary course of business;
          (b) if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing, (i) the merger of any
Subsidiary into any Borrower in a transaction in which such Borrower is the
surviving corporation, (ii) the merger or consolidation of any Subsidiary into
or with any Loan Party in a transaction in which the surviving or resulting
entity is a Loan Party and, in the case of each of clauses (i) and (ii), no
Person other than such Borrower or a Loan Party receives any consideration,
(iii) the merger or consolidation of any Subsidiary that is not a Loan Party
into or with any other Subsidiary that is not a Loan Party or (iv) the
liquidation or dissolution (other than the Borrowers) or change in form of
entity of the Domestic Borrower or any Subsidiary if the Domestic Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Domestic Borrower and is not materially disadvantageous to the
Lenders;
          (c) sales, transfers, leases or other dispositions to the Domestic
Borrower or a Subsidiary (upon voluntary liquidation or otherwise); provided
that any sales, transfers, leases or other dispositions by a Loan Party to a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.07; provided further that the aggregate gross proceeds of any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Loan Party in reliance upon this paragraph (c) and the aggregate gross
proceeds of any or all assets sold, transferred or leased in reliance upon
paragraph (h) below shall not exceed, in any fiscal year of the Domestic
Borrower, 3.75% of Consolidated Total Assets as of the end of the immediately
preceding fiscal year;
          (d) Sale and Lease-Back Transactions permitted by Section 6.03;
          (e) Investments permitted by Section 6.04, Liens permitted by
Section 6.02 and Dividends permitted by Section 6.06;
          (f) the purchase and sale or other transfer (including by capital
contribution) of Receivables Assets pursuant to Permitted Receivables
Financings;
          (g) the sale of defaulted receivables in the ordinary course of
business and not as part of an accounts receivables financing transaction;
          (h) sales, transfers, leases or other dispositions of assets not
otherwise permitted by this Section 6.05; provided that the aggregate gross
proceeds (including non-cash proceeds) of any or all assets sold, transferred,
leased or otherwise disposed of in reliance upon this paragraph (h) and in
reliance upon the second proviso to paragraph (c) above shall not exceed, in any
fiscal year of the Domestic Borrower, 3.75% of Consolidated Total Assets as of
the end of the immediately preceding fiscal year;

94



--------------------------------------------------------------------------------



 



          (i) any merger or consolidation in connection with a Permitted
Business Acquisition, provided that following any such merger or consolidation
(i) involving any Borrower, such Borrower is the surviving corporation,
(ii) involving a domestic Subsidiary, the surviving or resulting entity shall be
a domestic Loan Party that is a Wholly Owned Subsidiary and (iii) involving a
Foreign Subsidiary, the surviving or resulting entity shall be a Foreign
Subsidiary Loan Party that is a Wholly Owned Subsidiary;
          (j) licensing and cross-licensing arrangements involving any
technology or other intellectual property of any Borrower or any Subsidiary in
the ordinary course of business;
          (k) sales, leases or other dispositions of inventory of the Domestic
Borrower and its Subsidiaries determined by the management of any Borrower to be
no longer useful or necessary in the operation of the business of the Domestic
Borrower or any of the Subsidiaries; and
          (l) any sale, transfer or other disposition of assets related to
Multiphase Power and Processing Technologies, LLC and Dresser-Rand and Enserv
Services Sdn. Bnd. in accordance with the constitutive documents related thereto
and in an aggregate amount not to exceed U.S.$10 million.
          Notwithstanding anything to the contrary contained in Section 6.05
above, (i) the Domestic Borrower shall at all times own, directly or indirectly,
at least 85% of the Equity Interests of each other Borrower, in each case, free
and clear of any Liens other than the Liens created by the Security Documents,
(ii) no sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases or other dispositions to Loan
Parties pursuant to paragraph (c) hereof and purchases, sales or transfers
pursuant to paragraph (f) hereof) unless such disposition is for fair market
value, (iii) no sale, transfer or other disposition of assets shall be permitted
by paragraph (a), (d), (f) or (k) of this Section 6.05 unless such disposition
is for at least 75% cash consideration and (vii) no sale, transfer or other
disposition of assets in excess of U.S.$10.0 million shall be permitted by
paragraph (h) of this Section 6.05 unless such disposition is for at least 75%
cash consideration; provided that for purposes of clauses (ii) and (iii), the
amount of any secured Indebtedness or other Indebtedness of a Subsidiary that is
not a Loan Party (as shown on the Domestic Borrower’s or such Subsidiary’s most
recent balance sheet or in the notes thereto) of the Domestic Borrower or any
Subsidiary of the Domestic Borrower that is assumed by the transferee of any
such assets shall be deemed cash.
          SECTION 6.06. Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
shares of Equity Interests of the Person paying such dividends or distributions)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value (or permit any Subsidiary to purchase or acquire) any shares of any class
of its Equity Interests or set aside any amount for any such purpose; provided,
however, that:

95



--------------------------------------------------------------------------------



 



          (a) any Subsidiary of the Domestic Borrower may declare and pay
dividends to, repurchase its Equity Interests from or make other distributions
to, the Domestic Borrower or to any Wholly Owned Subsidiary of the Domestic
Borrower (or, in the case of non-Wholly Owned Subsidiaries, to the Domestic
Borrower or any subsidiary that is a direct or indirect parent of such
subsidiary and to each other owner of Equity Interests of such subsidiary on a
pro rata basis (or more favorable basis from the perspective of the Domestic
Borrower or such subsidiary) based on their relative ownership interests);
          (b) [Reserved];
          (c) the Domestic Borrower and each Subsidiary may repurchase, redeem
or otherwise acquire or retire for value any Equity Interests of the Domestic
Borrower or any Subsidiary held by any current or former officer, director,
consultant or employee of the Domestic Borrower or any Subsidiary pursuant to
any equity subscription agreement, stock option agreement, shareholders’ or
members’ agreement or similar agreement, plan or arrangement or any Plan and
Subsidiaries may declare and pay dividends to the Domestic Borrower or any other
Subsidiary the proceeds of which are used for such purposes, provided that the
aggregate amount of such purchases or redemptions under this paragraph (c) shall
not exceed in any fiscal year U.S.$15.0 million (plus the amount of net proceeds
(x) received by the Domestic Borrower during such calendar year from sales of
Equity Interests of the Domestic Borrower to directors, consultants, officers or
employees of the Domestic Borrower or any Subsidiary in connection with
permitted employee compensation and incentive arrangements and (y) of any
key-man life insurance policies recorded during such calendar year) which, if
not used in any year, may be carried forward to any subsequent calendar year
          (d) non-cash repurchases of Equity Interests deemed to occur upon
exercise of stock options if such Equity Interests represent a portion of the
exercise price of such options;
          (e) so long as no Default or Event of Default shall have occurred and
is continuing, the Domestic Borrower may declare and pay dividends or make other
distributions of up to 5% per calendar year of the net cash proceeds received by
the Domestic Borrower from any public offering of the Equity Interests of the
Domestic Borrower since October 29, 2004;
          (f) the Domestic Borrower may repurchase, redeem or otherwise acquire
or retire for value any Equity Interests of the Domestic Borrower, provided that
the aggregate amount of such repurchases or redemptions in any fiscal year shall
not exceed fifty percent of the Net Income of the Domestic Borrower for the
immediately preceding Fiscal Year;
          (g) the Domestic Borrower may make distributions to its members of
management that hold Equity Interests of the Domestic Borrower in respect of
such Equity Interests in an aggregate amount not to exceed in any fiscal year,
together with such amounts permitted under Section 6.06(h) for such fiscal year,
U.S.$3 million; and
          (h) Payments on Management Notes so long as such payments are in
accordance with the subordination provisions related thereto.
          SECTION 6.07. Transactions with Affiliates. (a) Sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other

96



--------------------------------------------------------------------------------



 



transaction with, any of its Affiliates, unless such transaction is
(i) otherwise permitted (or required) under this Agreement (including in
connection with any Permitted Receivables Financing) or (ii) upon terms no less
favorable to the Domestic Borrower or such Subsidiary, as applicable, than would
be obtained in a comparable arm’s-length transaction with a Person that is not
an Affiliate; provided that this clause (ii) shall not apply to the
indemnification of directors of the Domestic Borrower and the Subsidiaries in
accordance with customary practice.
          (b) The foregoing paragraph (a) shall not prohibit, to the extent
otherwise permitted under this Agreement,
     (i) any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock options, stock ownership plans and the granting and
performance of registration rights approved by the Board of Directors of the
Domestic Borrower,
     (ii) transactions among the Borrowers and the Loan Parties and transactions
among the non-Loan Parties otherwise permitted by this Agreement,
     (iii) any indemnification agreement or any similar arrangement entered into
with directors, officers, consultants and employees of the Domestic Borrower and
the Subsidiaries in the ordinary course of business and the payment of fees and
indemnities to directors, officers, consultants and employees of the Domestic
Borrower and the Subsidiaries in the ordinary course of business,
     (iv) transactions pursuant to permitted agreements in existence on the
Closing Date and set forth on Schedule 6.07 or any amendment thereto to the
extent such amendment is not adverse to the Lenders in any material respect,
     (v) any employment agreement or employee benefit plan entered into by the
Domestic Borrower or any of the Subsidiaries in the ordinary course of business
or consistent with past practice and payments pursuant thereto,
     (vi) transactions otherwise permitted under Section 6.04 and Section 6.06,
     (vii) any contribution by the Domestic Borrower to, or purchase by the
Domestic Borrower of, the equity capital of any Borrower; provided that any
Equity Interests of any Borrower purchased by the Domestic Borrower shall be
pledged to the Collateral Agent on behalf of the Lenders pursuant to the
applicable Collateral Agreement,
     (viii) payments by the Domestic Borrower or any of the Subsidiaries to the
Funds or any Fund Affiliate made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or divestitures, which
payments are approved by the majority of the board of directors of the Domestic
Borrower, in good faith,

97



--------------------------------------------------------------------------------



 



     (ix) transactions with any Affiliate for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business in
a manner consistent with past practice,
     (x) any transaction in respect of which the Domestic Borrower delivers to
the Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Domestic Borrower from an accounting, appraisal or
investment banking firm, in each case of nationally recognized standing that is
(A) in the good faith determination of the Domestic Borrower qualified to render
such letter and (B) reasonably satisfactory to the Administrative Agent, which
letter states that such transaction is on terms that are no less favorable to
the Domestic Borrower or such Subsidiary, as applicable, than would be obtained
in a comparable arm’s-length transaction with a Person that is not an Affiliate,
     (xi) transactions pursuant to any Permitted Receivables Financing,
     (xii) the issuance of Management Notes, and payments pursuant thereto, so
long as such payments are in accordance with the subordination provisions
related thereto,
     (xiii) so long as not otherwise prohibited under this Agreement, guarantees
of performance by the Domestic Borrower or any Subsidiary of any other
Subsidiary or the Domestic Borrower that are not a Loan Party in the ordinary
course of business, except for guarantees of Indebtedness in respect of borrowed
money; and
     (xiv) if such transaction is with a Person in its capacity as a holder
(A) of Indebtedness of the Domestic Borrower or any Subsidiary where such Person
is treated no more favorably than the other holders of Indebtedness of the
Domestic Borrower or any Subsidiary or (B) of Equity Interests of the Domestic
Borrower or any Subsidiary where such Person is treated no more favorably than
the other holders of Equity Interests of the Domestic Borrower or any
Subsidiary.
          SECTION 6.08. Business of the Domestic Borrower and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than any business or business activity conducted by
it on the Closing Date and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto.
          SECTION 6.09. Limitation on Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc. (a) Amend or modify in any manner materially adverse to the
Lenders, or grant any waiver or release under or terminate in any manner (if
such granting or termination shall be materially adverse to the Lenders), the
articles or certificate of incorporation or by-laws or partnership agreement or
limited liability company operating agreement of any Borrower or any of the
Subsidiaries.
          (b) (i) Make, or agree or offer to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of

98



--------------------------------------------------------------------------------



 




or interest on the Senior Subordinated Notes or any Permitted Subordinated Debt
Securities, or any payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of the Senior Subordinated Notes or any Permitted Subordinated Debt Securities
(except for Refinancings permitted by Section 6.01(l)), except for (A) payments
of regularly scheduled interest, (B) with respect to Permitted Subordinated Debt
Securities, payments made solely with the proceeds from the issuance of Equity
Interests and (C) with respect to the Senior Subordinated Notes, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, purchases and redemptions of Senior Subordinated Notes, provided
that, after giving effect to any such purchases and redemptions pursuant to this
clause (C), the Leverage Ratio shall be less than 3.0 to 1.00, calculated on a
pro forma basis as of the last day of the most recently ended fiscal quarter in
respect of which financial statements have been delivered pursuant to
Section 5.04; or
     (ii) Amend or modify, or permit the amendment or modification of, any
provision of any Senior Subordinated Note or any Permitted Senior Debt
Securities or Permitted Subordinated Debt Securities, any Permitted Receivables
Document or any agreement (including any Senior Subordinated Notes Document or
any document relating to any Permitted Senior Debt Securities or Permitted
Subordinated Debt Securities) relating thereto, other than amendments or
modifications that are not in any manner materially adverse to Lenders and that
do not affect the subordination provisions thereof (if any) in a manner adverse
to the Lenders.
          (c) Permit any Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances by such Subsidiary to the Domestic Borrower or any
Subsidiary that is a direct or indirect parent of such Subsidiary or (ii) the
granting of Liens by such Subsidiary pursuant to the Security Documents, in each
case other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:
     (A) restrictions imposed by applicable law;
     (B) restrictions contained in any Permitted Receivables Document with
respect to any Special Purpose Receivables Subsidiary;
     (C) contractual encumbrances or restrictions in effect on the Closing Date
under (x) any Senior Subordinated Note Document or (y) any agreements related to
any permitted renewal, extension or refinancing of any Indebtedness existing on
the Closing Date that does not expand the scope of any such encumbrance or
restriction;
     (D) restrictions imposed by any Permitted Senior Debt Securities that are
substantially similar to restrictions set forth in the Credit Agreement;
     (E) any restriction on a Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of all or substantially all the Equity
Interests or assets of a Subsidiary pending the closing of such sale or
disposition;

99



--------------------------------------------------------------------------------



 



     (F) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;
     (G) any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;
     (H) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;
     (I) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;
     (J) customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;
     (K) customary restrictions and conditions contained in any agreement
relating to the sale of any asset permitted under Section 6.05 pending the
consummation of such sale; or
     (L) any agreement in effect at the time such subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary.
          SECTION 6.10. Capital Expenditures. Permit the Domestic Borrower or
its Subsidiaries to make any Capital Expenditure, except that:
          (a) The Domestic Borrower and its Subsidiaries may make Capital
Expenditures so long as during any fiscal year the aggregate amount thereof does
not exceed the amount set forth opposite such fiscal year below:

          Year   Amount
2007
  $ 50,000,000  
2008
  $ 50,000,000  
2009
  $ 50,000,000  
2010
  $ 50,000,000  
2011
  $ 50,000,000  
2012
  $ 50,000,000  

          (b) Notwithstanding anything to the contrary contained in paragraph
(a) above, to the extent that the aggregate amount of Capital Expenditures made
by the Domestic Borrower and its Subsidiaries in any fiscal year of the Domestic
Borrower pursuant to Section 6.10(a) is less than the amount set forth for such
fiscal year, the amount of such difference may be carried forward and used to
make Capital Expenditures in the two succeeding fiscal years; provided that in
any fiscal year, the amount permitted to be applied to make Capital Expenditures
pursuant to this paragraph (b) shall in no event exceed an amount equal to 50%
of the amount set forth in Section 6.10(a) for such fiscal year.

100



--------------------------------------------------------------------------------



 



          SECTION 6.11. Interest Coverage Ratio. Permit the ratio (the “Interest
Coverage Ratio”) on the last day of any fiscal quarter ending after the Closing
Date, for the four quarter period ended as of such day of (a) EBITDA to (b) Cash
Interest Expense to be less than 3:00 to 1:00 for such period; provided that to
the extent any Asset Disposition or any Asset Acquisition (or any similar
transaction or transactions for which a waiver or a consent of the Required
Lenders pursuant to Section 6.05 has been obtained) or incurrence or repayment
of Indebtedness (excluding normal fluctuations in revolving Indebtedness
incurred for working capital purposes) has occurred during the relevant Test
Period, the Interest Coverage Ratio shall be determined for the respective Test
Period on a pro forma Basis for such occurrences.
          SECTION 6.12. Leverage Ratio. Permit the Leverage Ratio on the last
day of any fiscal quarter ending after the Closing Date, to be in excess of 3:75
to 1:00.
          SECTION 6.13. Swap Agreements. Enter into any Swap Agreement, other
than (a) Swap Agreements required by Section 5.12 or any Permitted Receivables
Financing, (b) Swap Agreements entered into in the ordinary course of business
to hedge or mitigate risks to which the Domestic Borrower or any Subsidiary is
exposed in the conduct of its business or the management of its liabilities, and
(c) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Domestic Borrower or any Subsidiary.
          SECTION 6.14. Designated Senior Debt. Designate any Indebtedness of
any Borrower or any of the Subsidiaries other than (i) the Obligations hereunder
and (ii) Permitted Senior Debt Securities as “Designated Senior Indebtedness”
under, and as defined in, the Senior Subordinated Notes Indenture.
ARTICLE VII
EVENTS OF DEFAULT
          SECTION 7.01. Events of Default. In case of the happening of any of
the following events (“Events of Default”):
          (a) any representation or warranty made or deemed made by any Borrower
or any other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by any Borrower or any other Loan
Party;
          (b) default shall be made in the payment of any principal of any Loan
or the reimbursement with respect to any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;

101



--------------------------------------------------------------------------------



 



          (c) default shall be made in the payment of any interest on any Loan
or on any L/C Disbursement or in the payment of any Fee or any other amount
(other than an amount referred to in (b) above) due under any Loan Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five (5) Business Days;
          (d) default shall be made in the due observance or performance by any
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 5.01(a) (with respect to any Borrower), 5.05(a), 5.08,
5.10(c) or in Article VI;
          (e) default shall be made in the due observance or performance by any
Borrower or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent or any Lender to any
Borrower;
          (f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) any Borrower or any of the Subsidiaries shall fail to pay the principal of
any Material Indebtedness at the stated final maturity thereof; provided that
this clause (f) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;
          (g) there shall have occurred a Change in Control;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of any Borrower or any of the Subsidiaries (other than a Borrower or
Subsidiary incorporated in France), or of a substantial part of the property or
assets of any Borrower or any Subsidiary (other than a Borrower or Subsidiary
incorporated in France), under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Borrower or any of the Subsidiaries (other than a Borrower or Subsidiary
incorporated in France) or for a substantial part of the property or assets of
any Borrower or any of the Subsidiaries (other than a Borrower or Subsidiary
incorporated in France) or (iii) the winding-up or liquidation of any Borrower
or any Subsidiary (other than a Borrower or Subsidiary incorporated in France)
(except, in the case of any Subsidiary (other than the Borrowers), in a
transaction permitted by Section 6.05); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
          (i) any Borrower or any Subsidiary (other than a Borrower or
Subsidiary incorporated in France) shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended,

102



--------------------------------------------------------------------------------



 



or any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in paragraph (h) above, (iii) apply for, request or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Borrower or any of the Subsidiaries (other than a Borrower or Subsidiary
incorporated in France) or for a substantial part of the property or assets of
any Borrower or any Subsidiary (other than a Borrower or Subsidiary incorporated
in France), (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
          (j) the failure by any Borrower or any Subsidiary to pay one or more
final judgments aggregating in excess of U.S.$20.0 million (net of any amounts
which are covered by insurance or bonded), which judgments are not discharged or
effectively waived or stayed for a period of 30 consecutive days, or any action
shall be legally taken by a judgment creditor to levy upon assets or properties
of any Borrower or any Subsidiary to enforce any such judgment;
          (k) one or more ERISA Events shall have occurred that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect;
          (l) any Borrower or any Subsidiary incorporated in France (a) stops or
suspends or announces an intention to stop or suspend payment of its debts or
shall admit its inability to pay its debts as they fall due or shall for the
purpose of any applicable law be or be deemed to be unable to pay its debts or
shall otherwise be or be deemed to be insolvent for the purpose of any
insolvency law or to be in a state of cessation de paiements, (b) applies for
the appointment of a mandataire ad hoc, administrateur judiciaire,
administrateur provisoire or liquidateur judiciaire (c) applies for or is
subject to the appointment of a conciliateur for a procédure de conciliation
pursuant to Articles L. 611-5 et seq. of the French Code de Commerce, (d) is the
subject of a judgment for redressement judiciaire, cession totale or partielle
de l’entreprise or liquidation judiciaire pursuant to Articles L. 631-1 et seq.
of the French Code de Commerce or (e) is the subject, in any jurisdiction other
than France, of any procedure or step analogous to those set out as items (b),
(c) and (d) above;
          (m) (i) any Loan Document shall for any reason be asserted in writing
by any Borrower or any Subsidiary not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to Collateral that is not
immaterial to any Borrower and its Subsidiaries on a consolidated basis shall
cease to be, or shall be asserted in writing by any Borrower or any other Loan
Party not to be, a valid and perfected security interest (having the priority
required by this Agreement or the relevant Security Document) in the securities,
assets or properties covered thereby, except to the extent that (x) any such
loss of perfection or priority results from the failure of the Collateral Agent
to maintain possession of certificates actually delivered to it representing
securities pledged under the Collateral Agreements or to file UCC continuation
statements, (y) such loss is covered by a lender’s title insurance policy and
the Administrative Agent shall be reasonably satisfied with the credit of such
insurer or (z) any such loss of validity, perfection or priority is the result
of any failure by the Collateral Agent or the Administrative Agent to take any
action

103



--------------------------------------------------------------------------------



 



necessary to secure the validity, perfection or priority of the liens, or
(iii) the Guarantees pursuant to the Security Documents by the Domestic Borrower
or the Subsidiary Loan Parties of any of the Obligations shall cease to be in
full force and effect (other than in accordance with the terms thereof), or
shall be asserted in writing by any Borrower or any Subsidiary Loan Party not to
be in effect or not to be legal, valid and binding obligations;
then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h), (i) or (l) above), and at any time thereafter during
the continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrowers, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) demand cash
collateral pursuant to Section 2.05(j); and in any event with respect to the
Borrowers described in paragraph (h), (i) or (l) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
          SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the
purposes of determining whether an Event of Default has occurred under clause
(h), (i) or (l) of Section 7.01, any reference in any such clause to any
Subsidiary shall be deemed not to include any Subsidiary affected by any event
or circumstance referred to in any such clause that did not, as of the last day
of the fiscal quarter of the Domestic Borrower most recently ended, have assets
with a value in excess of 2.5% of the Consolidated Total Assets or 2.5% of total
revenues of the Domestic Borrower and its Subsidiaries as of such date; provided
that if it is necessary to exclude more than one Subsidiary from clause (h),
(i) or (l) of Section 7.01 pursuant to this Section 7.02 in order to avoid an
Event of Default thereunder, all excluded Subsidiaries shall be considered to be
a single consolidated Subsidiary for purposes of determining whether the
condition specified above is satisfied.
ARTICLE VIII
THE AGENTS
          SECTION 8.01. Appointment . (a) In order to expedite the transactions
contemplated by this Agreement, (i) Citicorp North America, Inc. is hereby
appointed to act as Administrative Agent and Collateral Agent and (ii) each of
JPMorgan Chase Bank, N.A. and

104



--------------------------------------------------------------------------------



 




UBS Securities LLC is hereby appointed to act as a Co-Syndication Agent. Each of
the Lenders and each assignee of any such Lender hereby irrevocably authorizes
the Administrative Agent to take such actions on behalf of such Lender or
assignee and to exercise such powers as are specifically delegated to the
Administrative Agent by the terms and provisions hereof and of the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The Administrative Agent is hereby expressly authorized by the Lenders
and each Issuing Bank, without hereby limiting any implied authority, (a) to
receive on behalf of the Lenders and such Issuing Bank all payments of principal
of and interest on the Loans, all payments in respect of L/C Disbursements and
all other amounts due to the Lenders and such Issuing Bank hereunder, and
promptly to distribute to each Lender or such Issuing Bank its proper share of
each payment so received; (b) to give notice on behalf of each of the Lenders of
any Event of Default specified in this Agreement of which the Administrative
Agent has actual knowledge acquired in connection with the performance of its
duties as Administrative Agent hereunder; and (c) to distribute to each Lender
copies of all notices, financial statements and other materials delivered by any
Borrower pursuant to this Agreement as received by the Administrative Agent.
Without limiting the generality of the foregoing, the Collateral Agent is hereby
expressly authorized to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents, and all rights and remedies in respect of
such Collateral shall be controlled by the Collateral Agent.
          (b) Neither the Agents nor any of their respective directors,
officers, employees or agents shall be liable as such for any action taken or
omitted by any of them except for its or his own gross negligence or willful
misconduct, or be responsible for any statement, warranty or representation
herein or the contents of any document delivered in connection herewith, or be
required to ascertain or to make any inquiry concerning the performance or
observance by the Borrowers or any other Loan Party of any of the terms,
conditions, covenants or agreements contained in any Loan Document. The Agents
shall not be responsible to the Lenders for the due execution, genuineness,
validity, enforceability or effectiveness of this Agreement or any other Loan
Documents or other instruments or agreements. The Agents shall in all cases be
fully protected in acting, or refraining from acting, in accordance with written
instructions signed by the Required Lenders and, except as otherwise
specifically provided herein, such instructions and any action or inaction
pursuant thereto shall be binding on all the Lenders. Each Agent shall, in the
absence of knowledge to the contrary, be entitled to rely on any instrument or
document believed by it in good faith to be genuine and correct and to have been
signed or sent by the proper Person. Neither the Agents nor any of their
respective directors, officers, employees or agents shall have any
responsibility to any Borrower or any other Loan Party or any other party hereto
or to any Loan Document on account of the failure, delay in performance or
breach by, or as a result of information provided by, any Lender or Issuing Bank
of any of its obligations hereunder or to any Lender or Issuing Bank on account
of the failure of or delay in performance or breach by any other Lender or
Issuing Bank or any Borrower or any other Loan Party of any of their respective
obligations hereunder or under any other Loan Document or in connection herewith
or therewith. Each Agent may execute any and all duties hereunder by or through
agents, employees or any sub-agent appointed by it and shall be entitled to rely
upon the advice of legal counsel selected by it with respect to all matters
arising hereunder and shall not be liable for any action taken or suffered in
good faith by it in accordance with the advice of such counsel.

105



--------------------------------------------------------------------------------



 



          SECTION 8.02. Nature of Duties. The Lenders hereby acknowledge that no
Agent shall be under any duty to take any discretionary action permitted to be
taken by it pursuant to the provisions of this Agreement unless it shall be
requested in writing to do so by the Required Lenders. The Lenders further
acknowledge and agree that so long as an Agent shall make any determination to
be made by it hereunder or under any other Loan Document in good faith, such
Agent shall have no liability in respect of such determination to any Person.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into the Loan Documents or otherwise exist against the
Administrative Agent. Each Lender recognizes and agrees that the Joint Lead
Arrangers shall have no duties or responsibilities under this Agreement or any
other Loan Document, or any fiduciary relationship with any Lender, and shall
have no functions, responsibilities, duties, obligations or liabilities for
acting as such hereunder.
          SECTION 8.03. Resignation by the Agents. Subject to the appointment
and acceptance of a successor Agent as provided below, any Agent may resign at
any time by notifying the Lenders and the Borrowers. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor with the
consent of the Borrowers (not to be unreasonably withheld or delayed). If no
successor shall have been so appointed by the Required Lenders and approved by
the Borrowers and shall have accepted such appointment within 45 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders with the consent of the Borrowers (not to be unreasonably
withheld or delayed), appoint a successor Agent which shall be a bank with an
office in New York, New York and an office in London, England (or a bank having
an Affiliate with such an office) having a combined capital and surplus that is
not less than U.S.$500.0 million or an Affiliate of any such bank. Upon the
acceptance of any appointment as Agent hereunder by a successor bank, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent and the retiring Agent shall be
discharged from its duties and obligations hereunder. After the Agent’s
resignation hereunder, the provisions of this Article and Section 9.05 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent.
          SECTION 8.04. Each Agent in Its Individual Capacity. With respect to
the Loans made by it hereunder, each Agent in its individual capacity and not as
Agent shall have the same rights and powers as any other Lender and may exercise
the same as though it were not an Agent, and the Agents and their Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with any Borrower or any of the Subsidiaries or other Affiliates thereof as if
it were not an Agent.
          SECTION 8.05. Indemnification. Each Lender agrees (a) to reimburse the
Agents, on demand, in the amount of its pro rata share (based on its Commitments
hereunder (or if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of its applicable outstanding
Loans or participations in L/C Disbursements, as applicable)) of any reasonable
expenses incurred for the benefit of the Lenders by the Agents, including
reasonable counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, which shall not have been reimbursed
by the Borrowers and

106



--------------------------------------------------------------------------------



 



(b) to indemnify and hold harmless each Agent and any of its directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all liabilities, Taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against it in its capacity as Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Borrowers, provided
that no Lender shall be liable to an Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of such Agent or any of its directors, officers, employees or agents.
          SECTION 8.06. Lack of Reliance on Agents. Each Lender acknowledges
that it has, independently and without reliance upon the Agents and any Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon the
Agents, any other Lender and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement or any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.
          SECTION 8.07. Sub-Agent. The Sub-Agent has been designated under this
Agreement to carry out duties of the Administrative Agent. The Sub-Agent shall
be subject to each of the obligations in this Agreement to be performed by the
Sub-Agent, and each of the Borrowers and the Lenders agrees that the Sub-Agent
shall be entitled to exercise each of the rights and shall be entitled to each
of the benefits of the Administrative Agent under this Agreement as related to
the performance of its obligations hereunder.
          SECTION 8.08. Appointment of Supplemental Collateral Agents. (a) It is
the purpose of this Agreement and the other Loan Documents that there shall be
no violation of any law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, it may be necessary that the Administrative
Agent appoint an additional individual or institution as a separate trustee,
co-trustee, collateral agent, collateral sub-agent or collateral co-agent (any
such additional individual or institution being referred to herein individually
as a “Supplemental Collateral Agent” and collectively as “Supplemental
Collateral Agents”).
          (b) In the event that the Administrative Agent appoints a Supplemental
Collateral Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Collateral Agent to the extent, and only to the
extent,

107



--------------------------------------------------------------------------------



 



necessary to enable such Supplemental Collateral Agent to exercise such rights,
powers and privileges with respect to such Collateral and to perform such duties
with respect to such Collateral, and every covenant and obligation contained in
the Loan Documents and necessary to the exercise or performance thereof by such
Supplemental Collateral Agent shall run to and be enforceable by either the
Administrative Agent or such Supplemental Collateral Agent, and (ii) the
provisions of this Article and of Section 9.05 that refer to the Administrative
Agent shall inure to the benefit of such Supplemental Collateral Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Collateral Agent, as the
context may require.
          (b) Should any instrument in writing from any Loan Party be required
by any Supplemental Collateral Agent so appointed by the Administrative Agent
for more fully and certainly vesting in and confirming to it such rights,
powers, privileges and duties, such Loan Party shall execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. In case any Supplemental Collateral Agent, or a successor thereto, shall
die, become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Collateral Agent.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Notices. (a) Notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:
     (i) if to the Domestic Borrower, to it at Dresser-Rand Group Inc., 1200 W.
Sam Houston Parkway N. Houston, TX 77043, Attention to Robert Saltarelli
(telecopy 713-935 3880 (e-mail:rsaltarelli@dresser-rand.com);
     (ii) if to the French Borrower, to it at D-R Holdings (France) S.A.S. c/o
DRESSER-RAND S.A., 31, Boulevard Winston Churchill 76080 LE HAVRE Cedex 7013,
Attention: Jean-François CHEVRIER (telecopy +33 235 25 5369 (e-mail:
jean-francois_chevrier@dresser-rand.com);
     (iii) if to the Administrative Agent or the Collateral Agent, to Citicorp
North America, Inc., 2 Penns Way, Suite 200, New Castle, Delaware 19720,
attention: Keith Carter (telecopy: (212) 994-0961)
(e-mail:keith.j.carter@citigroup.com), with a copy to Shearman & Sterling LLP,
599 Lexington Avenue, New York, New York 10022, attention: Maura O’ Sullivan,
Esq. (telecopy: (646) 848-7897); and
     (iv) if to an Issuing Bank, to it at the address or telecopy number set
forth separately in writing.

108



--------------------------------------------------------------------------------



 



          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative
Agent, the Collateral Agent and the Borrowers may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided further that
approval of such procedures may be limited to particular notices or
communications.
          (c) All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service,
sent by telecopy or (to the extent permitted by paragraph (b) above) electronic
means or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01.
          (d) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.
          SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrowers and the Loan Parties
herein, in the other Loan Documents and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and each Issuing Bank and shall survive the making by the Lenders of the Loans,
the execution and delivery of the Loan Documents and the issuance of the Letters
of Credit, regardless of any investigation made by such Persons or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or L/C Disbursement or any Fee or any other
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.
          SECTION 9.03. Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrowers and the Agents and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrowers, each
Issuing Bank, the Agents and each Lender and their respective permitted
successors and assigns.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) other than pursuant to a merger permitted by Section 6.05(b) or 6.05(i),

109



--------------------------------------------------------------------------------



 



no Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, each Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
     (A) the Borrowers; provided, that no consent of any Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee (provided that any liability of the Borrowers to an assignee that is an
Approved Fund or Affiliate of the assigning Lender under Section 2.15, 2.17 or
2.20 shall be limited to the amount, if any, that would have been payable
hereunder by the Borrowers in the absence of such assignment); and
     (B) the Administrative Agent and the Swingline Lenders; provided that no
consent of the Administrative Agent or the Swingline Lenders, as applicable,
shall be required for an assignment of a Revolving Facility Commitment to an
assignee that is a Revolving Facility Lender immediately prior to giving effect
to such assignment.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, an assignment of the entire remaining amount of the
assigning Lender’s Commitment or contemporaneous assignments to related Approved
Funds that equal at least U.S.$5.0 million in the aggregate, the amount of the
commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than U.S.$5.0 million,
unless each of the Borrowers and the Administrative Agent otherwise consent;
provided that no such consent of the Borrowers shall be required if an Event of
Default under paragraph (b), (c), (h), (i) or (l) of Section 7.01 has occurred
and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and

110



--------------------------------------------------------------------------------



 



recordation fee of U.S.$3,500; provided that no such recordation fee shall be
due in connection with an assignment to an existing Lender or Affiliate of a
Lender or an Approved Fund of such Lender or an assignment by the Administrative
Agent and provided further that only one such fee shall be payable in connection
with contemporaneous assignments to related Approved Funds; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          For purposes of this Section 9.04(b), the term “Approved Fund” shall
have the following meaning:
     “Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Acceptance the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender hereunder shall, to the extent of the interest assigned
by such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and L/C Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and each Borrower, the Agents, each Issuing Bank and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by any Borrower, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such

111



--------------------------------------------------------------------------------



 




Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, any Issuing Bank or any Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Agents, each Issuing Bank and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument (oral or written)
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and the other Loan Documents; provided that (x) such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Section 9.04(a)(i) or clauses (i), (ii), (iii), (iv), (v) or (vi) of the first
proviso to Section 9.08(b) that affects such Participant and (y) no other
agreement (oral or written) with respect to such Participant may exist between
such Lender and such Participant. Subject to paragraph (c)(ii) of this Section,
the Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.06 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.15, 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrowers’ prior written consent (which shall not be unreasonably
withheld). A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 2.17 to the extent such
Participant fails to comply with Section 2.17(e) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
          (e) For the purposes of Article 1278 of the French Civil Code, it is
expressly agreed that upon any assignment of the rights and obligations of a
Lender, the security created or evidenced by any collateral agreement or
instrument governed by French law and/or with a

112



--------------------------------------------------------------------------------



 



French law party shall be preserved for the benefit of the new Lender and each
other Secured Party.
          (f) A copy of the instrument evidencing the assignment of the rights
of a Lender in respect of any Loan to the French Borrower or any Additional
Foreign Borrower organized under the laws of France shall be notified through a
French bailiff (huissier) to such Borrower in accordance with Article 1690 of
the French Civil Code. The new Lender will be responsible for the fees of the
French bailiff (huissier) for so notifying the French Loan Party.
          SECTION 9.05. Expenses; Indemnity. (a) The Domestic Borrower agrees to
pay all reasonable and documented out-of-pocket expenses (including Other Taxes)
incurred by the Agents in connection with the preparation of this Agreement and
the other Loan Documents, or by the Agents in connection with the syndication of
the Commitments or the administration of this Agreement (including expenses
incurred in connection with due diligence and initial and ongoing Collateral
examination to the extent incurred with the reasonable prior approval of the
Domestic Borrower and the reasonable fees, disbursements and the charges for no
more than one counsel in each jurisdiction where Collateral is located) or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the Transactions hereby contemplated shall be
consummated) or incurred by the Agents or any Lender in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Loan Documents, in connection with the Loans made or the Letters of
Credit issued hereunder, including the reasonable fees, charges and
disbursements of Shearman & Sterling LLP, counsel for the Agents and the Joint
Lead Arrangers, and, in connection with any such enforcement or protection, the
reasonable fees, charges and disbursements of any other counsel) (including the
reasonable and documented allocated costs of internal counsel for the Agents,
the Joint Lead Arrangers, any Issuing Bank or any Lender (but no more than one
such counsel for any Lender)).
          (b) The Domestic Borrower agrees to indemnify the Agents, the Joint
Lead Arrangers, each Issuing Bank, each Lender and each of their respective
directors, trustees, officers, employees, investment advisors and agents (each
such Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable and documented counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans or the use of any Letter of Credit or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses result primarily from the gross negligence or
willful misconduct of such Indemnitee (treating, for this purpose only, any
Agent, any Joint Lead Arranger, any Issuing Bank, any Lender and any of their
respective Related Parties as a single Indemnitee). Subject to and without
limiting the generality of the foregoing sentence, the Domestic Borrower agrees
to indemnify each Indemnitee against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related

113



--------------------------------------------------------------------------------



 



expenses, including reasonable and documented counsel or consultant fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (A) any
Environmental Claim related in any way to any Borrower or any of their
Subsidiaries, or (B) any actual or alleged presence, Release or threatened
Release of Hazardous Materials at, under, on or from any Property, any property
owned, leased or operated by any predecessor of any Borrower or any of their
Subsidiaries, or any property at which any Borrower or any of their Subsidiaries
has sent Hazardous Wastes for treatment, storage or disposal, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses result from the gross
negligence or willful misconduct of such Indemnitee or any of its Related
Parties. The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of any Agent, any Issuing Bank or any Lender. All amounts due under this
Section 9.05 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.
          (c) Unless an Event of Default shall have occurred and be continuing,
the Domestic Borrower shall be entitled to assume the defense of any action for
which indemnification is sought hereunder with counsel of their choice at its
expense (in which case the Domestic Borrower shall not thereafter be responsible
for the fees and expenses of any separate counsel retained by an Indemnitee
except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to each such Indemnitee. Notwithstanding the Domestic
Borrower’s election to assume the defense of such action, each Indemnitee shall
have the right to employ separate counsel and to participate in the defense of
such action, and the Domestic Borrower shall bear the reasonable fees, costs and
expenses of such separate counsel, if (i) the use of counsel chosen by the
Domestic Borrower to represent such Indemnitee would present such counsel with a
conflict of interest; (ii) the actual or potential defendants in, or targets of,
any such action include both a Borrower and such Indemnitee and such Indemnitee
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to the Borrowers (in
which case the Domestic Borrower shall not have the right to assume the defense
or such action on behalf of such Indemnitee); (iii) the Domestic Borrower shall
not have employed counsel reasonably satisfactory to such Indemnitee to
represent it within a reasonable time after notice of the institution of such
action; or (iv) the Domestic Borrower shall authorize in writing such Indemnitee
to employ separate counsel at the Domestic Borrower’s expense. The Domestic
Borrower will not be liable under this Agreement for any amount paid by an
Indemnitee to settle any claims or actions if the settlement is entered into
without the Domestic Borrower’s consent, which consent may not be withheld or
delayed unless such settlement is unreasonable in light of such claims or
actions against, and defenses available to, such Indemnitee.
          (d) Except as expressly provided in Section 9.05(a) with respect to
Other Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 9.05 shall not apply to Taxes.

114



--------------------------------------------------------------------------------



 



          SECTION 9.06. Right of Set-off. Subject to Section 9.23, if an Event
of Default shall have occurred and be continuing, each Lender and each Issuing
Bank is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by such Lender or such Issuing Bank to or for the
credit or the account of (a) any Domestic Loan Party or any other Domestic
Subsidiary, against any and all obligations of the Domestic Loan Parties,
(b) any French Loan Party or any of its Subsidiaries, against any and all of the
French Obligations, and (c) any other Foreign Loan Party or any of its Foreign
Subsidiaries , against any and all of the obligations of such Foreign Loan
Party, in each case, now or hereafter existing under this Agreement or any other
Loan Document held by such Lender or such Issuing Bank, irrespective of whether
or not such Lender or such Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured. The rights of each Lender and each Issuing Bank under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have.
          SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
          SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the
Agents, any Issuing Bank or any Lender in exercising any right or power
hereunder or under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents, each Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by any Borrower or any other Loan Party therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any Borrower or any other
Loan Party in any case shall entitle such Person to any other or further notice
or demand in similar or other circumstances.
          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (x) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders and (y) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by each party thereto and the Collateral Agent and consented to by
the Required Lenders; provided, however, that no such agreement shall
     (i) decrease or forgive the principal amount of, or extend the final
maturity of, or decrease the rate of interest on, any Loan or any L/C
Disbursement, without the prior written consent of each Lender directly affected
thereby; provided that any amendment to the financial covenant definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (i),

115



--------------------------------------------------------------------------------



 



     (ii) increase or extend the Commitment of any Lender or decrease the
Commitment Fees or L/C Participation Fees or other fees of any Lender without
the prior written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),
     (iii) amend or modify the provisions of Section 2.18(b) or (c) in a manner
that would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby,
     (iv) amend or modify the provisions of this Section or the definition of
the terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),
     (v) release all or substantially all the Collateral or release any
Subsidiary Loan Party from its Guarantee under a Collateral Agreement, unless,
in the case of a Subsidiary Loan Party, all or substantially all the Equity
Interests of such Subsidiary Loan Party is sold or otherwise disposed of in a
transaction permitted by this Agreement, without the prior written consent of
each Lender, or
     (vi) effect any waiver, amendment or modification that by its terms
adversely affects the rights in respect of payments or collateral of Lenders
participating in any Facility differently from those of Lenders participating in
other Facilities, without the consent of the Majority Lenders participating in
the adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or an Issuing Bank hereunder
without the prior written consent of the Administrative Agent or such Issuing
Bank acting as such at the effective date of such agreement, as applicable. Each
Lender shall be bound by any waiver, amendment or modification authorized by
this Section 9.08 and any consent by any Lender pursuant to this Section 9.08
shall bind any assignee of such Lender.
          (c) Without the consent of any Co-Syndication Agent, Joint Lead
Arranger or Lender, the Loan Parties and the Administrative Agent and/or
Collateral Agent may (in their respective sole discretion, or shall, to the
extent required by any Loan Document) enter into any amendment, modification or
waiver of any Loan Document, or enter into any new agreement or instrument, to
effect the granting, perfection, protection, expansion or enhancement of any

116



--------------------------------------------------------------------------------



 



security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law.
          (d) Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, and the Borrowers (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Facility Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
          SECTION 9.09. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the applicable interest rate, together
with all fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender or any Issuing Bank, shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by such Lender in accordance with applicable law, the rate
of interest payable hereunder, together with all Charges payable to such Lender
or such Issuing Bank, shall be limited to the Maximum Rate, provided that such
excess amount shall be paid to such Lender or such Issuing Bank on subsequent
payment dates to the extent not exceeding the legal limitation.
          SECTION 9.10. Entire Agreement. This Agreement, the other Loan
Documents and the agreements regarding certain Fees referred to herein
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents. Notwithstanding the foregoing, the
Fee Letter shall survive the execution and delivery of this Agreement and remain
in full force and effect. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.
          SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT

117



--------------------------------------------------------------------------------



 




AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
          SECTION 9.12. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
          SECTION 9.13. Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one contract, and shall become
effective as provided in Section 9.03. Delivery of an executed counterpart to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually signed original.
          SECTION 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each of
the Borrowers hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each Borrower further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties thereto by registered or certified mail,
postage prepaid, to such Borrower at the address specified for the Loan Parties
in Section 9.01(a). Each Foreign Borrower hereby further agrees that service of
process in any such action or proceeding brought in any such New York state
court or in any such federal court may be made upon the Domestic Borrower at its
address specified in Section 9.01(a), and each Foreign Borrower hereby
irrevocably appoints the Domestic Borrower as its authorized agent to accept
such service of process, and hereby irrevocably agrees that the failure of the
Domestic Borrower to give any notice of such service to such Borrower shall not
impair or affect the validity of such service or of any judgment rendered in any
action or proceeding based thereon. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Lender or any Issuing Bank may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against any Borrower or
any Loan Party or their properties in the courts of any jurisdiction.

118



--------------------------------------------------------------------------------



 



          (b) Each of the Borrowers hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
          SECTION 9.16. Confidentiality. Each of the Lenders, each Issuing Bank
and each of the Agents agrees that it shall maintain in confidence any
information relating to the Borrowers and the other Loan Parties furnished to it
by or on behalf of the Borrowers or the other Loan Parties (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by such party, (b) has been independently developed by
such Lender, such Issuing Bank or such Agent without violating this Section 9.16
or (c) was available to such Lender, such Issuing Bank or such Agent from a
third party having, to such Person’s knowledge, no obligations of
confidentiality to any Borrower or any other Loan Party) and shall not reveal
the same other than to its directors, trustees, officers, employees and advisors
with a need to know or to any Person that approves or administers the Loans on
behalf of such Lender (so long as each such Person shall have been instructed to
keep the same confidential in accordance with this Section 9.16), except: (A) to
the extent necessary to comply with law or any legal process or the requirements
of any Governmental Authority, the National Association of Insurance
Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of normal reporting or review procedures to Governmental Authorities
or the National Association of Insurance Commissioners, (C) to its parent
companies, Affiliates or auditors (so long as each such Person shall have been
instructed to keep the same confidential in accordance with this Section 9.16),
(D) in order to enforce its rights under any Loan Document in a legal
proceeding, (E) to any prospective assignee of, or prospective Participant in,
any of its rights under this Agreement (so long as such Person shall have been
instructed to keep the same confidential in accordance with this Section 9.16)
and (F) to any direct or indirect contractual counterparty in Swap Agreements or
such contractual counterparty’s professional advisor (so long as such
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section).
          SECTION 9.17. Citigroup Direct Website Communications. (a) Delivery.
(i) Each Loan Party hereby agrees that it will use all reasonable efforts to
provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to this Agreement and any other Loan Document, including, without limitation,
all notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (A) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (B) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (C) provides notice of any Default or Event of Default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent to

119



--------------------------------------------------------------------------------



 




oploanswebadmin@citigroup.com. Nothing in this Section 9.18 shall prejudice the
right of the Agents, the Co-Syndication Agents, the Joint Lead Arrangers or any
Lender or any Loan Party to give any notice or other communication pursuant to
this Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document.
          (ii) The Administrative Agent agrees that receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform (as defined below) shall constitute effective delivery of
the Communications to such Lender for purposes of the Loan Documents. Each
Lender agrees (A) to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such e-mail address.
          (b) Posting. Each Loan Party further agrees that the Administrative
Agent may make the Communications available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).
          (c) The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents advisors or representatives
(collectively, “Agent Parties”) have any liability to the Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of communications
through the internet, except to the extent the liability of any Agent Party is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted primarily from such Agent Party’s gross negligence or willful
misconduct.
          SECTION 9.18. Release of Liens and Guarantees. In the event that any
Loan Party conveys, sells, leases, assigns, transfers or otherwise disposes of
all or any portion of any of the Equity Interests or assets of any Subsidiary
Loan Party (other than the Equity Interests of a Borrower) to a Person that is
not (and is not required to become) a Loan Party in a transaction not prohibited
by Section 6.05, the Administrative Agent and the Collateral Agent shall
promptly (and the Lenders hereby authorize the Administrative Agent and the
Collateral Agent to) take such action and execute any such documents as may be
reasonably requested by the Borrowers and at the Borrowers’ expense to release
any Liens created by any Loan Document in respect of such Equity Interests, and,
in the case of a disposition of the Equity Interests of any Subsidiary Loan
Party that is not a Borrower in a transaction permitted by Section 6.05 and as a
result of which such Subsidiary Loan Party would cease to be a Subsidiary,
terminate such Subsidiary

120



--------------------------------------------------------------------------------



 



Loan Party’s obligations under its Guarantee. In addition, the Administrative
Agent and the Collateral Agent agree to take such actions as are reasonably
requested by the Borrowers and at the Borrowers’ expense to terminate the Liens
and security interests created by the Loan Documents when all the Obligations
are paid in full and all Letters of Credit and Commitments are terminated. Any
representation, warranty or covenant contained in any Loan Document relating to
any such Equity Interests, asset or subsidiary of the Domestic Borrower shall no
longer be deemed to be made once such Equity Interests or asset is so conveyed,
sold, leased, assigned, transferred or disposed of.
          SECTION 9.19. U.S. Patriot Act. Each Lender hereby notifies each Loan
Party that pursuant to the requirements of the U.S. Patriot Act, it is required
to obtain, verify and record information that identifies Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow the Lenders to identify such Loan Party in
accordance with the U.S. Patriot Act.
          SECTION 9.20. Judgment. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at Citibank, N.A.’s principal office
in London at 11:00 a.m. (London time) on the Business Day preceding that on
which final judgment is given.
          (b) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Foreign Currency into Dollars, the
parties agree to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase such Foreign Currency with
Dollars at Citibank, N.A.’s principal office in London at 11:00 a.m. (London
time) on the Business Day preceding that on which final judgment is given.
          (c) The obligation of each Borrower in respect of any sum due from it
in any currency (the “Primary Currency”) to any Lender or the Administrative
Agent hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum originally due
to any Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to such Borrower such excess.
          SECTION 9.21. Substitution of Currency. If a change in any Foreign
Currency occurs pursuant to any applicable law, rule or regulation of any
governmental, monetary or multi-national authority, this Agreement (including,
without limitation, the definition of

121



--------------------------------------------------------------------------------



 



Adjusted LIBO Rate) will be amended to the extent determined by the
Administrative Agent (acting reasonably and in consultation with the Borrowers)
to be necessary to reflect the change in currency and to put the Lenders and the
Borrowers in the same position, so far as possible, that they would have been in
if no change in such Foreign Currency had occurred.
          SECTION 9.22. Termination or Release. The Security Documents, the
guarantees made therein, the Security Interest (as defined therein) and all
other security interests granted thereby shall terminate, and a Subsidiary Loan
Party shall automatically be released from its obligations thereunder and the
security interests in the Collateral granted by any Loan Party shall be
automatically released, in each case in accordance with Section 7.14 of the
Domestic Collateral Agreement or the comparable provisions of the other
Collateral Agreements.
          SECTION 9.23. Pledge and Guarantee Restrictions. Notwithstanding any
provision of this Agreement or any other Loan Document to the contrary
(including any provision that would otherwise apply notwithstanding other
provisions or that is the beneficiary of other overriding language):
          (a)(i) no more than 65% of the issued and outstanding Equity Interests
of (x) any Foreign Borrower or any Foreign Subsidiary or (y) any Domestic
Subsidiary substantially all of whose assets consist of the Equity Interests in
“controlled foreign corporations” under Section 957 of the Code shall be pledged
or similarly hypothecated to guarantee, secure or support any Obligation of any
Domestic Loan Party;
     (ii) no Foreign Subsidiary or any Domestic Subsidiary substantially all of
whose assets consist of the Equity Interests in “controlled foreign
corporations” under Section 957 of the Code shall guarantee or support any
Obligation of any Domestic Loan Party;
     (iii) no security or similar interest shall be granted in the assets of any
Foreign Subsidiary or any Domestic Subsidiary substantially all of whose assets
consist of the Equity Interests in “controlled foreign corporations under
Section 957 of the Code (including indirectly by way of an offset or otherwise)
which security or similar interests guarantees or supports any Obligation of any
Domestic Loan Party;
          (b) no Subsidiary shall guarantee or support any Obligation of any
Loan Party if such guarantee or support would contravene the Agreed Security
Principles;
          (c)(i) no Foreign Subsidiary shall guarantee or support any Obligation
of any Foreign Loan Party unless such Foreign Subsidiary directly owns or is
owned directly by such Foreign Loan Party and is organized under the same
jurisdiction as such Foreign Loan Party;
     (ii) no security or similar interest shall be granted in the assets of any
Foreign Subsidiary (including indirectly by way of an offset or otherwise) which
security or similar interest guarantees or supports any Obligation of any
Foreign Loan Party unless such Foreign Subsidiary directly owns or is owned
directly by

122



--------------------------------------------------------------------------------



 



such Foreign Loan Party and is organized under the same jurisdiction as such
Foreign Loan Party.
The parties hereto agree that any pledge, guaranty or security or similar
interest made or granted in contravention of this Section 9.23 shall be void ab
initio.
          SECTION 9.24. Matters Pertaining to the French Borrower and to any
Additional Foreign Borrower organized under the laws of France. (a) The Lenders
as of the Closing Date participating in any loan to the French Borrower and to
any Additional Foreign Borrower organized under the laws of France (if any)
represent and warrant (i) that they are duly authorized to carry out credit
transaction in France pursuant to applicable laws and regulations of France or
the European Union and (ii) that participations in loans to any French Borrower
and to any Additional Foreign Borrower organized under the laws of France (if
any) and commitments to lend to any French Borrower and to any Additional
Foreign Borrower organized under the laws of France (if any) under this
Agreement shall only be assigned or transferred to institutions that are duly
authorized to carry out credit transactions in France, or which may legally
acquire rights under loans to a French borrower under applicable laws and
regulations of France.
          (b) To comply with the provisions of articles L.313-4 of the French
Monetary and Financial Code and articles L. 313-1 and L. 313-2 of the French
Code de la consommation, the French Borrower hereby acknowledges that the
effective global rate (taux effectif global or “TEG”) for the Revolving Facility
Loans cannot be calculated for the total duration of this agreement, primarily
because of the floating rate of interest applicable to such Loans and the
ability of the French Borrower to select the duration of each Interest Period.
Accordingly, on the date hereof, an example of calculation of the effective
global rate, based upon certain assumptions, is provided to the French Borrower
by way of delivery of a TEG letter by the Administrative Agent in the form
attached hereto as Exhibit I. In addition, in the event that any French
Subsidiary Loan Party will become an Additional Foreign Borrower under the
Revolving Facility, the Credit Agreement Supplement for such Additional Foreign
Borrower shall contain an acknowledgement of such Additional Foreign Borrower
similar to the acknowledgement of the French Borrower contained in this Section
9.24 and a TEG letter substantially in the same form as the TEG letter delivered
to the French Borrower. Any TEG letter delivered pursuant to this Section 9.24
shall form an integral part of this agreement.
          SECTION 9.25. Reaffirmation of Letters of Credit. The Borrowers hereby
reaffirm the validity of and their obligations (including but not limited to any
obligations under the Domestic Collateral Agreement or the Foreign Guarantee)
under all Letters of Credit issued, amended, renewed or extended under the
Existing Credit Agreement and outstanding on the Closing Date, including any
such Letters of Credit issued for the account of the UK Borrower, as defined in
the Existing Credit Agreement.
[Signature Pages Follow]

123



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first written above.

             
 
                DRESSER RAND GROUP INC., as the Domestic Borrower    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                D-R HOLDINGS (France) S.A.S., as the French Borrower    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Dresser-Rand Credit Agreement]

 



--------------------------------------------------------------------------------



 



             
 
                CITIGROUP GLOBAL MARKETS INC.,              as Joint Lead
Arranger and Joint Book Manager    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                CITICORP NORTH AMERICA, INC.,              as Administrative
Agent and as Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Dresser-Rand Credit Agreement]

 



--------------------------------------------------------------------------------



 



[                                        ],

                 
as Co-Syndication Agent, Joint Lead Arranger and Joint Book Manager
   
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Dresser-Rand Credit Agreement]

 



--------------------------------------------------------------------------------



 



[                                        ],

                       as Co-Syndication Agent    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                [                                        ], as Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Dresser-Rand Credit Agreement]

 



--------------------------------------------------------------------------------



 



[                                        ],

                       as Co-Documentation Agent    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Dresser-Rand Credit Agreement]

 



--------------------------------------------------------------------------------



 



[                                        ],

                       as Co-Documentation Agent    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Dresser-Rand Credit Agreement]

 



--------------------------------------------------------------------------------



 



[                                        ], as Lender

             
 
  By:        
 
           
 
      Name:    
 
      Title:    

[Dresser-Rand Credit Agreement]

 